EXHIBIT 10.1

 
CREDIT FACILITIES AGREEMENT
 
among
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION
 
asAdministrative Agent
 
and
GECC CAPITAL MARKETS GROUP, INC.
 
as Sole Lead Arranger and Sole Bookrunner
and
 
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION
and
THE OTHER LENDERS LISTED ON EXHIBIT 3 AND SIGNATURE PAGES HERETO
 
as Lenders
 
and
 
MTM TECHNOLOGIES, INC.,
MTM TECHNOLOGIES (US), INC.,
MTM TECHNOLOGIES (MASSACHUSETTS), LLC, and
INFO SYSTEMS, INC.
jointly and severally
 
as Borrower
 
August 21, 2007
 
 

--------------------------------------------------------------------------------


 
CREDIT FACILITIES AGREEMENT
 
In consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, MTM TECHNOLOGIES,
INC., a New York corporation, MTM TECHNOLOGIES (US), INC., a Delaware
corporation, MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware limited liability
company, and INFO SYSTEMS, INC., a Delaware corporation (collectively, and
separately referred to as, “Borrower” or “the Borrower”), and GE COMMERCIAL
DISTRIBUTION FINANCE CORPORATION (“CDF”), as Administrative Agent, and CDF and
the other lenders listed on Exhibit 3 of this Agreement and the signature pages
hereto (and their respective successors and permitted assigns), as “Lenders”,
agree as follows:
 
1.           Effective Date.  This Agreement is effective August 21, 2007.
 
2.           Definitions; Rules of Construction; Borrowing Agent; Patriot Act.
 
2.1.           Listed Definitions.  Capitalized words defined in the Glossary
and Index of Defined Terms attached hereto as Exhibit 2.1 shall have such
defined meanings wherever used in this Agreement and the other Loan Documents.
 
2.2.           Other Definitions.  If a capitalized word in this Agreement is
not defined in the Glossary and Index of Defined Terms, it shall have such
meaning as defined elsewhere herein, or if not defined elsewhere herein, the
meaning defined in the UCC.
 
2.3.           References to Borrower.  The words “a Borrower”, “any Borrower”,
“each Borrower” and “every Borrower” refer to each of MTM Technologies, Inc.,
MTM Technologies (US), Inc., MTM Technologies (Massachusetts), LLC, and Info
Systems, Inc., both separately and collectively, as though each such entity were
actually listed, and their Obligations and liabilities (including, without
limitation, the Loan Obligations) under the Loan Documents are joint and several
in all respects.
 
2.4.           References to Covered Person.  The words “Covered Person”, “a
Covered Person”, “any Covered Person”, “each Covered Person” and “every Covered
Person” refer to Borrower and each of their currently existing or later
acquired, created or organized Subsidiaries separately.  The words “Covered
Persons” refers to Borrower and their currently existing or later acquired,
created or organized Subsidiaries collectively.
 
2.5.           References to Required Lenders.  The words “Required Lenders”
means any one or more Lenders whose shares of Lenders’ Exposure at the relevant
time aggregate at least 51.0000% (subject to the terms of Section 7.5);
provided, however, if there are two Lenders, then “Required Lenders” shall mean
both such Lenders.
 
2.6.           Accounting Terms.  Unless the context otherwise requires,
accounting terms herein that are not defined herein shall be determined under
GAAP.  All financial measurements contemplated hereunder respecting Borrower
shall be made and calculated for Borrower and all of their now existing or later
acquired, created or organized Subsidiaries, if any, on a consolidated basis in
accordance with GAAP unless expressly provided otherwise herein.
 
2.7.           Meaning of Satisfactory.  Whenever herein a document or matter is
required to be satisfactory to Administrative Agent or satisfactory to Lenders
or satisfactory to Required Lenders, unless expressly stated otherwise such
document must be reasonably satisfactory to Administrative Agent, Lenders or
Required Lenders (as applicable) in both form and substance, and unless
expressly stated otherwise Administrative Agent, Lenders or Required Lenders (as
 

--------------------------------------------------------------------------------


 
applicable) shall have the commercially reasonable discretion to determine
whether the document or matter is satisfactory.
 
2.8.           Computation of Time Periods.  In computing or defining periods of
time from a specified date to a later specified date, and in computing the
accrual of interest or fees, the word “from” shall mean “from and including” and
the words “to” and “until” shall each mean “to but excluding”.  Periods of days
referred to in this Agreement shall be counted in calendar days unless Business
Days are expressly prescribed, and references in this Agreement to months and
years are to calendar months and calendar years unless otherwise specified.
 
2.9.           Syndication Agent.  GECC Capital Markets Group, Inc. is given the
titles “Lead Arranger” and “Bookrunner” under the Credit Agreement and Loan
Documents.  Nothing contained in the foregoing sentence, shall give GECC Capital
Markets Group, Inc. any additional rights or obligations under the Credit
Agreement or the Loan Documents.
 
2.10.           Certificates of Borrower and Borrowing Officer, Advance
Requests; Borrowing Agent.  Each Borrower hereby appoints MTM Technologies, Inc.
as “Borrowing Agent.”  Because the operations and business activities of the
Borrowers are highly integrated and interdependent, at any particular time it is
impractical to determine which of the Borrowers will directly receive the
proceeds of a Revolving Loan, Swingline Loan, Interim Floorplan Loan, or
Floorplan Loan.  Each of the Borrowers hereby directs the Letter of Credit
Issuer to issue Letters of Credit or cause the issuance of Letters of Credit,
directs the Administrative Agent to disburse the proceeds of each Revolving
Loan, Swingline Loan, Interim Floorplan Loan, and Floorplan Loan to or at the
direction of the Borrowing Agent, with such directions to be subject to approval
of the Administrative Agent in its discretion.  Notwithstanding anything herein
to the contrary, proceeds of the initial Revolving Loan, and initial Floorplan
Loan used to satisfy the existing Indebtedness of the applicable Borrower will
be advanced directly to the holder of such Indebtedness.  From time to time,
Borrowing Agent shall further distribute the proceeds of Revolving Loans, and
Swingline Loans, to a particular Borrower or Borrowers, jointly and severally,
or direct the disbursement of the Interim Floorplan Loan and Floorplan Loans for
the account of each Borrower, and each Borrower represents and warrants that the
subsequent receipt and use of such proceeds by any particular Borrower inures to
the economic benefit directly and indirectly of all other Borrowers. For so long
as the Loan Obligations remain outstanding and any Commitment remains in effect,
each Borrower hereby covenants and agrees, and hereby grants to the Borrowing
Agent an absolute and irrevocable power of attorney coupled with interest, and
irrevocably designates, appoints, authorizes and directs the Borrowing Agent to
(a) execute and deliver any Borrowing Base Certificates, (b) certify the
financial statements of Borrower, (c) request Advances and execute and deliver
written requests for Advances, (d) make any other deliveries required to be
delivered periodically hereunder to Administrative Agent and/or any Lender,
(e) act as its Borrowing Officer, and Administrative Agent and each Lender is
entitled to rely on any such document or certificate signed by the Borrowing
Agent and (f) otherwise take all other actions otherwise contemplated by this
Section, and to act on behalf of such Borrower for purposes of giving and
receiving notices and certifications under this Agreement or any other Loan
Document.  The Administrative Agent is entitled to rely and act on the
instructions of the Borrowing Agent.
 
2.11.           General.  Unless the context of this Agreement clearly requires
otherwise:  (i) references to the plural include the singular and vice
versa;  (ii) references to any Person include such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement;  (iii) references to one gender include all
genders;  (iv) ”including” is not limiting;  (v) ”or” has the inclusive meaning
represented by the phrase “and/or;” (vi) the
 
2

--------------------------------------------------------------------------------


 
words “hereof,” “herein,” “hereby,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a whole, including its Exhibits, and not to
any particular provision of this Agreement;  (vii) the word “Section” or
“section” and “Page” or “page” refer to a section or page, respectively, of, and
the word Exhibit refers to an Exhibit to, this Agreement unless it expressly
refers to something else; (viii) reference to any agreement, document, or
instrument (including this Agreement and any other Loan Document or other
agreement, document or instrument defined herein), means such agreement,
document, or instrument as amended, modified, restated and/or replaced and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof, and includes all attachments thereto and documents
incorporated therein, if any; (ix) general and specific references to any Law
means such Law as amended, modified, codified or reenacted, in whole or in part,
and in effect from time to time; and (x) unless otherwise expressly modified,
the word “anniversary” shall refer to the annual observance of such an event on
that date in following years.  Section captions and the Table of Contents are
for convenience only and shall not affect the interpretation or construction of
this Agreement or the other Loan Documents.
 
2.12.           Patriot Act Notification.  Administrative Agent and each Lender
hereby notifies the Borrowers and each other Covered Person that, pursuant to
the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (as amended from time to time (including any successor
statute) and together with all rules promulgated thereunder, collectively, the
“Act”), it is required to obtain, verify and record information that identifies
the Borrowers and each other Covered Person, which information includes the name
and address of the Borrowers and each other Covered Person and other information
that will allow Administrative Agent and each Lender to identify the Borrowers
and each other Covered Person in accordance with the Act.
 
2.13.           Other Deposits and Extensions of Credit.  CDF and its
Affiliates, for their own account, may accept deposits from, and extend other
credit to, Borrower and/or any Covered Person other than as set forth in this
Agreement and the other Loan Documents, and without any duty to account to any
Lender therefor.  No Lender will have any interest in any such deposits or
extensions of credit made by or to CDF or its Affiliates, or the proceeds
thereof or any collateral therefor.  Without limiting the foregoing, each Lender
acknowledges and agrees that CDF may from time to time provide purchase order
financing to Borrower for CDF’s own account pursuant to CDF’s “Star” program (or
other similar programs created in the future, collectively, the “Star Program”)
and require Borrower to repay any advances made with respect thereto (“Star
Advances”).  Any repayments made by Borrower with respect to Star Advances, or
any amounts received by CDF in connection with any collateral therefor and/or
proceeds thereof, will be applied by CDF to repay the Star Advances and will not
be included in the Loan Obligations or be subject to this Agreement or the other
Loan Documents, and no Lender shall have any rights with respect thereto, but
shall be entitled to all the benefits of any Subordination Agreement and
included in each Subordination Agreement as “senior indebtedness” or similar
term(s).  Any repayments made by Borrower with respect to Revolving Loan
Advances or Floorplan Loan Advances hereunder will not be included in the Star
Program.
 
3.           Lenders’ Commitments and Facilities.  Subject to the terms and
conditions hereof, and in reliance upon the Representations and Warranties:
 
3.1.           Revolving Loan Commitments.
 
3.1.1.              Aggregate Amount.  Subject to the limitations in
Section 3.1.2, Section 3.6 and elsewhere herein, each Lender commits to make
available to Borrower, from the
 
3

--------------------------------------------------------------------------------


 
Effective Date to the Revolving Loan Maturity Date, such Lender’s pro-rata share
(as listed on Exhibit 3 hereto) of an “Aggregate Revolving Loan Commitment” that
is initially Twenty Million Dollars ($20,000,000), but which may decrease from
time to time as provided herein, by funding such Lender’s pro-rata share of
Revolving Loan Advances made from time to time by Administrative Agent as
provided herein.  Subject to the limitations in Section 3.1.2 and elsewhere
herein, payments and prepayments that are applied to reduce the Aggregate
Revolving Loan may be reborrowed through Revolving Loan Advances or, subject to
the terms and provisions herein, reborrowed through Swingline Advances.  Each
Lender’s Revolving Loan Commitment is its pro-rata share of the Aggregate
Revolving Loan Commitment.
 
At anytime after the first Anniversary Date and from time to time thereafter,
Borrower may reduce the amount of the Aggregate Revolving Loan Commitment in
whole multiples of $5,000,000, but only if (i) Borrower gives Administrative
Agent written notice of Borrower’s intention to make such reduction at least
three Business Days prior to the effective date of the reduction, (ii) such
reduction does not reduce the Aggregate Revolving Loan Commitment below the
Maximum Swingline Amount, and (iii) Borrower makes on the effective date of the
reduction any payment of principal and accrued but unpaid interest on the
Aggregate Revolving Loan required under this Agreement as a consequence of the
reduction, including, without limitation, as set forth in Section 6.3.2.  Any
such reduction of the amount of the Aggregate Revolving Loan Commitment, whether
scheduled or voluntary, shall be permanent.
 
Upon any reduction of the Aggregate Revolving Loan Commitment permitted in this
Agreement, each Lender’s Revolving Loan Commitment will automatically reduce by
such Lender’s pro-rata share of such reduction of the Aggregate Revolving Loan
Commitment.
 
3.1.2.              Limitation on Revolving Loan Advances.  No Revolving Loan
Advance will be made which would result in either: (i) the Aggregate Revolving
Loan exceeding the Maximum Available Amount; or (ii) the Lenders’ Exposure
exceeding the Total Aggregate Facility Limit.  No Revolving Loan Advance will be
made on or after the Revolving Loan Maturity Date.  Lenders may, however, in
their absolute discretion make such Revolving Loan Advances, but shall not be
deemed by doing so to have increased the Maximum Available Amount or the Total
Aggregate Facility Limit and shall not be obligated to make any such Revolving
Loan Advances thereafter.  At any time that there is an Existing Default, the
Aggregate Revolving Loan Commitment may be canceled as provided in
Section 16.3.  The “Maximum Available Amount” (which can be a negative number)
on any date shall be a Dollar amount equal to (i) the lesser of (A) the amount
of the Aggregate Revolving Loan Commitment and (B) the Borrowing Base on such
date, minus (ii) the sum of (a) the Swingline Loan, (b) the Floorplan Shortfall,
(c) the Letter of Credit Exposure on such date (except to the extent that a
Revolving Loan Advance will be used immediately to reimburse Letter of Credit
Issuer for unreimbursed draws on a Letter of Credit), (d) without duplication,
the outstanding Aggregate Revolving Loans, (e) the amount of the Other Creditor
Indebtedness (unless an Intercreditor Agreement in form and substance
satisfactory to Administrative Agent has been executed between Administrative
Agent and the holder of such Other Creditor Indebtedness), and (f) the amount of
Bid Bonds.
 
3.1.3.              Revolving Notes.  The obligation of Borrower to repay each
Lender’s Revolving Loans shall, at the request of any Lender, be evidenced by a
Revolving Note
 
4

--------------------------------------------------------------------------------


 
payable to the order of such Lender in a maximum principal amount equal to the
amount of such Lender’s Revolving Loan Commitment, in a form acceptable to
Administrative Agent.  In such event, the Borrower shall execute and deliver to
such Lender such Revolving Note payable to the order of such Lender, with
appropriate insertions, in a face principal amount equal to the Lender’s
Revolving Commitment.  Thereafter, the Loans evidenced by each such Revolving
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 18.4) be represented by such Revolving Note payable to the order of
the payee named therein, except to the extent that any such Lender subsequently
returns any such Revolving Note for cancellation and requests that such Loans
once again be evidenced as described as set forth herein.  The failure of a
Lender to request a Revolving Note, or the failure of the Revolving Loans to be
evidenced by a promissory note shall not affect the enforceability of the
obligation of the Borrowers to repay such Lender’s Revolving Loans.
 
3.1.4.              Borrowing Base.  The “Borrowing Base” on any date shall be:
 
3.1.4.1.  85% of the total outstanding principal balance of all of Borrowers’
Eligible Accounts as of the close of business on such date, or as certified in
the Borrowing Base Certificate most recently furnished to Administrative Agent
as required in Section 13.14.1, whichever is less; minus
 
3.1.4.2.  $1,500,000; minus
 
3.1.4.3.  any other reserves or deductions from the “Borrowing Base” which
Administrative Agent or the Required Lenders believe to be appropriate in their
respective commercially reasonable discretion.
 
3.1.5.              Eligible Accounts.  “Eligible Accounts” include all of
Borrowers’ Accounts other than the following, unless approved in writing by
Administrative Agent in each case:  (i) any Account with respect to which
Administrative Agent does not have a valid and enforceable, perfected first
priority Security Interest; (ii) any Account which remains unpaid as of 90 days
after the original date of the applicable invoice, provided, however, (1) if the
Account Debtor is a Governmental Authority or an Account Debtor whose primary
purpose is to provide educational services, then the foregoing number of days
shall be 120; and (2) if the Account Debtor’s primary purpose is to provide
health care services, then, at Administrative Agent’s sole discretion, the
number of days shall be 120, (iii) any Account of a single Account Debtor if 50%
or more of the balances due on all Accounts of such Account Debtor are
ineligible under clause (i) or (ii); (iv) any Account with respect to which the
Account Debtor is a Borrower, a Subsidiary or an Affiliate thereof or an
employee or officer of Borrower or any Subsidiary or Affiliate thereof,
provided, however, that the foregoing shall not be applicable to arm’s-length
transactions with portfolio companies of the Borrowers’ Major Shareholders; (v) 
any Account with respect to which the Account Debtor does not maintain its chief
executive office within the United States or any Account with respect to which
the Account Debtor is the government of any foreign country or any municipality
or other political subdivision thereof, or any department, agency, public
corporation or other instrumentality thereof; (vi) any Account which is created
from the rental or lease of any Inventory not owned by Borrower; (vii) any
Account with respect to goods or services whose delivery or performance has been
rejected by the Account Debtor or whose earlier acceptance has been revoked;
(viii) any Account arising from the delivery of goods for which an invoice has
not been sent to the Account Debtor within 10 days after such delivery or any
 
5

--------------------------------------------------------------------------------


 
Account arising from the performance of services for which an invoice has not
been sent to the Account Debtor within thirty (30) days after such performance;
(ix) any Account owing by an Account Debtor that is the subject of a bankruptcy
or similar insolvency proceeding, has made an assignment for the benefit of
creditors, has acknowledged that it is unable to pay its debts as they mature,
or whose assets have been transferred to a receiver or trustee, or who has
ceased business as a going concern; (x)  any Account with respect to which the
Account Debtor’s obligation to pay the Account is conditional upon the Account
Debtor’s approval or is otherwise subject to any repurchase obligation or return
right, as with sales made on a bill-and-hold, guarantied sale, sale-and-return,
sale on approval (except with respect to Accounts in connection with which
Account Debtors are entitled to return Inventory solely on the basis of the
quality of such Inventory) or consignment basis, provided, however, that
bill-and-hold Accounts shall be considered eligible (subject to all other
eligibility criteria contained herein) for that portion of the related Accounts
which have been performed, earned and invoiced and for which title to the
Inventory has passed to the Account Debtor, and which the applicable Account
Debtor is unconditionally obligated to pay without offset, defense or
counterclaim under the terms of the specific customer agreements, subject to the
Administrative Agent’s review and satisfaction with the underlying contract
and/or purchase order associated therewith and as specifically agreed to in
writing by the Administrative Agent, (xi) any Account owing by an Account Debtor
that has disputed liability or made any claim with respect to any other Account
due from such Account Debtor, or that has any right of set-off against such
Account, or to which Borrower is indebted in any way, but only to the extent of
such indebtedness, set-off, dispute or claim; (xii) any Account subject to a
chargeback from a volume discount or an advertising discount, but only to the
extent of such chargeback or discount; (xiii) [Intentionally Omitted]; (xiv) any
Account of an Account Debtor with respect to particular goods still in the
possession of the creditor on the Account or included in Inventory of such
creditor and against which the Account Debtor has filed a financing statement
under the UCC or has obtained or purported to have obtained a Security Interest;
(xv) any Account with respect to which the delivery of goods or performance of
services is bonded in favor of Borrower; (xvi) any Account as to which
Administrative Agent does not have the right or ability to obtain direct payment
to Administrative Agent; (xvii) any Account with respect to which any of the
covenants and agreements contained in any of the Loan Documents or any of the
Representations and Warranties are not or have ceased to be complete and correct
or have been breached and not cured within any applicable grace period under
this Agreement; (xviii) any Account which is evidenced by a promissory note or
other instrument or by chattel paper or which has been reduced to judgment;
(xix) any Account which arises out of a sale or lease not made in the ordinary
course of Borrower’s business; (xx) any Account for which payment terms greater
than net 45 days from the date of invoice are provided or permitted;
(xxi) Accounts arising from payment made by credit card, debit card, or similar
instrument; (xxii) any Account owing from any supplier or Vendor of any
Borrower, including, without limitation under or in connection with any rebate,
subsidy, incentive or similar program, (xxiii) any Account owing to any Person
other than  Borrower, (xxiv) any Account arising from the leasing of Inventory,
(xxv)  with regards to any Accounts arising from the provision of services, any
such Accounts which are invoiced prior to the performance of the applicable
services provided, however, that deferred revenue billings and progress billings
shall be considered eligible (subject to all other eligibility criteria
contained herein) for that portion of the related Accounts which have been
performed, earned and invoiced and which the applicable Account Debtor is
unconditionally obligated to pay without offset, defense or counterclaim under
the terms of the specific customer agreements, subject to the Administrative
Agent’s review and
 
6

--------------------------------------------------------------------------------


 
satisfaction with the underlying contract and/or purchase order associated
therewith and as specifically agreed to in writing by the Administrative Agent,
(xxvi) any Account as to which the perfection of Administrative Agent’s Security
Interest is governed by any federal, state or local statutory requirements other
than those of the UCC or the Claims Act; (xxvii) subject to all other
eligibility criteria, if Administrative Agent requests filings and
acknowledgements in accordance with the Claims Act and any other steps necessary
to perfect Administrative Agent’s Security Interest to be complied with to
Administrative Agent’s satisfaction with respect to any Account with respect to
which the Account Debtor is the United States of America or any state or any
department, agency, public corporation or other instrumentality thereof, and
such Borrower does not promptly upon such request begin the process to obtain
such filings and acknowledgements or such filings and acknowledgments are not
obtained within 120 days (or such longer period of time as Administrative Agent
may consent to) of such request; (xxviii) any Account as to which Administrative
Agent has determined in its reasonable discretion that the prospect of payment
or collection on a timely basis is impaired or that Administrative Agent
otherwise deems in its reasonable discretion to be uncreditworthy.
 
3.2.         Floorplan Loan Facility.
 
3.2.1.              Floorplan Loan Facility Generally.  Each Lender shall,
subject to the terms and limitations in this Section 3.2, Section 3.6, and
elsewhere herein, make available to Borrower such Lender’s pro-rata share (as
listed on Exhibit 3 hereto) of an “Aggregate Floorplan Loan Facility” that is
initially Fourteen Million Dollars ($14,000,000) but which will decrease from
time to time as provided herein by funding such Lender’s pro-rata share thereof
as provided for herein.  Each Lender’s Floorplan Loan Facility is its pro-rata
share of the Aggregate Floorplan Loan Facility.  No Floorplan Loan Advance will
be made which would result in either: (i) the sum of the Aggregate Floorplan
Loan, the Interim Floorplan Loan, and all unfunded Approvals, exceeding the
Aggregate Floorplan Loan Facility; or (ii) the Lenders’ Exposure exceeding the
Total Aggregate Facility Limit.  Subject to the terms of this Agreement,
payments and prepayments that are applied to reduce the Aggregate Floorplan Loan
may be reborrowed through subsequent Floorplan Loan Advances or, subject to the
terms and conditions herein, reborrowed through Interim Floorplan Advances,
subject to the terms and conditions of this Agreement and the Loan
Documents.  The Aggregate Floorplan Loan Facility is not a commitment to lend or
advance funds but is a discretionary facility.  From and after the date on which
the Administrative Agent has actual knowledge of an Event of Default under
Section 16.1.1 or under Section 16.1.12 (whether or not any time periods
referenced therein have expired), no further Approvals will be issued and except
with respect to existing unfunded Approvals, no further Floorplan Loan Advances
shall be made.  From and after the date on which Administrative Agent has actual
knowledge of any other Event of Default, no further Approvals will be issued if
the Administrative Agent so chooses in its discretion to no longer issue
Approvals or if the Required Lenders direct the Administrative Agent to no
longer issue Approvals, and except with respect to existing unfunded Approvals,
no further Floorplan Loan Advances shall be made.
 
3.2.2.              Interim Floorplan Loan Advances.  In order to reduce the
frequency of fundings of Floorplan Loan Advances by Lenders, but subject to the
limitations in Section 3.2.3 and elsewhere herein, Administrative Agent may in
its absolute discretion make Interim Floorplan Loan Advances for the account of
and benefit of Borrower with respect to an Approval issued by Administrative
Agent from time to time from the Effective Date to the Floorplan Loan Maturity
Date.  From and after the date on which
 
7

--------------------------------------------------------------------------------


 
the Administrative Agent has actual knowledge of an Event of Default under
Section 16.1.1 or under Section 16.1.12 (whether or not any time periods
referenced therein have expired), no further Interim Floorplan Loan Advances
shall be made.  From and after the date on which  Administrative Agent has
actual knowledge of any other Event of Default, at the sole discretion of
Administrative Agent, no further Interim Floorplan Loan Advances shall be
made.  Subject to the limitations in Section 3.2.3 and elsewhere herein,
payments and prepayments that are applied to reduce the Interim Floorplan Loan
may be reborrowed through Interim Floorplan Loan Advances or, subject to the
terms and conditions of this Agreement, reborrowed through Floorplan Loan
Advances.  The Interim Floorplan Loan Facility is not a commitment to lend or
advance funds, but is a discretionary facility.
 
3.2.3.              Limitations on Interim Floorplan Loan Advances.  The maximum
amount of the Interim Floorplan Loan amount on any date shall be Ten Million
Dollars ($10,000,000). Administrative Agent shall not be obligated to make any
particular Interim Floorplan Loan Advance, the making of any particular Interim
Floorplan Loan Advance at any particular time being absolutely
discretionary.  Administrative Agent will not, without the prior consent (which
may be oral or in writing) of each Lender, knowingly make any Interim Floorplan
Loan Advance which would cause the aggregate amount of the Interim Floorplan
Loan plus the Aggregate Floorplan Loan plus all unfunded Approvals to exceed the
Aggregate Floorplan Loan Facility as of such date immediately prior to the
making of any such Interim Floorplan Loan Advance or make any Interim Floorplan
Loan Advance which would cause the Lenders’ Exposure to exceed the Total
Aggregate Facility Limit.  Administrative Agent shall not be obligated to fund
any Interim Floorplan Loan Advances after the Floorplan Loan Maturity Date or
after the Interim Floorplan Loan Facility has been terminated.
 
3.2.4.              Operation of Floorplan Loan Facility and Interim Floorplan
Loan Facility.  Subject to the terms of this Agreement, the Floorplan Loan
Facility and Interim Floorplan  Loan Facility will be used by Borrower from time
to time to purchase Inventory from vendors approved by Administrative Agent in
its sole and absolute discretion (“Vendors”).
 
3.2.5.              Floorplan Loan Approvals.  Borrower and each Lender
acknowledges and agrees that:  (i) Administrative Agent may issue Approvals on a
date that is prior to the date of the funding of any Floorplan Loan Advance or
Interim Floorplan Loan Advance that are based on such Approvals; (ii) once an
Approval has been issued, then Administrative Agent may, and may require the
Lenders, to fund the related Advance at any time, notwithstanding (A) any
Default or Event of Default that may arise on or prior to the date of any such
Advance, (B) whether the Loan Obligations have been accelerated, (C) whether the
Commitments have been terminated, or (D) whether any such Advance shall occur
after the Floorplan Loan Maturity Date for an Approval issued on or prior to the
Floorplan Loan Maturity Date; and (iii) each Lender shall be obligated to fund
its pro-rata share of any such Advance once an Approval has been issued for such
Advance regardless of whether such Advance has been funded by Administrative
Agent.  A request from a Vendor (with respect to a Borrower) to Administrative
Agent to fund Floorplan Inventory will be deemed to be a request from the
Borrowers for a Floorplan Loan Advance or an Interim Floorplan Loan Advance, as
the case may be.
 
3.2.6.              Inventory not Available for Floorplan Loans and Interim
Floorplan Loans.  Only Vendors approved by Administrative Agent will be eligible
to receive
 
8

--------------------------------------------------------------------------------


 
proceeds of Aggregate Floorplan Loan Facility and the Interim Floorplan Loan
Facility.  Administrative Agent or the Required Lenders may, at any time and
without notice to Borrower, elect not to finance any Inventory sold by
particular Vendors, including any Vendors who are in default of their
obligations to CDF, or with respect to which CDF or Administrative Agent deems
itself insecure, or any Inventory or Proceeds thereof in which another Person
has a Security Interest.  Except with respect to Approvals issued by
Administrative Agent on or before the Floorplan Loan Maturity Date or before
termination as set forth in Section 3.2.7 which such Approvals may be funded in
Administrative Agent’s sole discretion and, in such case, each Lender shall be
obligated to fund its pro rata share of any Advance with respect to such
Approvals, Lenders shall not be obligated to fund any Floorplan Loan Advances
after the Floorplan Loan Maturity Date or after the Aggregate Floorplan Loan
Facility has been terminated.
 
3.2.7.              Termination of Floorplan Loan Facility and Interim Floorplan
Loan Facility.  The Aggregate Floorplan Loan Facility and the Interim Floorplan
Loan Facility are discretionary facilities and may be terminated by
Administrative Agent or the Required Lenders with respect to any future
Floorplan Loans or Interim Floorplan Loans which have not been funded (whether
or not an Approval has been issued, but subject to any Vendor Agreements
regarding unfunded Approvals) at any time by the Administrative Agent or the
Required Lenders upon written notice to the Borrower in accordance with this
Section 3.2.7.  In addition to any other rights and remedies that the Lenders
and the Administrative Agent may have in this Agreement, including, without
limitation, if there is an Existing Default and all rights and remedies set
forth in Section 16.3 and in this Section, the Administrative Agent may, or the
Required Lenders by direction to the Administrative Agent may, at any time,
whether or not there is an Existing Default, elect to terminate the Aggregate
Floorplan Loan Facility and/or the Interim Floorplan Loan Facility, and Borrower
agrees that if there is no Existing Default, 60 days prior notice of termination
is reasonable and sufficient (although this provision shall not be construed to
mean that shorter periods may not, in particular circumstances, also be
reasonable and sufficient) and Lenders will continue to fund Advances for
Approvals issued on or before the expiration of such 60 day period and repayment
shall be in cash in accordance with the applicable Transaction Statement and
billing statement.  Any such notice by the Required Lenders shall be given in
writing to Administrative Agent who shall then promptly send such notice to
Borrower, or if given by Administrative Agent, Administrative Agent shall
promptly notify the Lenders after notifying Borrower.  A termination of the
Aggregate Floorplan Loan Facility shall automatically terminate the Interim
Floorplan Facility on the date of any notice of such termination of the
Aggregate Floorplan Facility.  Borrower will not be relieved from any obligation
to Administrative Agent or the Lenders arising out of Floorplan Loans or Interim
Floorplan Loans made before the effective termination date of the Aggregate
Floorplan Loan Facility and/or the Interim Floorplan Loan Facility or made after
the effective termination date of the Aggregate Floorplan Loan Facility or
Interim Floorplan Loan Facility in connection with Approvals issued on or before
such effective termination date.  Notwithstanding a termination of the Aggregate
Floorplan Loan Facility and the Interim Floorplan Loan Facility, Administrative
Agent and Lenders will retain all of their rights, interests and remedies
hereunder and in all Collateral until Borrower has indefeasibly paid all of the
Loan Obligations in full in cash , all Letters of Credit have expired and the
Letter of Credit Exposure is irrevocably reduced to zero, and the Administrative
Agent and the Lenders have no other commitment to extend credit or make advances
to or for the account of Borrower.
 
9

--------------------------------------------------------------------------------


 
3.2.8.              Repurchase Agreements.  Administrative Agent and/or CDF have
entered into agreements with the Vendors who will be receiving proceeds of the
Aggregate Floorplan Loan Facility and the Interim Floorplan Loan Facility (each
being a “Vendor Agreement” and collectively, the “Vendor Agreements”).  Neither
Administrative Agent nor CDF makes any representation or warranty regarding the
Vendor Agreements, including, without limitation regarding the enforceability
thereof, whether any particular item of Inventory purchased by Borrower is
subject to repurchase rights, or any repurchase rights that may be set forth
therein.  Each Lender and Borrower acknowledges and agrees that Administrative
Agent and/or CDF may take or refrain from taking any actions under or in
connection with the Vendor Agreements in Administrative Agent’s or CDF, as the
case may be, commercially reasonable judgment.
 
3.3.         Swingline Commitment.
 
3.3.1.              Swingline Advances.  In order to reduce the frequency of
fundings of Revolving Loan Advances by Lenders, but subject to the limitations
in Section 3.3.2 and elsewhere herein, Administrative Agent may (provided an
Advance Request in the form of Exhibit 7.10 is received by Administrative Agent)
in its absolute discretion make Swingline Advances to Borrower from time to time
from the Effective Date to the Revolving Loan Maturity Date.  From and after the
date on which the Administrative Agent has actual knowledge of an Event of
Default under Section 16.1.1, no further Swingline Advances shall be made unless
the Required Lenders approve in writing any further Swingline Advances or unless
such Event of Default is waived in writing by the Required Lenders.  Subject to
the limitations in Section 3.3.2 and elsewhere herein, payments and prepayments
that are applied to reduce the Swingline Loan may be reborrowed through
Swingline Advances or, subject to the terms and conditions herein, reborrowed
through Revolving Loan Advances.  The Swingline Commitment is not a commitment
to lend money, but is a discretionary facility; Administrative Agent may
terminate the foregoing Swingline Commitment at any time in its absolute
discretion.
 
3.3.2.              Limitations on Swingline Advances.  Administrative Agent
shall not be obligated to make any particular Swingline Advance, the making of
any particular Swingline Advance at any particular time being absolutely
discretionary.  In any event, no Swingline Advance will be made on or after the
Revolving Loan Maturity Date, and no Swingline Advance will be made which would
result in either: (i) the Swingline Loan exceeding the Maximum Swingline Amount;
or (ii) the Lenders’ Exposure exceeding the Total Aggregate Facility
Limit.  Administrative Agent may, however, in its absolute discretion make such
Swingline Advances, but shall not be deemed by doing so to have increased the
Maximum Swingline Amount and shall not be obligated to make any such Swingline
Advance thereafter.  Administrative Agent will not, without the prior consent
(which may be oral or in writing) of each Lender, knowingly make any Swingline
Advance which would cause the aggregate amount of the Aggregate Revolving Loan
to exceed the Maximum Available Amount as of such date immediately prior to the
making of any such Swingline Advance.  The Maximum Swingline Amount on any date
for any Swingline Advance shall be a Dollar amount equal to the lesser of
(i) Ten Million Dollars ($10,000,000) or (ii) an amount equal to the Maximum
Available Amount as of such date minus the Aggregate Revolving Loan immediately
prior to the making of such Swingline Advance; provided, however, at no time
shall any Advance be deemed to be a Swingline Advance, and such Advance shall be
deemed to be a Revolving Advance, if the sum of the Swingline Loan and the
amount of the Revolving Loans made by the Lender which is
 
10

--------------------------------------------------------------------------------


 
the Administrative Agent exceeds such Lender’s Revolving Loan Commitment as set
forth on Exhibit 3 hereto.
 
3.3.3.              Swingline Note.  The obligation of Borrower to repay the
Swingline Loans shall, at the request of the Administrative Agent, be evidenced
by a Swingline Note payable to the order of Administrative Agent in a maximum
principal amount equal to the amount of the Swingline Commitment, in a form
acceptable to Administrative Agent.  In such event, the Borrower shall execute
and deliver to Administrative Agent a Swingline Note payable to the order of
Administrative Agent, with appropriate insertions, in a face principal amount
equal to the Administrative Agent’s Swingline Commitment.  Thereafter, the Loans
evidenced by such Swingline Note and interest thereon shall at all times (prior
to any assignment pursuant to Section 18.4) be represented by such Swingline
Note payable to the order of the payee named therein, except to the extent that
Administrative Agent subsequently returns any such Swingline Note for
cancellation and requests that such Swingline Loans once again be evidenced as
described as set forth herein.  The failure of Administrative Agent to request a
Swingline Note, or the failure of the Swingline Loans to be evidenced by a
promissory note shall not affect the enforceability of the obligation of the
Borrowers to repay Administrative Agent’s Swingline Loans.
 
3.4.         Letter of Credit Facility.
 
3.4.1.  As may be requested from time to time by Borrower hereunder and subject
to the terms and conditions of this Agreement, the Letter of Credit Issuer will
issue or cause to be issued by any Person acceptable to Administrative Agent
standby letters of credit and commercial (documentary) letters of credit for the
account of Borrower from time to time from the Effective Date to the date notice
of termination of the Aggregate Revolving Loan Commitment is effective or
termination of the Letter of Credit Facility is effective, but only if the
Letter of Credit Exposure will not as a result of such issuance exceed the
lesser of (i) Two Million Dollars ($2,000,000) or (ii) an amount equal to the
difference between (a) the lesser of the Aggregate Revolving Loan Commitment and
the Borrowing Base, and (b) the sum of (I) the Aggregate Revolving Loan, (II)
the Swingline Loan, and (III) the Floorplan Shortfall.  If the Letter of Credit
Issuer does not itself issue Letters of Credit, then it shall, subject to the
terms and conditions of this Agreement, arrange for the issuance of Letters of
Credit and for all purposes of this Agreement and the Loan Documents, be deemed
to have issued the Letters of Credit, and shall be entitled to all fees payable
to the Letter of Credit Issuer hereunder, and reimbursements relating thereto.
 
3.4.2.  Immediately upon the issuance of a Letter of Credit in accordance with
the terms and conditions hereof, Letter of Credit Issuer shall be deemed to have
sold and transferred to each other Lender, and each such other Lender shall be
deemed to have purchased and received from Letter of Credit Issuer, a pro rata
undivided interest and participation in such Letter of Credit, the reimbursement
obligation of Borrower with respect thereto, and any guaranty thereof or
collateral therefor.  Each Lender’s (including the Letter of Credit Issuer’s)
pro-rata undivided interest shall be the same as its pro-rata share of the
Aggregate Revolving Loan Commitment.
 
3.4.3.  Subject to the terms and conditions below, the expiration date of any
Letter of Credit will not be later than the earlier of (i) the first anniversary
of the date of issuance, and (ii) a Business Day that is not later than the date
which is 10 days prior to the earliest to occur of the date of termination of
the Aggregate Revolving Loan Commitment or the
 
11

--------------------------------------------------------------------------------


 
date of termination of the Letter of Credit Facility (if any such notice of
termination has been previously given); provided, however, that the expiration
date for a Letter of Credit may be later than such date if Letter of Credit
Issuer and Administrative Agent (if Administrative Agent and the Letter of
Credit Issuer are not the same Person) consent to such issuance and Borrower
provides to the Administrative Agent at any time at Administrative Agent’s
request cash collateral satisfactory to Letter of Credit Issuer and
Administrative Agent (if Administrative Agent and the Letter of Credit Issuer
are not the same Person) as security for Borrower’s obligation to reimburse the
Letter of Credit Issuer, the Administrative Agent and the Lenders for 105% of
all draws and expenses thereunder (“Cash Collateral”).  The Cash Collateral is a
part of the Collateral and Borrower hereby unconditionally grants a Security
Interest to Administrative Agent in the Cash Collateral.  Borrower also agrees
that if a Letter of Credit has been issued and the Aggregate Revolving Loan
Commitment is subsequently terminated or the Letter of Credit Facility is
subsequently terminated so that the expiry of such Letter of Credit(s) is beyond
the effective date of the termination of the Aggregate Revolving Loan Commitment
or beyond the effective date of termination of the Letter of Credit Facility,
whichever is earliest, then at Agent’s request, Borrower shall, on or before
five Business Days prior to the effective date of such termination, whichever is
earlier, provide Administrative Agent with Cash Collateral.  At any time,
Administrative Agent and the Lenders shall be entitled to make one or more
Revolving Loans and/or institute reserves to provide Cash Collateral if Borrower
does not timely provide Cash Collateral and all such Revolving Loans shall be a
part of the Loan Obligations secured by the Collateral.  Administrative Agent
shall hold Cash Collateral for the benefit of the Letter of Credit Issuer, the
Lenders and Administrative Agent as security for the Letters of Credit and the
other Loan Obligations in an account in its respective name at the Letter of
Credit Issuer or such other financial institution as Administrative Agent may
select in its reasonable discretion.
 
3.5.         Termination.
 
3.5.1.  At any time an Event of Default has occurred and is continuing,
Administrative Agent or the Required Lenders may, without notice or demand to
Borrowers or any other Covered Person, terminate some or all of the Commitments,
accelerate the Loan Obligations or take such other actions as they may have
hereunder (including Section 16.3), the other Loan Documents or at law or at
equity.
 
3.5.2.  Borrower may at any time terminate all of the Commitments by giving
written notice to Administrative Agent (which shall then promptly send a copy of
such notice to each Lender) if and only if Borrower repays in full and in cash
all of the Loan Obligations within 60 days of Administrative Agent’s receipt of
such notice, including cash collateral for all Letters of Credit, Floorplan Loan
Advances and Interim Floorplan Loan Advances that may be made with respect to
any Approval issued during such 60 day period, and such termination shall be
effective on or before the end of such 60 day period.  Notwithstanding a
termination, Administrative Agent and Lenders will retain all of their rights,
interests and remedies hereunder and in all Collateral until Borrower has
indefeasibly paid all of the Loan Obligations in full in cash, all Letters of
Credit have expired and the Letter of Credit Exposure is irreversibly zero, and
the Administrative Agent and the Lenders have no other commitment to extend
credit or make advances to or for the account of Borrower.
 
12

--------------------------------------------------------------------------------


 
3.6.          Total Aggregate Facility Limit.  Notwithstanding the Commitments
herein or anything else contained in this Agreement or any of the other Loan
Documents to the contrary, except in connection with the Administrative Agent’s
ability in its sole discretion to make Loans or incur fees, costs and expenses
to protect the Collateral or preserve its first priority perfected Security
Interest in the Collateral, Borrower, Administrative Agent and each Lender
acknowledge and agree that at no time shall the Aggregate Revolving Loan, the
Swingline Loan, the Aggregate Floorplan Loan, the Interim Floorplan Loan, the
Letter of Credit Exposure and all unfunded Approvals, exceed Thirty Four Million
Dollars ($34,000,000) in the aggregate (the “Total Aggregate Facility Limit”).
 
4.           Interest; Yield Protection.
 
4.1.         Interest on the Swingline Loan.  At all times, the Swingline Loan
shall bear interest at the same rate of interest as the Aggregate Revolving Loan
is then bearing interest.
 
4.2.         Interest on Draws on Letters of Credit.  The unreimbursed amount of
each draw on a Letter of Credit shall bear interest at the rate per annum equal
to the Adjusted LIBOR Rate.
 
4.3.         Interest on the Floorplan Loan and Interim Floorplan Loan
--Administrative Agent and CDF as a Lender Only.
 
4.3.1.  The term “Prime Rate” with respect to any Transaction Statement, to the
extent such term is defined in any such Transaction Statement, shall have the
meaning set forth in any such Transaction Statement.  If “Prime Rate” is not
defined in any Transaction Statement, the term “Prime Rate” in such Transaction
Statement shall mean, for any calendar month, the highest “prime rate” published
in the “Money Rates” column of the Wall Street Journal on the first Business Day
of such month.  After Maturity or upon the occurrence and during the continuance
of an Event of Default, and if the Required Lenders so determine in their
absolute discretion, Indebtedness under each Transaction Statement shall bear
interest at the default or post-maturity rate described therein.  In the event
no default or post-maturity rate is specified in any Transaction Statement, then
after Maturity or upon the occurrence and during the continuance of an Event of
Default, and if the Required Lenders so determine in their absolute discretion,
the Indebtedness under such Transaction Statement shall bear interest at the
rate which would otherwise apply under such Transaction Statement plus 2.0%.
 
4.3.2.  Borrower, Administrative Agent and each Lender agrees that certain
financial terms of any Floorplan Loan Advance or Interim Floorplan Loan Advance
made under this Agreement, whether regarding finance charges, other fees,
maturities, curtailments or other financial terms, are not set forth herein
because such terms depend, in part, upon the availability of Vendor discounts,
payment terms or other incentives, prevailing economic conditions,
Administrative Agent’s and/or CDF’s floorplanning volume with Borrower and with
Borrower’s Vendors, and other economic factors which may vary over
time.  Borrower, Administrative Agent and each Lender further agree that it is
therefore in their mutual best interest to set forth in this Agreement only the
general terms of the Floorplan Loan Facility and the Interim Floorplan Loan
Facility.  Upon agreeing to finance a particular item of Inventory for Borrower,
Administrative Agent will send Borrower a transaction statement identifying such
Inventory and the applicable financial terms (each being a “Transaction
Statement”).  Administrative Agent may, without the consent of the Lenders or
the Required Lenders, change any aspect or portion of any Transaction
Statement.  Unless Borrower notifies Administrative Agent in writing of any
objection within thirty (30) days after the earlier to occur of the date a
Transaction Statement is
 
13

--------------------------------------------------------------------------------


 
made available to Borrower or the date a Transaction Statement is sent to
Borrower:  (a) the amount shown on such Transaction Statement will be an account
stated; (b) Borrower will have agreed to all rates, charges and other terms
shown on such Transaction Statement; (c) Borrower will have agreed that
Administrative Agent is financing the items of Inventory referenced in such
Transaction Statement at Borrower’s request; and (d) such Transaction Statement
will be incorporated herein by reference, will be made a part hereof as if
originally set forth herein, and will constitute an addendum hereto.  If
Borrower objects to the terms of any Transaction Statement, Borrower agrees to
pay Administrative Agent for such Inventory in accordance with the most recent
terms for similar Inventory to which Borrower has not objected (or, if there are
no prior terms, at the lesser of 16% per annum or at the maximum lawful contract
rate of interest permitted under applicable law).
 
4.3.3.  Borrower will pay the interest, fees, and finance charges to
Administrative Agent (on the Interim Floorplan Loan) for its own account and to
CDF (on the Aggregate Floorplan Loan) for its own account on the outstanding
principal amount of the Interim Floorplan Loans and the Aggregate Floorplan
Loans, respectively, at the rate(s) and in the amount(s) shown on the applicable
Transaction Statement, unless Borrower objects thereto as provided in
Section 4.3.2.  All such amounts (whether interest, fees or late charges, but
excluding principal) due and owing as set forth in each Transaction Statements
shall be retained by Administrative Agent for its own account (on the Interim
Floorplan Loans) and by CDF for its own account (on the Aggregate Floorplan
Loans).  Interest on the Aggregate Floorplan Loans will be paid by
Administrative Agent to the Lenders (other than CDF) from the proceeds
Administrative Agent receives from the Borrower and the Vendors, as provided in,
and subject to the terms of, Section 4.5.  All discounts and subsidies as agreed
to between a Vendor and CDF or Administrative Agent from a Vendor shall be for
the sole account of Administrative Agent and CDF.  Principal received by the
Administrative Agent from the Borrower on the Aggregate Floorplan Loans will be
paid to the Lenders as set forth in Section 17.10.  The finance charges
attributable to the rate shown on each Transaction Statement will:  (a) be
computed based on a 360 day year; (b) be calculated by multiplying the Daily
Charge (as defined below) by the actual number of days in the applicable billing
period; and (c) accrue at the applicable interest rate set forth in the
applicable Transaction Statement (which such rate may be zero percent for a
period of time) from the invoice date of the Collateral identified on such
Transaction Statement until Administrative Agent receives full payment as
provided in this Agreement for each item of such Collateral.  The “Daily Charge”
is the product of the Daily Rate (as defined below) multiplied by the Average
Daily Balance (as defined below).  The “Daily Rate” is the quotient of the
annual rate shown on each Transaction Statement divided by 360, or the monthly
rate shown on each Transaction Statement divided by 30.  The “Average Daily
Balance” is the quotient of (i) the sum of the outstanding principal under the
Aggregate Floor Plan Facility plus the Interim Floorplan Loan Facility on each
day of a billing period for each item of Collateral identified on a Transaction
Statement, divided by (ii) the actual number of days in such billing
period.  With respect to the Interim Floorplan Loans and the Floorplan Loans,
the annual percentage rate of the finance charges relating to any item of
Collateral financed thereby will be calculated from the invoice date of such
Collateral (which rate may be zero percent for a period of time), regardless of
any period during which any finance charge subsidy shall be paid or payable by
any third party.
 
4.3.4.  Administrative Agent will send Borrower a monthly billing statement
identifying all charges, including any late fees assessed, due to Administrative
Agent on
 
14

--------------------------------------------------------------------------------


 
the Interim Floorplan Loans and to CDF, as a Lender, on the Floorplan Loan
Facility.  The charges specified on each billing statement will be due and
payable in full within ten (10) Business Days of receipt.
 
4.4.         Interest on Aggregate Loans--Other than Floorplan Loans.  Each
LIBOR Advance when made will become a LIBOR Loan, which shall bear interest at
the Adjusted LIBOR Rate.
 
4.5.         Interest on Floorplan Loans; Administrative Agent Deficiency
Amount.  Administrative Agent, Borrower and each Lender acknowledges and agrees
that the rate of return paid on any Floorplan Loan or Interim Floorplan Loan is
dependent on numerous factors, including discounts and subsidies offered by the
Vendors.  Accordingly, Administrative Agent, Borrower and each Lender agrees
that due to the difficulty in determining the actual rate of return on any
particular Floorplan Loan or Interim Floorplan Loan or with respect to any
particular invoice underlying any such Loan the Lenders (other than CDF) will be
paid the interest rate specified in this Agreement.  With respect to each Lender
(other than CDF), interest on each Floorplan Loan Advance for such Lender shall
be paid to such Lender by Administrative Agent based on the interest rates set
forth in Sections  4.6, and 4.7 and as provided in Section 6.1.1 from the date
of funding by such Lender to Administrative Agent of its pro rata share of such
Floorplan Loan Advance to the date of repayment; provided, however if a
Floorplan Payment Default occurs, then until such Floorplan Payment Default has
been cured to the reasonable satisfaction of the Required Lenders or waived in
writing by the Required Lenders, to the extent there exists an Administrative
Agent Deficiency Amount (defined below) which is greater than zero,
Administrative Agent may suspend the making of payments of principal and
interest on the Floorplan Loans to each Lender (other than CDF) or reduce the
amount of such payments on the Floorplan Loans to each Lender (other than CDF)
on a pro-rata basis (based on the principal amount of Floorplan Loans
outstanding) and setoff such amounts against the Administrative Agent Deficiency
Amount until the Administrative Agent Deficiency Amount is reduced to zero, or
to the extent necessary to prevent the Administrative Agent Deficiency Amount
from becoming greater than zero. The “Administrative Agent Deficiency Amount” at
any time is a Dollar amount equal to (i) the cumulative amount of interest
distributed by Administrative Agent to the Lenders (other than CDF) solely with
respect to each specific Transaction Statement for which a Floorplan Payment
Default exists as outlined above in this Section 4.5 under the portion of the
Aggregate Floorplan Loan attributable to Lenders (other than CDF) for the period
commencing with the date interest begins accruing under the Transaction
Statement (excluding any interest distributed which is attributable to the
period of time during any free floor plan period) and to the extent such
interest has not been paid by Borrower under each such specific Transaction
Statement relating to such Floorplan Payment Default through the date of
calculation (provided, however, that in no event shall any interest paid to the
Lenders (other than CDF) relating to any specific Transaction Statement during
any period for which no Floorplan Payment Default exists or existed be included
in the calculation under this clause (i)), minus (ii) the cumulative amount of
interest collected from Borrower by Administrative Agent solely with respect to
each specific Transaction Statement for which a Floorplan Payment Default exists
as outlined above in this Section 4.5 under the portion of the Aggregate
Floorplan Loan attributable to Lenders (other than CDF) for the period
commencing with the date interest begins accruing under the Transaction
Statement (excluding any interest distributed which is attributable to the
period of time during any free floor plan period).  For purposes of determining
the interest payable by Administrative Agent to each Lender (other than CDF) on
each such Lender’s respective Floorplan Loans, each Floorplan Loan Advance or
any part of a Floorplan Loan Advance owing to a Lender (other than CDF) shall be
considered a LIBOR Advance for interest rate calculation purposes under this
Section.
 
15

--------------------------------------------------------------------------------


 
4.6.         Adjusted LIBOR Rate.  The “Adjusted LIBOR Rate” for any LIBOR Loan
is the LIBOR Rate plus the LIBOR Increment.  The LIBOR Rate for each LIBOR Loan
shall be determined by Administrative Agent in accordance with the terms
herein.  For each LIBOR Loan, the Adjusted LIBOR Rate shall fluctuate as
provided for herein.  The “LIBOR Rate” shall be, for each calendar week
commencing on Tuesday of such week, the rate per annum, as determined by
Administrative Agent, as reported by The Wall Street Journal and identified as
the “London Interbank Offered Rate” for an interest period of 30 days, on (a)
each Monday immediately preceding, or (b) if any such Monday is not a Business
Day, then on the Business Day immediately preceding such Monday.  If for any
reason such rate is not available, the term “LIBOR Rate” shall mean, for any
LIBOR Loan, the rate per annum appearing on Reuters Screen LIBOR01 Page as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) for an interest period of 30 days, on (a) each Monday
immediately preceding, or (b) if any such Monday is not a Business Day, then on
the Business Day immediately preceding such Monday; provided, however, if more
than one rate is specified on Reuters Screen LIBOR01 Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/1000 of 1%).
 
4.7.         LIBOR Increments.  The LIBOR Increment shall be 3.00%. For all the
Revolving Loans, the LIBOR Increment is used for determining that interest rate
paid by Borrower to Administrative Agent to be distributed to the Lenders.  For
the Floorplan Loan and Interim Floorplan Loan, the LIBOR Increment is used only
for determining that interest rate paid by Administrative Agent to the Lenders
(other than CDF) pursuant to Section 4.5, provided, however, the rate paid to
the Lenders (other than CDF) on the Floorplan Loans shall be the Adjusted LIBOR
Rate, unless the LIBOR Rate is not available as provided in this Agreement.  The
interest rate paid by Borrower on the Floorplan Loan and Interim Floorplan Loan
is the interest rate described in each Transaction Statement, as provided in
Section 4.3.
 
4.8.         Time of Accrual.  Interest shall accrue on all principal amounts
outstanding from the date when first outstanding to the date when no longer
outstanding.  Amounts shall be deemed outstanding until payments are applied
thereto as provided herein.
 
4.9.         Computation.  Interest shall be computed for the actual days
elapsed over a year deemed to consist of 360 days for all LIBOR Loans.  The
LIBOR Rate will be determined by Administrative Agent before the initial Advance
on the Effective Date and with respect to LIBOR Rate Loans, each week.  Interest
rates that are based on the LIBOR Rate shall change simultaneously with any
change as determined in the preceding sentence in the LIBOR Rate, and shall be
effective for the entire day on which such change becomes effective.
 
4.10.       Rate After Maturity and Rate After An Event of Default.  Subject to
Section 4.3.1, Borrower shall pay interest on the Loan Obligations (excluding
the Interim Floorplan Loans and Aggregate Floorplan Loans), including, without
limitation, the Aggregate Revolving Loans and the Swingline Loans after their
Maturity, and if the Required Lenders so determine in their absolute discretion,
on the Loan Obligations (excluding the Interim Floorplan Loans and Aggregate
Floorplan Loans), including, without limitation, the Aggregate Revolving Loans
and the Swingline Loans, after the occurrence and during the continuance of an
Event of Default, at a rate per annum of 1.0% plus the LIBOR Increment on each
Aggregate Revolving Loan and each Swingline Loan (the “Default Rate”); provided,
however, Administrative Agent shall have no obligation to pay a Default Rate to
any Lender unless such Default Rate is paid by Borrower to Administrative
Agent.  The default rate on the Interim Floorplan Loans and the Aggregate
Floorplan Loans is described in Section 4.3.1.
 
16

--------------------------------------------------------------------------------


 
4.11.      Taxes.
 
4.11.1.  Any and all payments by the Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future Taxes, excluding, in the case of each Lender and the Administrative
Agent, Taxes imposed on its income, and franchise Taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender (or its Applicable Lending Office) or the Administrative Agent (as the
case may be) is organized or any political subdivision thereof.  If the Borrower
shall be required by Law to deduct any Taxes from or in respect of any sum
payable under this Agreement or any other Loan Document to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) such Lender or the Administrative
Agent receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Law, and (iv) the Borrower
shall furnish to the Administrative Agent, at its address referred to herein,
the original or a certified copy of a receipt evidencing payment thereof.
 
4.11.2.  In addition, the Borrower agrees to pay any and all present or future
stamp or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Impositions”), except income and franchise Taxes imposed by any jurisdiction
referred to in Section 4.11.1.
 
4.11.3.  The Borrower agrees to indemnify each Lender and the Administrative
Agent for the full amount of Taxes and Impositions (including, without
limitation, any Taxes or Impositions imposed or asserted by any jurisdiction on
amounts payable under this Section) that are required to be paid by the Borrower
hereunder but are paid by such Lender or the Administrative Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto; provided, however, that neither
Administrative Agent nor any Lender shall have any obligation to pay any such
Taxes, Impositions or other liability.
 
4.11.4.  Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
or the Administrative Agent (but only so long as such Lender remains lawfully
able to do so), shall provide the Borrower and the Administrative Agent with
(i) IRS Form 1001 or 4224, as appropriate, or any successor form prescribed by
the IRS, certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding Tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, (ii)  IRS Form W-8 or W-9, as appropriate, or
any successor form prescribed by the IRS, and (iii) any other form or
certificate required by any Governmental Authority (including any certificate
required by Sections 871(h) and
 
17

--------------------------------------------------------------------------------


 
881(c) of the Code), certifying that such Lender is entitled to an exemption
from or a reduced rate of Tax on payments pursuant to this Agreement or any of
the other Loan Documents.
 
4.11.5.  For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 4.11.4 (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under this Section 4.11 with respect to Taxes imposed by or within the United
States; provided, however, that should a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding Tax, become subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.
 
4.11.6.  If the Borrower is required to pay additional amounts to or for the
account of any Lender or Administrative Agent pursuant to this Section, then
such Lender or the Administrative Agent will agree to use reasonable efforts to
change the jurisdiction of its Applicable Lending Office so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the judgment of such Lender or the Administrative Agent, as the case may be,
is not otherwise disadvantageous to such Lender or the Administrative Agent, as
the case may be.  Each Lender agrees, with respect to the provisions of this
Section 4.11, to treat Borrower in a manner substantially similar to that of its
other similarly situated customers.
 
4.11.7.  Within thirty (30) days after the date of any payment of Taxes
described in this Section 4.11, the Borrower shall furnish to the Administrative
Agent the original or a certified copy of a receipt evidencing such payment.
 
4.11.8.  Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the termination of the Commitments and the
indefeasible payment in full in cash of the Loan Obligations.
 
4.12.      Compensation for Increased Costs and Reduced Returns; Capital
Adequacy.
 
4.12.1.  If, after the date hereof, any Lender shall have reasonably determined
that the adoption of any applicable Law regarding capital adequacy or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank, or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such corporation could have achieved but for such
adoption, change, request, or directive (taking into consideration its policies
with respect to capital adequacy), then from time to time upon demand the
Borrower shall pay to such Lender such additional amount or amounts as will
reasonably compensate such Lender for such reduction.
 
4.12.2.  Each Lender shall promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle
 
18

--------------------------------------------------------------------------------


 
such Lender to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Lender, be otherwise disadvantageous to it.  Any Lender claiming compensation
under this Section shall furnish to the Borrower and the Administrative Agent a
statement setting forth the additional amount or amounts to be paid to it
hereunder which shall be conclusive in the absence of manifest error.  In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.  Each Lender agrees, with respect to the provisions of this
Section, to treat Borrower in a manner substantially similar to that of its
other similarly situated customers.
 
4.13.       Usury.  Notwithstanding any provisions to the contrary in Section 4
or elsewhere in any of the Loan Documents, Borrower shall not be obligated to
pay interest at a rate which exceeds the maximum rate permitted by Law.  If, but
for this Section 4.13, Borrower would be deemed obligated to pay interest at a
rate which exceeds the maximum rate permitted by Law, or if any of the Loan
Obligations is paid or becomes payable before its originally scheduled Maturity
and as a result Borrower has paid or would be obligated to pay interest at such
an excessive rate, then (i) Borrower shall not be obligated to pay interest to
the extent it exceeds the interest that would be payable at the maximum rate
permitted by Law; (ii) if the outstanding Loan Obligations have not been
accelerated as provided in Section 16.3.2, any such excess interest that has
been paid by Borrower shall be refunded; (iii) if the outstanding Loan
Obligations have been accelerated as provided in Section 16.3.2, any such excess
that has been paid by Borrower shall be applied to the Loan Obligations as
provided in Section 16.4; and (iv) the effective rate of interest shall be
deemed automatically reduced to the maximum rate permitted by Law.
 
5.           Fees.
 
5.1.         Annual Facility Fee.  On each Anniversary Date, Borrower shall pay
to Administrative Agent for the account of Lenders an Annual Facility Fee equal
to twenty basis points (.20%) of the then-Aggregate Revolving Loan Commitment on
such date to be shared pro-rata among the Lenders based upon each Lenders’ pro
rata share of the Aggregate Revolving Loan Commitment.  The Annual Facility Fee
is not refundable under any circumstance.
 
5.2.         Unused Revolving Fee.  Borrower shall pay to Administrative Agent
for the account of Lenders, based on each Lender’s pro-rata share, a
non-refundable, recurring Unused Revolving Fee calculated by applying rate of
fifteen (15) basis points to the Unused Revolving Commitment as of the last day
of each fiscal month of Borrower.  The “Unused Revolving Commitment” for each
fiscal month shall be the difference between (i) the Aggregate Revolving Loan
Commitment as of the last day of such fiscal month and (ii) the sum of the
(a) the Aggregate Revolving Loan (b) the Swingline Loan and (c) the Letter of
Credit Exposure, in each case as of each Business Day of such fiscal month
divided by the number of Business Days in such month.  The Unused Revolving Fee
shall be payable monthly in arrears on or before the 25th day of each month for
the prior fiscal month, and on the Revolving Loan Maturity
Date.  Notwithstanding the foregoing, if the Dollar amount of clause (ii) above
is greater than 67% of the Aggregate Revolving Loan Commitment as of the last
day of such fiscal month, and no Event of Default shall have occurred and was
continuing as of the last day of such month, then the Borrower shall not be
obligated to pay the Unused Revolving Fee for such month.
 
5.3.          Letter of Credit Fees.  Borrower shall pay to Administrative Agent
for the account of each Lender with a Revolving Loan Commitment (pro rata based
on each Lender’s Revolving Loan Commitment), a non-refundable recurring Letter
of Credit Fee for each Letter of Credit
 
19

--------------------------------------------------------------------------------


 
issued or caused to be issued hereunder. The Letter of Credit Fee for any Letter
of Credit shall be an amount equal to the aggregate undrawn amount of such
Letter of Credit multiplied by 3.00% (per annum).  The Letter of Credit Fee for
each Letter of Credit shall be payable in advance on the date of issuance for
the remaining portion of the quarter when issued and quarterly thereafter in
advance on the first day of each full calendar quarter thereafter while such
Letter of Credit is outstanding.
 
5.4.          Letter of Credit Fronting Fee.  Borrower shall pay to Letter of
Credit Issuer a non-refundable, one-time Fronting Fee equal to .125% of the face
amount of each Letter of Credit issued by Letter of Credit Issuer.  The Fronting
Fee due for any Letter of Credit shall be payable in advance, commencing on the
issuance date of such Letter of Credit.


5.5.          Other Letter of Credit Fees.  Borrower shall pay to the Letter of
Credit Issuer, Letter of Credit Issuer’s other customary fees for issuance,
amendment, or renewal of a Letter of Credit and, as Letter of Credit Issuer and
Borrower may agree with respect to each Letter of Credit, for each negotiation
of a draft drawn under such Letter of Credit.
 
5.6.          Calculation of Fees.  All of the foregoing fees and all other fees
payable to Administrative Agent or any Lender that are based on an annual
percentage shall be calculated on the basis of a year deemed to consist of
360 days and for the actual number of days elapsed.
 
6.           Payments.
 
6.1.         Scheduled Payments on Loans; Applications to Loans.
 
6.1.1.              Interest.
 
6.1.1.1.  Borrower shall pay interest accrued on each Aggregate Revolving Loan
and on the Swingline Loan monthly in arrears beginning on the last day of the
calendar month in which the Effective Date occurs and continuing on the last day
of each calendar month thereafter, and on the Revolving Loan Maturity Date, with
such interest payment being due no later than ten (10) days after the last day
of such month. Borrower shall pay interest accrued on each Revolving Loan and
the Swingline Loan after the Revolving Loan Maturity Date on demand.
 
6.1.1.2.  Borrower shall pay to Administrative Agent for its own account and the
account of CDF, all interest, fees and charges accrued on the Aggregate
Floorplan Loan and the Interim Floorplan Loan in accordance with the Transaction
Statements.  Subject to the terms of Sections 4.3 and 4.5 and elsewhere in this
Agreement, interest on the Floorplan Loans to the Lenders, other than CDF, shall
be distributed by Administrative Agent monthly in arrears (with the right of set
off in favor of Administrative Agent and CDF as set forth in Section 4.5)
beginning on the last day of the first calendar month in which the Effective
Date occurs and continuing on the last day of each calendar month thereafter, on
the Floorplan Loan Maturity Date, and, subject to the terms of this Agreement,
monthly thereafter for Approvals in effect and not funded on the Floorplan Loan
Maturity Date (subject to the Borrower’s obligation to provide cash collateral
for such Approvals).
 
20

--------------------------------------------------------------------------------


 
6.1.2.              Principal.
 
6.1.2.1.    Borrower shall, and shall cause each other Covered Person to, direct
all Account Debtors to remit payments on their Accounts to one or another
lockboxes maintained at financial institutions acceptable to Administrative
Agent, each under a lockbox agreement with such financial institutions in form
and substance satisfactory to Administrative Agent (collectively, the
“Lockboxes”) with all payments received in any such Lockboxes being deposited
into an account at such financial institution (all such accounts that may exist
from time to time, are collectively referred to as the “Blocked
Accounts”).  Each of the Blocked Accounts and Lockboxes shall be blocked in
favor of Administrative Agent and subject to the Administrative Agent’s
exclusive control pursuant to one or more agreements in form and substance
satisfactory to Administrative Agent.  Borrower hereby assigns and grants to
Administrative Agent for the benefit of Lenders, a first priority Security
Interest in, and control over, any and all Blocked Accounts and Lockboxes, and
all amounts deposited or received in the Blocked Accounts and the Lockboxes from
time to time, as security for payment and performance of the Loan
Obligations.  All payments received in the Lockboxes, Blocked Accounts and other
proceeds of Collateral shall be paid to Administrative Agent, as payment on the
Advances, as provided for herein, and deposited into Administrative Agent’s
account at such financial institutions as Administrative Agent shall direct and
instruct from time to time (any such account of Administrative Agent being the
“Cash Collateral Account”).  In addition, any other funds Borrower receives
directly (other than from Floorplan Loan Advances, Interim Floorplan Loan
Advances, Revolving Loan Advances, and Swingline Advances), shall be deposited
into an investment account described in Section 14.1.4.
 
(i)           Subject to Section 6.1.2.1(ii) and the last sentence of this
Section, payments shall be paid or applied by the Administrative Agent (in each
case up to the outstanding principal amount of the applicable Loan) (i) first,
to reduce the Swingline Loan to zero, (ii) second, to the extent of any excess,
to the Lender also acting as Administrative Agent in its capacity as a Lender
and not as Administrative Agent, to reduce any LIBOR Loans included in the
Aggregate Revolving Loan owing to the Lender acting as Administrative Agent that
are not also Swingline Loans until reduced to zero, and if the Aggregate
Revolving Loan is reduced to zero and there is no Existing Default, the
remainder shall be promptly returned to Borrower, or, if there is an Existing
Default, distributed by the Administrative Agent to the other Lenders after
consultation by Administrative Agent with the other Lenders including payment of
cash collateral satisfactory to Administrative Agent as security for Borrower’s
obligation to reimburse the Letter of Credit Issuer, the Administrative Agent
and the Lenders for 105% of all draws and expenses under all outstanding Letters
of Credit and 100% of any unfunded Approvals.  Notwithstanding the foregoing,
payments, whether from a Borrower or a Vendor on the Interim Floorplan Loan and
the Aggregate Floorplan Loan
 
21

--------------------------------------------------------------------------------


 
owing to Administrative Agent and the Lender acting as Administrative Agent
shall be applied to the Interim Floorplan Loan of the Administrative Agent and
the Aggregate Floorplan Loan of such Lender as it deems appropriate in its sole
discretion.
 
(ii)           Prior to 4:00 p.m. (Local Time) on the last Business Day of each
calendar week or any other Business Day of each calendar week as may be selected
by Administrative Agent (a “Settlement Date”), based on funds collected pursuant
to Section 6.1.2.1 as of 12:00 p.m. (Local Time) on the Business Day immediately
preceding such Settlement Date (under all circumstances, including without
limitation, during the existence of an Event of Default), each Lender shall, to
the extent it does not hold its pro-rata share of the outstanding Aggregate
Floorplan Loan (including, without limitation, any amounts for which an Approval
has been issued, whether or not funding has occurred), and the Aggregate
Revolving Loan, but excluding any Swingline Loan or Interim Floorplan Loan,
purchase from or sell to one or more other Lenders, at par, which may occur by a
funding through the Administrative Agent, that portion of its Loans as is
necessary for it to thereafter hold its pro-rata share of the outstanding
Aggregate Floorplan Loan and the Aggregate Revolving Loan.  In order that the
foregoing settlement among the Lenders can be effected on each Settlement Date,
the Administrative Agent shall, on or before 12:00 p.m. (Local Time) on such
Settlement Date, notify each Lender who shall purchase or sell a Loan, or fund
through the Administrative Agent, of (i) the principal amount of the Loan to be
purchased or sold, (ii) the name of the Lender(s) which will be purchasing from
or selling to such Lender a Loan, and (iii) if such Lender is to purchase a
Loan, the name of and wire transfer instructions for the Lender(s) from which
the Loan shall be purchased.  On or before 4:00 p.m. (Local Time) on such
Settlement Date, each such purchasing Lender shall wire transfer immediately
available funds to the applicable selling Lender(s) the amount necessary to
effect the settlement.
 
6.1.2.2.     Administrative Agent may, at any time, in its sole discretion,
cause the Settlement Date to occur more frequently, including, without
limitation, each Business Day of each week.  Administrative Agent shall notify
each Lender that a given Business Day shall be a Settlement Date by no later
than 12:30 p.m. (Local Time) on the Business Day immediately preceding any such
date.
 
6.1.2.3.           Maturity.  Borrower shall repay the entire amount of the
Aggregate Revolving Loan on August 21, 2009 and Borrower shall repay the entire
amount of the Swingline Loan on demand, or if no demand is made, on August 21,
2009, and plus at such time, payment of cash collateral satisfactory to
Administrative Agent as security for Borrower’s obligation to reimburse the
Letter of Credit Issuer for 105% of all draws and expenses under all
 
22

--------------------------------------------------------------------------------


 
outstanding Letters of Credit.  Borrower shall repay the entire amount of the
Aggregate Floorplan Loan and the Interim Floorplan Loan on the date as provided
in Section 3.2.7 or specified elsewhere in this Agreement or if no demand is
made as set forth in Section 3.2.7 or elsewhere in this Agreement, then on
August 21, 2009 (such date being, the “Floorplan Loan Maturity Date”), plus cash
collateral equal to 100% of any unfunded Approvals, in which case such Approvals
shall be otherwise paid in accordance with the applicable Transaction
Statements.
 
6.2.         Special Requirement for Payments on Floorplan Loans and Interim
Floorplan Loans.  Borrower will immediately pay Administrative Agent the
principal indebtedness owed the Administrative Agent and the Lenders on each
item of Collateral financed by the Lenders and Administrative Agent (as shown on
the Transaction Statement identifying such Collateral) under the Floorplan Loan
Facility or the Interim Floorplan Loan Facility on the earliest occurrence of
any of the following events:  (a) when such Collateral is (i) lost, (ii) stolen,
or (iii) damaged and no longer merchantable; (b)  in strict accordance with any
curtailment schedule for such Collateral (as shown on the Transaction Statement
identifying such Collateral); (c) for Collateral financed under Scheduled
Payment Program (“SPP”) terms (as shown on the Transaction Statement identifying
such Collateral), in strict accordance with the installment payment schedule;
and (d) when otherwise required under the terms of any financing program agreed
to in writing by the Borrower and Administrative Agent.  Any third party
discount, rebate, subsidy, bonus or credit granted to Borrower for any
Collateral will not reduce the Loan Obligations until Administrative Agent has
received payment as provided in this Agreement.  The Floorplan Shortfall, if
any, will remain in effect, until the next determination of the Floorplan
Shortfall by Administrative Agent.  The Administrative Agent may determine the
Floorplan Shortfall as often as it chooses in its sole discretion.  Borrower
shall pay all amounts owing to Administrative Agent and the Lenders under the
Floorplan Loan Facility and the Interim Floorplan Loan Facility as set forth
herein and in the Transaction Statement.
 
6.3.         Prepayments.
 
6.3.1.              Voluntary Prepayments.  Subject to the limitations in the
following sentences, except for mandatory prepayments and funds received by
Administrative Agent as contemplated by Section 6.1, Borrower may wholly prepay
any LIBOR Loan that is included in the Aggregate Revolving Loan, or the
Swingline Loan, or prepay any Floorplan Loan or Interim Floorplan Loan, at any
time and may make a partial prepayment thereon from time to time, without
penalty or premium if Borrower pays any amount that is due as a consequence of
the prepayment of any LIBOR Loan and as otherwise provided for in this
Agreement.  All such prepayments, unless otherwise expressly stated in writing
by Borrower to Administrative Agent prior to the making of such prepayment, will
be deemed made on the Swingline Loan until it is reduced to zero, thereafter to
the Interim Floorplan Loan until it is reduced to zero, thereafter to the
Aggregate Floorplan Loan until it is reduced to zero, and thereafter to the
Aggregate Revolving Loan until it is reduced to zero (with, in each case, the
payment of any and all penalties and premiums due hereunder in connection
therewith), and will be applied by Lenders to reduce the Floorplan Loans and the
Revolving Loans, as appropriate, in accordance with their respective pro-rata
shares.  In addition, on any date that the sum of the Aggregate Revolving Loans,
the Swingline Loans, the Aggregate Floorplan Loans, the Interim Floorplan Loans,
the unfunded Approvals, the Letter of Credit Exposure and the Floorplan
Shortfall exceeds the Borrowing Base plus the Floorplan Inventory Value,
 
23

--------------------------------------------------------------------------------


 
then the Borrower shall immediately make a payment of the amount of such excess
to the Administrative Agent.
 
6.3.2.              Mandatory Prepayments.  If at any time the Aggregate
Revolving Loan plus the Swingline Loans, exceeds the Maximum Available Amount
(which can be a negative number), whether as a result of optional Swingline
Advance made by Administrative Agent as contemplated by Section 3.3.2, or
otherwise, Borrower shall on demand make a payment in the amount of the
difference to Administrative Agent for the account of Administrative Agent on
the Swingline Loan and Lenders on the Aggregate Revolving Loan together with all
accrued but unpaid interest thereon.  Each such prepayment will be applied by
Administrative Agent and Lenders first to reduce the Swingline Loan until it is
reduced to zero, then to reduce the LIBOR Loans (which Borrower acknowledges may
result in the payment of fees and costs) that are included in the Aggregate
Revolving Loan (and consequently a ratable portion of each Lender’s Revolving
Loan).  In addition, on any date that the Interim Floorplan Loan plus the
Aggregate Floorplan Loan plus unfunded Approvals exceeds the Aggregate Floorplan
Loan Facility, then the Borrower shall, on such date, pay such excess to the
Administrative Agent for the pro-rata benefit of the Lenders and failure to pay
such excess on such date shall be an immediate Event of Default.
 
6.3.3.              Other Mandatory Prepayments.
 
6.3.3.1.          Proceeds from Sales of Assets.  If any Covered Person sells
any of its assets in a single transaction or related series of transactions that
are not in the ordinary course of business, Borrower shall make a payment to
Administrative Agent for the benefit of the Lenders in the amount of the gross
proceeds therefrom less reasonable selling expenses and the increment in
federal, state and local income Taxes, if any, and applicable transfer Taxes, if
any, payable as a consequence of such sale.  Borrower need not make such
prepayment, however, unless the net proceeds from such sale or sales exceed
$250,000 in the aggregate in any calendar year, in the aggregate for all Covered
Persons.
 
6.3.3.2.           Proceeds from Sale of Securities or Indebtedness.  If after
the Execution Date, Borrower issues any Capital Securities (except Capital
Securities issued in connection with stock splits or dividends payable in stock)
or debt securities, or warrants or options therefor, or otherwise incurs any
Indebtedness other than Permitted Indebtedness, Borrower shall promptly after
such sale make a payment to Administrative Agent for the benefit of the Lenders,
based on each Lender’s pro-rata share, to be applied to the Loan Obligations, in
an aggregate amount equal to the gross proceeds therefrom less reasonable
brokers’ and underwriters’ fees and commissions and other reasonable issuing
expenses (such amount being the “Net Proceeds”); provided, however, if (i) no
Event of Default has occurred and is continuing, (ii) no Change of Control has
occurred (unless consented to in writing by the Required Lenders), (iii) the
terms and provisions of such issuance of Capital Securities of MTM Technologies,
Inc. are reasonably acceptable to Administrative Agent, and (iv) the Net
Proceeds of any issuance of Capital Securities (except Capital Securities issued
in connection with stock splits or dividends payable in stock) MTM Technologies,
Inc. is greater than $25,000,000, then 50% of the amount in excess of
$25,000,000 may be used to
 
24

--------------------------------------------------------------------------------


 
prepay the Subordinated Indebtedness and the remaining 50% shall be used to
repay the Loan Obligations.
 
6.3.3.3.          Insurance Proceeds.  All Insurance Proceeds (excluding
proceeds from directors’ and officers’ insurance policies) shall be deposited in
the Cash Collateral Account and shall be applied by Administrative Agent to the
Loan Obligations.  Administrative Agent is hereby authorized to participate in
any proceeding for the condemnation or other taking of any of Borrower’s
property and Borrower from time to time will deliver to Administrative Agent all
instruments reasonably requested by Administrative Agent to permit such
participation.
 
Every prepayment under this Section  shall be applied to reduce the Aggregate
Revolving Loans and shall be distributed by Administrative Agent to Lenders in
accordance with their pro-rata shares of the Aggregate Revolving Loan Commitment
and applied by Lenders to reduce their Revolving Loans in accordance with their
respective pro-rata shares of the Aggregate Revolving Loan Commitment, provided,
however, with respect to the prepayments described in Section 6.3.3.2, if there
is no Existing Default at the time of receipt thereof by the Borrower, such
prepayments shall be delivered by Borrower, at Borrower’s option, to the
Administrative Agent to reduce the Aggregate Revolving Loan and to be
distributed as described above or deposited into an investment account permitted
under Section 14.1.4.  If application to the Revolving Loans of any prepayment
required under this Section  reduces the Revolving Loans (and consequently the
Aggregate Revolving Loan) to zero, then the remaining amount of such prepayment
shall be applied by Lenders to reduce the Floorplan Loans to zero (and
consequently the Aggregate Floorplan Loan).
 
6.4.        Reimbursement Obligations of Borrower.  Borrower hereby
unconditionally agrees to pay immediately to the Letter of Credit Issuer on
demand at the Letter of Credit Issuer’s Applicable Lending Office all amounts
required to pay all drafts drawn under Letters of Credit issued for the account
of Borrower and all reasonable expenses incurred by Letter of Credit Issuer in
connection with such Letters of Credit and in any event and without demand to
remit to Letter of Credit Issuer (which may be through obtaining Advances if
permitted under this Agreement) sufficient funds to pay all debts and
liabilities arising under any Letter of Credit issued for the account of such
Borrower.  Letter of Credit Issuer, if it is not also the Administrative Agent,
shall simultaneously send to Administrative Agent copies of all notices, demands
and correspondence sent by Letter of Credit Issuer to Borrower relating to
Letters of Credit.
 
6.5.        Manner of Payments and Timing of Application of Payments.
 
6.5.1.              Payment Requirement.  Except as provided in Section 6.1.2.1
with respect to payments from collected funds in the Cash Collateral Account and
unless expressly provided to the contrary elsewhere herein, Borrower shall make
each payment on the Loan Obligations to Administrative Agent for the account of
Lenders (based on each Lender’s pro-rata share) as required under the Loan
Documents at the Applicable Lending Office of the Administrative Agent on the
date when due, without deduction, set-off or counterclaim (provided, however,
the making of such payment shall not constitute a waiver by Borrower of
counterclaims arising from the willful misconduct or gross negligence of
Administrative Agent or the Lenders).  All such payments will be distributed by
Administrative Agent to Lenders as provided in Section 17.10 for application to
the Loan Obligations as provided herein.
 
6.5.2.              Application of Payments and Proceeds.  All immediately
available funds collected pursuant to Section 6.1.2.1 at or before 12:00 noon
(Local Time) on a Business
 
25

--------------------------------------------------------------------------------


 
Day excluding a Settlement Date, will be distributed by Administrative Agent as
provided in Section 6.1.2.1(i).  Such funds received on a day that is not a
Business Day, or if on a Business Day, after 12:00 noon (Local Time), will be
deemed received on the immediately following Business Day, and distributed by
Administrative Agent on a Settlement Date as provided in Section 17.10.  The
amount so distributed to a Lender will be applied by such Lender to the relevant
Loan Obligation on the Business Day when received. Borrower will also pay to
Administrative Agent, for its own account, such fees as Administrative Agent
generally charges its customers for each check returned unpaid for insufficient
funds (an “NSF check”) (such payment repays Administrative Agent’s estimated
administrative costs; it does not waive any Default or Event of Default caused
by the NSF check).
 
6.5.3.              Interest Calculation.  Interest shall begin accruing, and be
owing and payable on an Advance on the day such Advance is made by a Lender to
the Administrative Agent (provided, however, that interest on the Aggregate
Floorplan Loan and Interim Floorplan Loan shall begin accruing on the date of
the applicable invoice, as provided in the applicable Transaction Statement at
the applicable rate set forth therein (which rate may be zero percent for a
period of time)).  Section 6.5.2 notwithstanding, for purposes of interest
calculation only, (i) a payment by check, draft or other instrument received at
or before 12:00 noon (Local Time) on a Business Day shall be deemed to have been
applied to the relevant Loan Obligation on the second following Business Day,
(ii) a payment by check, draft or other instrument received on a day that is not
a Business Day or after 12:00 noon (Local Time) on a Business Day shall be
deemed to have been applied to the relevant Loan Obligation on the third
following Business Day, (iii) a payment received by ACH (Automatic Clearing
House) received at or before 12:00 noon (Local Time) on a Business Day shall be
deemed to have been applied to the relevant Loan Obligation on the same Business
Day, (iv) a payment by ACH received on a day that is not a Business Day or after
12:00 noon (Local Time) on a Business Day shall be deemed to have been applied
to the relevant Loan Obligation on the next following Business Day, (v) a
payment received by wire transfer received at or before 12:00 noon (Local Time)
on a Business Day shall be deemed to have been applied to the relevant Loan
Obligation on the Business Day when it is received, and (vi) a payment by wire
transfer received on a day that is not a Business Day or after 12:00 noon (Local
Time) on a Business Day shall be deemed to have been applied to the relevant
Loan Obligation on the next Business Day.  Borrower acknowledges that payments
in cash on the Loan Obligations will not be accepted by Administrative Agent.
 
6.6.           Returned Instruments.  If a payment is made by check, draft or
other instrument and the check, draft or other instrument is returned unpaid,
any application of the payment to the Loan Obligations will be reversed and will
be treated as never having been made.
 
6.7.           Compelled Return of Payments or Proceeds.  If the Administrative
Agent or any Lender is for any reason compelled to surrender any payment or any
proceeds of the Collateral because such payment or the application of such
proceeds is for any reason invalidated, declared fraudulent, set aside, or
determined to be void or voidable as a preference, an impermissible set-off, or
a diversion of trust funds, then this Agreement and the Loan Obligations to
which such payment or proceeds was applied or intended to be applied shall be
revived as if such application was never made; and Borrower shall be liable to
pay to Administrative Agent or such Lender, and shall indemnify Administrative
Agent and/or such Lender for and hold Administrative Agent and/or such Lender
harmless from any loss with respect to, the amount of such payment or proceeds
surrendered.  This Section shall be effective notwithstanding any contrary
action that
 
26

--------------------------------------------------------------------------------


 
Administrative Agent and/or such Lender may take in reliance upon its receipt of
any such payment or proceeds.  Any such contrary action so taken by
Administrative Agent and/or such Lender shall be without prejudice to
Administrative Agent and/or such Lender’s rights under this Agreement and shall
be deemed to have been conditioned upon the application of such payment or
proceeds having become final and indefeasible.  The provisions of this Section
shall survive termination of the Commitments and the indefeasible payment and
satisfaction of all of the Loan Obligations.
 
6.8.           Due Dates Not on Business Days.  If any payment required
hereunder becomes due on a date that is not a Business Day, then such due date
shall be deemed automatically due the preceding Business Day.
 
7.           Procedure for Obtaining Advances.
 
7.1.           Initial Advances.  Provided that all conditions thereto hereunder
are satisfied and subject to the limitations contained herein, Lenders will fund
and Administrative Agent will make the initial Revolving Loan Advance, on the
Effective Date as directed by Borrower in a written direction delivered to
Administrative Agent.  The manner of disbursement shall be subject to
Administrative Agent’s approval.  Administrative Agent will fund the initial
Interim Floorplan Loan in accordance with its policies and procedures.
 
7.2.           Subsequent Revolving Loan Advances.  Borrower may request
subsequent Revolving Loan Advances at any time, but not more often than once
each Business Day, by submitting a request therefor to Administrative Agent as
provided in Section 7.10.  All requests for a Revolving Loan Advance must be
submitted by Borrowing Agent.  Administrative Agent may treat every request for
a Revolving Loan Advance as a request for a Swingline Advance to the extent the
requested amount does not exceed the Maximum Swingline Amount and as a request
for a Revolving Loan Advance in the amount of the excess.  Every request for an
Revolving Loan Advance shall be irrevocable.  A request for a Revolving Loan
Advance received by Administrative Agent on a day that is not a Business Day or
that is received by Administrative Agent after 11:00 a.m. (Local Time) on a
Business Day shall be treated as having been received by Administrative Agent at
11:00 a.m. (Local Time) on the next Business Day.
 
7.3.           Subsequent Floorplan Loan Advances.  Administrative Agent may
treat every request for a Floorplan Loan Advance as a request for an Interim
Floorplan Loan Advance to the extent the requested amount does not exceed the
Floorplan Loan Facility (when added to the Aggregate Floorplan Loan and the
Interim Floorplan Loan and all unfunded Approvals) and as a request for a
Floorplan Loan Advance in the amount of the excess.
 
7.3.1.              Repayment of the Swingline Loan and the Interim Floorplan
Loan.
 
7.3.1.1.    Administrative Agent may in its absolute discretion on any Business
Day give notice to Lenders of the amount of the Swingline Loan and/or Interim
Floorplan Loan after application of all payments to be applied thereto as
provided elsewhere herein.  Such notice shall be given no later than 1:00 p.m.
(Local Time) and may include a demand that the Swingline Loan and/or the Interim
Floorplan Loan be fully paid.  If Administrative Agent demands that the
Swingline Loan and/or the Interim Floorplan Loan be fully paid, then prior to
4:00 p.m. (Local Time) on such date, Lenders shall remit funds to Administrative
Agent sufficient to reduce the Swingline Loan and/or the Interim Floorplan Loan
to zero.  The aggregate of such remittances shall be treated as a Revolving Loan
Advance and the Aggregate Revolving Loan
 
27

--------------------------------------------------------------------------------


 
increased accordingly (in the case of payments on the Swingline Loan) and as a
Floorplan Loan Advance and the Aggregate Floorplan Loan increased accordingly
(in the case of payments on the Interim Floorplan Loan).
 
7.3.1.2.    If for any reason, including the commencement of a proceeding in
bankruptcy with respect to any Borrower, remittances by Lenders as provided
above cannot be made on the date otherwise required above, then each Lender
shall be deemed automatically to have purchased from Administrative Agent as of
such date an undivided interest and participation in the Swingline Loan and the
Interim Floorplan Loan equal to such Lender’s pro-rata share, so as to cause
such Lender to share in the Swingline Loan and the Interim Floorplan Loan in
accordance with its pro-rata share.  Each Lender shall remit its pro-rata share
of the Swingline Loan and the Interim Floorplan Loan to Administrative Agent
promptly on demand.  All interest payable with respect to such Lender’s pro-rata
share of the Swingline Loan and the Interim Floorplan Loan shall be for the
account of Administrative Agent to the date such remittance is made, and shall
be for the account of and remitted by Administrative Agent to such Lender
(except in the case of the Floorplan Loan, at the rate designated in Section 4.4
with respect to CDF and the other Lenders) as a participant from such
date.  Further, until such remittance is made, such Lender shall pay to
Administrative Agent, on demand, interest on such Lender’s pro-rata share of the
Swingline Loan and the Floorplan Loan at the Federal Funds Rate, and such Lender
shall be subject to the restrictions contained in Section 7.5.
 
7.3.2.              Administrative Agent’s Right to Make Other Certain Advances.
 
7.3.2.1.      Payment of Loan Obligations.  Administrative Agent shall have the
right to make Revolving Loan Advances at any time and from time to time to cause
timely payment of any of the Loan Obligations, including without limitation, to
pay any fees, interest or principal on the Swingline Loan, the Interim Floorplan
Loan, the Aggregate Floorplan Loan, and the Aggregate Revolving Loan, and to pay
the Unused Revolving Fee and any other fees owing to the Lenders or the
Administrative Agent; provided, however, with respect to third party fees, if
there is no Existing Default, Administrative Agent shall use its reasonable
efforts to give prior notice to the Borrower of the payment of any such fees
from an Advance (but shall have no liability for its failure to notify Borrower,
and any such failure shall not give rise to a claim or cause of action by
Borrower against Administrative Agent or any Lender).  If there is no Existing
Default, Administrative Agent shall use reasonable efforts to notify Borrower
(but shall have no liability for its failure to notify Borrower and such failure
shall not give rise to a claim or cause of action by Borrower against
Administrative Agent or any Lender) on the day it makes an Advance to pay any
interest owing hereunder or the Unused Revolving Fee.  Administrative Agent may
select the Advance Date for any such Advance, but such Advance Date may only be
a Business Day.  Administrative Agent will give notice to Borrower after any
such Advance is made.
 
7.3.2.2.       Payments to Other Creditors.  If Administrative Agent becomes
obligated to reimburse or pay to any creditor of Borrower any amount in order to
(i) obtain a release of such creditor’s Security Interest in any of the
Collateral, other than Permitted Security Interests, or (ii) otherwise satisfy
an
 
28

--------------------------------------------------------------------------------


 
Obligation of Borrower to such creditor to the extent not indefeasibly satisfied
by the initial Advances, then Administrative Agent shall have the right (but
shall have no obligation) to make Advances for that purpose.  Administrative
Agent may select the Advance Date for any such Advance, but such Advance Date
may only be a Business Day.  Administrative Agent will give notice to Borrower
after any such Advance is made.
 
7.4.           Fundings.
 
7.4.1.              Advances.  Not later than 1:00 p.m. (Local Time) on each
Advance Date for a Floorplan Loan Advance, and/or a Revolving Loan Advance,
Administrative Agent shall promptly notify each Lender of the amount of the
Floorplan Loan Advance or the Revolving Loan Advance to be made on that Advance
Date.  Each Lender shall make immediately available to Administrative Agent by
4:00 p.m. (Local Time) on the Advance Date funds consisting solely of Dollars in
the amount of its pro-rata share of such Floorplan Loan Advance, or Revolving
Loan Advance, rounded to the nearest penny, in accordance with such remittance
instructions as may be given by Administrative Agent to Lenders from time to
time.
 
7.4.2.              Draws on Letters of Credit.  If a draw is made on a Letter
of Credit and Borrower does not reimburse the amount of such draw in full to
Letter of Credit Issuer on the same Business Day as demand is made by the Letter
of Credit Issuer, then the Letter of Credit Issuer shall promptly notify
Administrative Agent (if Administrative Agent and the Letter of Credit Issuer
are not the same Person) of such failure. Upon Administrative Agent’s receipt of
such notice from Letter of Credit Issuer, Administrative Agent may notify each
Lender thereof and shall have the right to cause a Revolving Loan Advance to be
made, regardless whether such Revolving Loan Advance would result in the
Aggregate Revolving Loan exceeding the Maximum Available Amount or regardless as
to whether an Event of Default exists, by notifying each Lender of the draw, the
amount of the Revolving Loan Advance required to fund reimbursement of such
draw, and the amount of such Lender’s ratable share of such Revolving Loan
Advance.  The Advance Date and time for such Revolving Loan Advance shall not be
later than 4:00 p.m. (Local Time) on the first Business Day following
Administrative Agent’s delivery of such notice to Lenders. By no later than such
Advance Date and time, each Lender shall make immediately available to
Administrative Agent funds consisting solely of Dollars in the amount of its
pro-rata share of such Revolving Loan Advance, rounded to the nearest penny, in
accordance with such remittance instructions as may be given by Administrative
Agent to each Lender from time to time.
 
7.4.3.              All Fundings Ratable.  All fundings of Advances (other than
Swingline Advances and Interim Floorplan Loan Advances) shall be made by Lenders
as provided herein in accordance with their pro-rata shares of the respective
Aggregate Commitments, as applicable. Except as otherwise expressly provided
herein, a Lender shall not be obligated to fund Revolving Loan Advances plus
such Lender’s pro-rata share of the Letter of Credit Exposure that would result
in such Lender’s Revolving Loan exceeding its Revolving Loan Commitment, fund
Floorplan Loan Advances that would result in its Floorplan Loan exceeding its
Floorplan Loan Facility, or make available any more than its pro-rata share of
any Advance.
 
7.5.           Administrative Agent’s Availability Assumption.
 
29

--------------------------------------------------------------------------------


 
7.5.1.      Unless Administrative Agent has been given written notice by a
Lender prior to an Advance Date that such Lender does not intend to make
immediately available to Administrative Agent such Lender’s pro-rata share of
the Advance which Administrative Agent may be obligated to make on the Advance
Date, including, without limitation, any Advance that may be made based on the
issuance of an Approval Administrative Agent may assume that such Lender has
made the required amount available to Administrative Agent on the Advance Date
and Administrative Agent may, in reliance upon such assumption, make available
to Borrower a corresponding amount.  Failure of any Lender to pay its pro-rata
share of the Swingline Loan, any Floorplan Loan (whether based on the issuance
of an Approval or otherwise), the Interim Floorplan Loan (whether based on the
issuance of an Approval or otherwise), or any Revolving Loan or any other amount
owing hereunder by a Lender upon demand shall make such Lender a “Defaulting
Lender”.  If such corresponding amount is not in fact made immediately available
to Administrative Agent by such Defaulting Lender on the Advance Date,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Defaulting Lender.  If such Defaulting Lender does not pay such
corresponding amount immediately upon Administrative Agent’s demand therefor,
then Administrative Agent shall promptly notify Borrower and the other Lenders
and Borrower shall pay such corresponding amount to Administrative Agent within
one (1) Business Day.  Administrative Agent shall also be entitled to recover,
either from such Defaulting Lender or Borrower, interest on such corresponding
amount for each day from the date such corresponding amount was made available
by Administrative Agent to Borrower to the date such corresponding amount is
recovered by Administrative Agent, at a rate per annum equal to (i) if paid by
such Lender, the cost to Administrative Agent of funding such amount at the
Federal Funds Rate, or (ii) if paid by Borrower, the applicable rate for the
Advance in question determined from the request therefor.  Each Lender shall be
obligated only to fund its pro-rata share of an Advance subject to the terms and
conditions hereof, regardless of the failure of another Lender to fund its
pro-rata share thereof.
 
7.5.2.      Each remittance or payment or Advance required to be made by a
Lender shall be made in accordance with its pro-rata share and shall be made
notwithstanding that (i) the amount of the aggregate of such remittances by
Lenders may not be in the minimum amount for Revolving Loan Advances, or
Floorplan Loan Advances or otherwise required hereunder, (ii) any conditions to
Advances in Section 10 may not be then satisfied, (iii) there is an Existing
Default, (iv) the aggregate amount of such remittances by Lenders would result
in the Aggregate Revolving Loan exceeding the Maximum Available Amount or the
aggregate amount of such remittances by Lenders would result in the Aggregate
Floorplan Loan plus the Interim Floorplan Loan exceeding the value of the
Collateral advanced against thereunder or the Aggregate Floorplan Loan Facility,
or (v) such remittances by Lenders may be made after the Revolving Loan Maturity
Date or the Floorplan Loan Maturity Date, as the case may be; provided, however,
that in no event shall any Lender be required to make any such remittance that
would result in the sum of the Revolving Loan of such Lender plus such Lender’s
pro-rata share of the Letter of Credit Exposure exceeding such Lender’s
Revolving Loan Commitment, or the Floorplan Loan of such Lender exceeding such
Lender’s Floorplan Loan Facility.
 
7.5.3.      In addition, with respect to any Defaulting Lender, until a payment
or Advance is paid to Administrative Agent (with interest at described above),
(i) such Defaulting Lender shall permit the Administrative Agent the
unconditional and
 
30

--------------------------------------------------------------------------------


 
irrevocable right of setoff against any amounts (including, without limitation,
payments of principal, interest, and fees, as well as indemnity payments)
received by Administrative Agent hereunder for the benefit of any such
Defaulting Lender, and (ii) if such failure to pay shall continue for a period
of three Business Days, result in any such Defaulting Lender forfeiting any
right to vote on any matter that the Required Lenders or all Lenders are
permitted to vote for hereunder (and the calculation of Required Lenders shall
exclude such Defaulting Lender’s interest in the Lenders’ Exposure); provided,
however, once such a failure is cured, then such Lender shall, subsequent
thereto, have all rights hereunder; provided, further, however, if any Lender
shall fail to make such a payment within the three Business Day period specified
in clause (ii) above (other than by reason of events beyond the reasonable
control of such Lender) three or more times during the term hereof, such Lender
shall permanently forfeit its right to vote hereunder (and the calculation of
Required Lenders shall exclude such Defaulting Lender’s interest in the Lenders’
Exposure).
 
7.6.           Letters of Credit.   Borrower may request the issuance of a
Letter of Credit by submitting an issuance request to Letter of Credit Issuer
and also Administrative Agent (if Administrative Agent and the Letter of Credit
Issuer are not the same Person) and executing the reimbursement agreement
required under Section 7.11 no less than five Business Days prior to the
requested issue date for such Letter of Credit.
 
7.7.           Disbursement.   Provided that all conditions precedent herein to
a requested Advance or, if applicable, a Swingline Advance or Interim Floorplan
Loan Advance, have been satisfied, Administrative Agent will make the amount of
such requested Advance available to Borrower or in the case of an Interim
Floorplan Loan Advance or a Floorplan Loan Advance to the appropriate Vendor, on
the applicable Advance Date in immediately available funds in Dollars at the
Applicable Lending Office.
 
7.8.           Restrictions on Advances.   No more than one Revolving Loan
Advance and no more than one Swingline Advance will be made on any one day
pursuant to a request for a Revolving Loan Advance.  Advances will only be made
for the purposes permitted in Section 13.1.
 
7.9.           Each Advance Request and Request for Letter of Credit a
Certification.  Each submittal of a request for an Advance and each submittal of
a request for the issuance of a Letter of Credit by a Borrowing Officer shall
constitute a certification by Borrower that (i) there is no Existing Default,
(ii) all conditions precedent hereunder to the making of the requested Advance
have been satisfied, and (iii) the Representations and Warranties are then true,
with such exceptions as have been disclosed to Lenders in writing by Borrower or
any Guarantor making such Representations and Warranties from time to time and
are satisfactory to the Required Lenders, and will be true on the Advance Date,
as applicable, as if then made with such exceptions.
 
7.10.           Requirements for Every Advance Request.  Subject to the terms of
Section 10 and the other provisions of this Agreement, with regards to Swingline
Loans, and Revolving Loan Advances, only a request (which shall be in writing in
the form attached hereto as Exhibit 7.10 and mailed, sent via email from an
authorized person with such email containing a signed PDF copy of such duly
signed request, personally delivered or telecopied as provided in Section 20.1)
from a Borrowing Officer of Borrowing Agent to Administrative Agent that
specifies the amount of the Advance to be made, the Advance Date for the
requested Advance shall be treated as a request for an Advance.  No Advance Date
for any requested Advance may be other than a Business Day.  With regards to
Swingline Loans and Revolving Loan Advances, a request for an
 
31

--------------------------------------------------------------------------------


 
Advance must be given prior to 11:00 a.m., Local Time, on the Advance Date for
such Advance.  Subject to the terms of Section 10 and the other provisions of
this Agreement, Floorplan Loan Advances and Interim Floorplan Loan Advances will
be funded in accordance with Administrative Agent’s procedures.
 
7.11.           Requirements for Every Letter of Credit Request.  Only a written
request (which may be mailed, sent via email from an authorized person with such
email containing a signed PDF copy of such duly signed request, personally
delivered or telecopied as provided in this Agreement) from a Borrowing Officer
to Letter of Credit Issuer and Administrative Agent (if Administrative Agent and
the Letter of Credit Issuer are not the same Person) or an electronic initiation
over an online service provided by Letter of Credit Issuer (with a written copy
to Administrative Agent if Administrative Agent and the Letter of Credit Issuer
are not the same Person) that specifies the amount, requested issue date (which
shall be a Business Day and in no event later than thirty days before the
effective date of termination of the Aggregate Revolving Loan Commitment) and
beneficiary of the requested Letter of Credit and other information necessary
for its issuance shall be treated as a request for issuance of a Letter of
Credit together with such Letter of Credit applications and reimbursement
agreements as the Letter of Credit Issuer may reasonably request.
 
7.12.           Exoneration of Administrative Agent and Lenders.  Neither
Administrative Agent nor any Lender shall incur any liability to Borrower for
treating a request that meets the express requirements of Sections 7.10, and
7.11 as a request for an Advance or as a request for the issuance of a Letter of
Credit, as applicable, Letter of Credit Issuer and Administrative Agent (if
Administrative Agent and the Letter of Credit Issuer are not the same Person),
as the case may be, believes in good faith that the Person making the request is
a Borrowing Officer of Borrowing Agent.  Neither Administrative Agent nor any
Lender shall incur any liability to Borrower for failing to treat any such
request as a request for an Advance or the issuance of a Letter of Credit, as
applicable, the Letter of Credit Issuer or Administrative Agent (if
Administrative Agent and the Letter of Credit Issuer are not the same Person)
believes in good faith that the Person making the request is not a Borrowing
Officer of Borrowing Agent.
 
8.           Security.  As security for the payment and performance of the Loan
Obligations, and also as security for the payment and performance of all
Obligations to Administrative Agent, Borrower shall on the Execution Date and
from time to time thereafter execute and deliver, or cause to be executed and
delivered, to Administrative Agent such security agreements, mortgages and other
security documents as they relate to the Collateral as reasonably requested by
Administrative Agent from time to time, including, without limitation, the
following documents, each in form and substance satisfactory to Administrative
Agent and the Required Lenders:
 
8.1.           Landlord Consents.  With respect to any real property leased
(whether pursuant to a lease, bailment or otherwise) by Borrower or any other
Covered Person, whether on, prior to or after the Effective Date, Borrower shall
cause to be delivered to Administrative Agent such landlord consents and/or
warehousemen’s letters and nondisturbance and attornment agreements as
Administrative Agent shall reasonably request.
 
8.2.           Mortgagee Consent Agreements.  With respect to any real property
owned by Borrower or any other Covered Person, whether on, prior to or after the
Effective Date if there shall be a mortgagee or other lienholder with respect to
such real property, Borrower shall cause to be delivered to Administrative Agent
such consents and nondisturbance and attornment agreements from each such
mortgagee or lienholder as Administrative Agent shall reasonably request.
 
32

--------------------------------------------------------------------------------


 
8.3.           Security Agreements.  Security agreements granting to
Administrative Agent for the benefit of Lenders a first priority Security
Interest under the UCC in all of the Accounts, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Equipment, Fixtures, General Intangibles,
Health Care Insurance Receivables, Farm Products, Goods, Instruments,
Intellectual Property, Inventory, Investment Property, leases, Letter-of-Credit
Rights, money, Supporting Obligations, and other personal property of Borrower,
any other Covered Person and every Subsidiary of Borrower or any other Covered
Person, all books and records pertaining to any of the foregoing, all proceeds,
insurance proceeds, and products of any of the foregoing, and all collateral
security and guaranties given by any Person with respect to any of the
foregoing, whether now owned or hereafter acquired, and wherever located,
subject only to Permitted Security Interests affecting such property (each
being, a “Security Agreement”).
 
8.4.           Stock Pledge Agreements.  Stock pledge agreements granting to
Administrative Agent for the benefit of Lenders a first priority Security
Interest in all of the capital stock and other securities (and all options and
warrants therefor) of every Subsidiary of Borrower, now or hereafter issued and
outstanding, and all proceeds thereof.
 
8.5.           Collateral Assignments.  Each of the following Collateral
Assignments from Borrower or any other Covered Person, each subject to no other
Security Interests except Permitted Security Interests affecting the item
assigned:
 
8.5.1.          Intellectual Property Assignments.  Assignments assigning to
Administrative Agent for the benefit of Lenders all of Borrower’s or such other
Covered Person’s rights and interest in all Intellectual Property.
 
8.5.2.          Control Agreements.  Control Agreements granting to the
Administrative Agent for the benefit of Lenders control over all of Borrower’s
rights and interest in all Blocked Accounts and Lockboxes other than employee
benefit accounts and petty cash accounts.
 
9.           Power of Attorney.   Each Borrower hereby authorizes (and shall
cause each other Covered Person to do the same) Administrative Agent and
irrevocably appoints Administrative Agent (acting by any of its officers) as
such Borrower’s agent and attorney-in-fact (which appointment is coupled with an
interest and is therefore irrevocable) to do any of the following until all of
the Loan Obligations are fully and indefeasibly paid and satisfied in cash, the
expiration or termination of all Letters of Credit and reduction of the Letter
of Credit Exposure to zero, the Commitments are terminated, and the
Administrative Agent and the Lenders have no other commitment to extend credit
or make advances to or for the account of Borrower:
 
9.1.        At any time while there is an Existing Default, (i) demand payment
of any Account; (ii) enforce payment of any Account by legal proceedings or
otherwise; (iii) exercise all of such Borrower’s rights and remedies in
proceedings brought to collect any Account; (iv) sell or assign any Account upon
such terms, for such amount and at such time or times as Administrative Agent
deems advisable; (v) settle, adjust, compromise, extend or renew any Account;
(vi) discharge and release any Account; (vii) prepare, file and sign such
Borrower’s name on any proof of claim in bankruptcy or other similar documents
against an Account Debtor; (viii) notify the postal authorities of any change of
the address for delivery of such Borrower’s mail to any address designated by
Administrative Agent and open and process all mail addressed to such Borrower;
(ix) endorse such Borrower’s name on any verification of Accounts and notices
thereof to Account Debtors; (x) make one or more Revolving Loan Advances, or
Floorplan Loan Advances to pay the costs and expenses of any of the foregoing;
and (xi) do anything that Administrative Agent deems necessary in its reasonable
discretion to assure that the Loan Obligations are fully
 
33

--------------------------------------------------------------------------------


 
and indefeasibly paid and satisfied in cash and that Borrower complies with each
covenant and agreement contained herein and in the other Loan Documents.
 
9.2.       At any time, (i) take control in any manner of any item of payment or
proceeds of any Account; (ii) have access to any lockbox or postal box into
which such Borrower’s mail is deposited; (iii) endorse such Borrower’s name upon
any items of payment and deposit the same in the Cash Collateral Account and
apply the proceeds thereof to the Loan Obligations as provided herein;
(iv) endorse such Borrower’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Account or other item
of the Collateral; and (v) execute in such Borrower’s name and on such
Borrower’s behalf any financing statement or amendments thereto, or such
mortgages, deeds of trust or other security documents deemed necessary or
appropriate by Administrative Agent to assure the perfection or continued
perfection of Administrative Agent’s Security Interests in the Collateral for
the benefit of Lenders.
 
The foregoing power of attorney and authorization shall be deemed irrevocable,
but shall be automatically revoked only upon the full and indefeasible payment
in cash of all of the Loan Obligations, there are no Letters of Credit
outstanding and the Letter of Credit Exposure is irreversibly zero, the
termination of the Commitments, and the Administrative Agent and the Lenders
have no other commitment to extend credit or make advances to or for the account
of Borrower.
 
10.           Conditions of Lending.
 
10.1.           Conditions to Initial Advance.  Lenders will have no obligation
to fund the initial Revolving Loan Advance, or the initial Floorplan Loan
Advance or any subsequent Revolving Loan Advance, or Floorplan Loan Advance
unless the following conditions are satisfied or waived by Administrative Agent
and the Required Lenders:
 
10.1.1.           Listed Documents and Other Items.  Administrative Agent shall
have received on or before the Effective Date all of the documents and other
items listed or described in Exhibit 10.1.1 hereto, with each being satisfactory
to Lenders and (as applicable) duly executed and (also as applicable) sealed,
attested, acknowledged, certified, or authenticated.
 
10.1.2.           Financial Condition.  Lenders shall have determined to their
satisfaction that the financial statements of Borrower for the periods ended
March 31, 2007 and June 30, 2007 (the “Initial Financial Statements”), and the
projections of Borrower’s financial condition, results of operations, and cash
flow statements of Borrower for the period ending as of March 31, 2008 (the
“Proforma Financial Statements”, as furnished to Administrative Agent and other
information furnished to Administrative Agent by Borrower (i) for the periods
ended on or before the Effective Date, fairly and accurately reflect the
business and financial condition of Borrower, its cash flows and the results of
its operations for such periods in accordance with GAAP, and (ii) for the
periods that will end after the Effective Date, fairly forecast on a reasonable
basis and in Borrower’s good faith the business and financial condition of
Borrower, its cash flows, and the results of its operations for such periods in
accordance with GAAP.
 
10.1.3.           Intercreditor Agreements.  The Other Creditor Indebtedness
Documents shall be executed and in form and substance satisfactory to
Administrative Agent and the Required Lenders, and each Intercreditor Agreement
shall be in form and substance satisfactory to Administrative Agent and the
Required Lenders and shall have been executed and shall remain in effect.
 
34

--------------------------------------------------------------------------------


 
10.1.4.           Subordination Agreements.  The Subordination Indebtedness
Documents shall be executed and amended and in form and substance satisfactory
to Administrative Agent and the Required Lenders, and each Subordination
Agreement shall be in form and substance satisfactory to Administrative Agent
and the Required Lenders and shall have been executed and shall remain in
effect.
 
10.1.5.           Default.  There shall be no Existing Default and no Default or
Event of Default will occur as a result of such Advance being requested or made
or the application of the proceeds thereof.
 
10.1.6.           Perfection of Security Interests.  Every Security Interest
required to be granted by Borrower to Administrative Agent under Section 8 shall
have been perfected and shall be, except for Permitted Security Interests, as
otherwise satisfactory to Lenders, a first priority Security Interest.
 
10.1.7.           Representations and Warranties.  The Representations and
Warranties shall be true and correct.
 
10.1.8.           Material Adverse Change.  Since the date of the last audited
Financial Statements delivered to Administrative Agent for the period ending
March 31, 2007, there shall not have been any change which has or is reasonably
likely to have a Material Adverse Effect on any Covered Person.
 
10.1.9.           Pending Material Proceedings.  There shall be no pending
Material Proceedings.
 
10.1.10.         Payment of Fees.  Borrower shall have paid and reimbursed to
Administrative Agent and the Lenders all fees, costs and expenses that are
payable or reimbursable to Administrative Agent and the Lenders hereunder on or
before the Effective Date.
 
10.1.11.         Other Items.  Administrative Agent shall have received such
other consents, approvals, opinions, certificates, documents or information as
it reasonably deems necessary or shall have issued an Approval as necessary.
 
10.2.        Conditions to Subsequent Advances.  Lenders will have no obligation
to fund any Advance after the initial Revolving Loan Advance and the initial
Floorplan Loan Advance, unless the following conditions are satisfied or waived
by Administrative Agent and the Required Lenders:
 
10.2.1.           General Conditions.  All of the conditions to the initial
Advances in Section 10.1 (except the condition in Section 10.1.7) shall have
been and shall remain satisfied.
 
10.2.2.           Representations and Warranties.  The Representations and
Warranties are then true, with such exceptions as have been disclosed to Lenders
in writing by Borrower or each Guarantor from time to time and are satisfactory
to the Required Lenders, and will be true as of the time of such Advance, as if
then made with such exceptions.
 
10.2.3.           Approvals.  With regards to a Floorplan Loan Advance or
Interim Floorplan Loan Advance, an Approval has been issued by Administrative
Agent.
 
35

--------------------------------------------------------------------------------


 
10.2.4.           Default.  There shall be no Existing Default and no Default or
Event of Default will occur as a result of such Advance being requested or made
or the application of the proceeds thereof.
 
10.3.       Conditions to Issuance of Letters of Credit.  As conditions
precedent to the issuance of any Letter of Credit unless any of the following
conditions are satisfied or waived by Administrative Agent and the Required
Lenders:
 
10.3.1.           Letter of Credit Application/Reimbursement
Agreement.  Borrower shall have executed and delivered to Letter of Credit
Issuer a letter of credit application/reimbursement agreement satisfactory to
Letter of Credit Issuer and Administrative Agent (if Administrative and the
Letter of Credit Issuer are not the same Person) under which Borrower further
evidences its obligation to reimburse to Letter of Credit Issuer on demand the
amount of each draw on such Letter of Credit as provided in Section 6.4,
together with interest from the date of the draw at the rate provided in Section
4.2 and (without duplication) all reasonable expenses incurred by Letter of
Credit Issuer in connection with such Letter of Credit.
 
10.3.2.           No Prohibitions.  No order, judgment or decree of any
Governmental Authority shall exist which purports by its terms to enjoin or
restrain Letter of Credit Issuer, Administrative Agent, or any other Lender from
issuing such Letter of Credit, and no Law or request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over Letter of Credit Issuer, Administrative Agent, or any other Lender shall
exist which prohibits, or requests that Letter of Credit Issuer, Administrative
Agent, or any other Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular, or imposes upon Letter of
Credit Issuer, Administrative Agent,  or any other Lender with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
Letter of Credit Issuer or any other Lender is not otherwise compensable by
Borrower hereunder).
 
10.3.3.           Representations and Warranties.  The Representations and
Warranties are then true and correct, and as of the time of the issuance of such
Letter of Credit will be true and correct with such exceptions as have been
disclosed to Lenders in writing by Borrower or each Guarantor from time to time
and are satisfactory to the Required Lenders, and will be true as of the time of
the issuance of such Letter of Credit, as if then made with such exceptions.
 
10.3.4.           No Material Proceedings.  No Material Proceedings are pending
or, to the best knowledge of Borrower, threatened, against Borrower or any
Covered Person.
 
10.3.5.           No Default.  No Event of Default and no Default has occurred
and is continuing or Event of Default is reasonably likely to occur as a result
of such Letter of Credit being issued or a draw thereon being made or paid.
 
10.3.6.           Other Conditions.  All of the conditions to the initial
Advances in Section 10.1 (except the conditions in Section 10.1.7) shall have
been and shall remain satisfied.
 
11.           Representations and Warranties.  Except as otherwise described in
the Disclosure Schedule attached hereto as Exhibit 11, Borrower represents and
warrants to Administrative Agent, Lenders and the Letter of Credit Issuer, as
follows:
 
36

--------------------------------------------------------------------------------


 
11.1.           Organization and Existence.  Each Covered Person is duly
organized and existing in good standing under the Laws of the state of its
organization and is duly qualified to do business and is in good standing in
every state where the nature or extent of its business or properties require it
to be qualified to do business, except where the failure to so qualify will not
have a Material Adverse Effect on any Covered Person.  Each Covered Person has
the power and authority to own its properties and carry on its business as now
being conducted.  Section 11.1 of the Disclosure Schedule, as updated from time
to time as permitted herein, set forth (a) the Borrower’s and each other Covered
Person’s jurisdiction of organization, (b) the location of the Borrower’s and
each other Covered Person’s chief executive office, (c) the Borrower’s and each
other Covered Person’s exact legal name as it appears on its organizational
documents, (d) all prior legal names and trade names of each Borrower and each
other Covered Person since January 1, 2001, (e) the Borrower’s and each other
Covered Person’s organizational identification number (to the extent the
Company’s and each other Loan Party’s is organized in a jurisdiction which
assigns such numbers), and (f) the Borrower’s and each other Covered Person’s
federal employer identification number.
 
11.2.           Authorization.  Each Covered Person is duly authorized to
execute and perform every Loan Document to which such Covered Person is a party,
and Borrower is duly authorized to borrow hereunder, and this Agreement and the
other Loan Documents have been duly authorized by all requisite corporate action
(or in the case of Covered Persons which are not corporations, other
organizational action) of each Covered Person.  No consent, approval or
authorization of, or declaration or filing with, any Governmental Authority, and
no consent of any other Person, is required in connection with any Covered
Person’s execution, delivery or performance of this Agreement and the other Loan
Documents to which it is a party, except for those already duly obtained.
 
11.3.           Due Execution.  Every Loan Document to which a Covered Person is
a party has been executed on behalf of such Covered Person by a Person duly
authorized to do so.
 
11.4.           Enforceability of Obligations.  Each of the Loan Documents to
which a Covered Person is a party constitutes the legal, valid and binding
obligation of such Covered Person, enforceable against such Covered Person in
accordance with its terms, except to the extent that the enforceability thereof
against such Covered Person may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
or by equitable principles of general application.
 
11.5.           Burdensome Obligations.  No Covered Person is a party to or
bound by any Contract or is subject to any provision in the Charter Documents of
such Covered Person which would, if performed by such Covered Person, result in
a Default or Event of Default either immediately or upon the elapsing of time.
 
11.6.           Legal Restraints.  The execution and performance of any Loan
Document by a Covered Person does not and will not violate or constitute a
default under the Charter Documents of such Covered Person, any Material
Agreement of such Covered Person, or any Material Law, and does not and will
not, except as expressly contemplated or permitted in this Agreement, result in
any Security Interest being imposed on any of such Covered Person’s property.
 
11.7.           Labor Contracts and Disputes.  There is no collective bargaining
agreement or other labor contract covering employees of a Covered Person.  To
Borrower’s knowledge, no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of a
Covered Person.  There is no pending or, to Borrower’s knowledge, threatened,
 
37

--------------------------------------------------------------------------------


 
strike, work stoppage or other material labor dispute against or affecting any
Covered Person or its employees, which has or could reasonably likely to have a
Material Adverse Effect.
 
11.8.           No Material Proceedings.  There are no Material Proceedings
pending or, to the knowledge of Borrower, threatened.
 
11.9.           Material Licenses.  All Material Licenses have been obtained or
exist for each Covered Person.
 
11.10.         Compliance with Material Laws.  Each Covered Person is in
compliance with all Material Laws.  Without limiting the generality of the
foregoing:
 
11.10.1.         General Compliance with Environmental Laws.  The operations of
every Covered Person comply with all applicable Environmental Laws except where
the failure to be in compliance would not reasonably be likely to give rise to a
Material Adverse Effect.
 
11.10.2.         Proceedings.  None of the operations of any Covered Person are
the subject of any judicial or administrative complaint, order or proceeding
alleging the violation of any applicable Environmental Laws which could
reasonably be likely to give rise to a Material Adverse Effect.
 
11.10.3.         Investigations Regarding Hazardous Materials.  To Borrower’s
knowledge, none of the operations of any Covered Person are the subject of
investigation by any Governmental Authority regarding the improper
transportation, storage, disposal, generation or release into the environment of
any Hazardous Material, the results of which have or are reasonably likely to
have a Material Adverse Effect on such Covered Person, or reduce materially the
value of the Collateral.
 
11.10.4.         Notices and Reports Regarding Hazardous Materials.  No notice
or report under any Environmental Law indicating a past or present spill or
release into the environment of any Hazardous Material has been filed within the
four years ending on the Execution Date, or is required to be filed, by any
Covered Person.
 
11.10.5.         Hazardous Materials on Real Property.  No Covered Person has at
any time, and to Borrower’s knowledge, no other Person has at any time during
any Covered Person’s occupancy of such real property, transported, stored,
disposed of, generated or released any Hazardous Material on the surface, below
the surface, or within the boundaries of any real property owned or operated by
such Covered Person or any improvements thereon in violation of applicable
Law.  No property of any Covered Person is subject to a Security Interest in
favor of any Governmental Authority for any liability under any Environmental
Law or damages arising from or costs incurred by such Governmental Authority in
response to a spill or release of Hazardous Material into the environment.
 
11.10.6.         Environmental Property Transfer Acts.  No environmental
property transfer acts are applicable to the transactions contemplated by this
Agreement and each Covered Person has provided all notices and obtained all
necessary environmental permit transfers and consents, if any, required in order
to consummate the transactions contemplated by this Agreement, to perfect
Administrative Agent’s Security Interests for the benefit of Lenders and to
operate such Covered Person’s business as presently or proposed to be operated.
 
38

--------------------------------------------------------------------------------


 
11.11.     Other Names.  Except as disclosed in the Disclosure Schedules or in
writing to the Administrative Agent from time to time with no less than thirty
(30) days prior written notice to Administrative Agent (unless Administrative
Agent agrees in writing to a shorter period) (i) no Covered Person has used any
name other than the full name which identifies such Covered Person in this
Agreement, and (ii) the only trade name or style under which a Covered Person
sells Inventory or creates Accounts, or to which instruments in payment of
Accounts are made payable, is the name which identifies such Covered Person in
this Agreement.
 
11.12.     Prior Transactions.  Except as described in section 11.12 of the
Disclosure Schedule, Since January 1, 2001, no Covered Person has been a party
to any merger or consolidation, or acquired all or substantially all of the
assets of any Person, or acquired any of its property outside of the ordinary
course of business.
 
11.13.     Capitalization.  Each Covered Person’s authorized capital stock,
partnership interests and membership interests and issued and outstanding
capital stock, partnership interests and membership interests is as described in
section 11.13 of the Disclosure Schedule; provided, however, Borrower shall
update the Disclosure Schedule with respect to any newly-created Subsidiary (in
each case, without the necessity of obtaining Required Lender consent but with
obtaining the prior written consent of the Administrative Agent, and Borrower
shall comply with the terms of Section 14.19 hereof); and all issued and
outstanding shares, partnership interests and membership interests of each
Covered Person are validly issued and outstanding, fully paid and
non-assessable, and are owned beneficially and of record by the Persons listed.
 
11.14.      Solvency.  Each Borrower is Solvent prior to and after giving effect
to, the making of each Advance and after giving effect to the contribution
provisions of Section 16.3.9.
 
11.15.      Projections.  The projections of Borrower’s financial condition,
results of operations, and cash flow for the period through March 31, 2008, a
copy of which have been delivered to Administrative Agent, represent Borrower’s
good faith estimate of Borrower’s future financial performance for the periods
set forth therein.  Such projections have been prepared on the basis of the
assumptions set forth therein reasonably believed by Borrower in good faith to
be fair and reasonable.
 
11.16.      Financial Statements.  The Financial Statements are complete and
correct in all material respects, have been prepared in accordance with GAAP,
and fairly reflect the financial condition, results of operations and cash flows
of the Persons covered thereby as of the dates and for the periods stated
therein.
 
11.17.      No Change in Condition.  Since the date of the initial Financial
Statements and the Financial Statements delivered to Lenders as required herein,
there has been no change which has or is reasonably likely to have a Material
Adverse Effect.
 
11.18.      No Defaults.  No Covered Person is in breach or violation under any
Material Agreement or any Material Obligation of such Covered Person.  No
Default has occurred which is continuing and no Event of Default has occurred
and is continuing.
 
11.19.      Investments.  No Covered Person has any Investments in other Persons
except Permitted Investments.
 
11.20.      Indebtedness.  No Covered Person has any Indebtedness except
existing Permitted Indebtedness.
 
39

--------------------------------------------------------------------------------


 
11.21.      Indirect Obligations.  No Covered Person has any Indirect
Obligations except existing Permitted Indirect Obligations.
 
11.22.      Encumbrances.  None of the real property purported to be owned by a
Covered Person is subject to any Encumbrances except Permitted Encumbrances.
 
11.23.      Capital Leases.  No Covered Person has an interest as a lessee under
any Capital Leases other than Capital Leases that are Permitted Indebtedness.
 
11.24.      Other Creditor Indebtedness; Intercreditor Documents; Subordinated
 ndebtedness.  There is no breach or default with respect to the Other Creditor
Indebtedness, and the Other Creditor Indebtedness has been incurred in
accordance with the terms of this Agreement.  There is no breach or default by
or attributable to a Covered Person of any obligation set forth in any
Intercreditor Agreement or any Other Creditor Indebtedness Document.  There is
no breach or default with respect to the Subordinated Indebtedness, and the
Subordinated Indebtedness has been incurred in accordance with the terms of this
Agreement.  There is no breach or default by or attributable to any holder of
the Subordinated Indebtedness under the Subordination Agreement.
 
11.25.      Tax Liabilities; Governmental Charges.  Each Covered Person has
filed or caused to be filed all tax reports and returns required to be filed by
it with any Governmental Authority, except where extensions have been properly
obtained.  Each Covered Person has paid or made adequate provision for payment
of all Taxes of such Covered Person, except Taxes which are being diligently
contested in good faith by appropriate proceedings and as to which such Covered
Person has established adequate reserves in conformity with GAAP.  No Security
Interest for any such Taxes has been filed and no claims are being asserted with
respect to any such Taxes which, if adversely determined, has or is reasonably
likely to have a Material Adverse Effect on such Covered Person.  There are no
material unresolved issues concerning any liability of a Covered Person for any
Taxes which, if adversely determined, has or is reasonably likely to have a
Material Adverse Effect on such Covered Person.
 
11.26.      Pension Benefit Plans.  No Borrower or an ERISA Affiliate maintains,
sponsors, or contributes to any Pension Benefit Plan, or, during the past 5
years, has maintained, sponsored, or contributed to any Pension Benefit Plan.
 
11.27.      Welfare Benefit Plans.  No Covered Person or ERISA Affiliate of any
Covered Person maintains a Welfare Benefit Plan that has a liability which, if
enforced or collected, has or is reasonably likely to have a Material Adverse
Effect on any Covered Person.  Each Covered Person and each ERISA Affiliate of
any Covered Person has complied in all respects with the applicable requirements
of Section 4980B of the Code pertaining to continuation coverage as mandated by
COBRA, except any failure that does not have or is reasonably likely not to have
a Material Adverse Effect.
 
11.28.      Retiree Benefits.  No Covered Person or ERISA Affiliate of such
Covered Person has an obligation to provide any Person with any medical, life
insurance, or similar benefit following such Person’s retirement or termination
of employment (or to such Person’s beneficiary subsequent to such Person’s
death) other than (i) such benefits provided to Persons at such Person’s sole
expense and (ii) obligations under COBRA.
 
40

--------------------------------------------------------------------------------


 
11.29.      Distributions/Redemptions.  No Distribution/Redemptions has been
declared, paid or made upon or in respect of any capital stock or other
securities of Borrower on and after the Execution Date, except as expressly
permitted hereby.
 
11.30.      Real Property.  Section 11.30 of the Disclosure Schedule contains a
correct and complete list of (i) the street addresses and a general description
of all real property owned by each Covered Person, and (ii) a list of all
leases, subleases, and licenses of real property by each Covered Person, with
such Covered Person identified for each as the lessee, sublessee, licensee,
lessor, sublessor, or licensor, as is the case, together with the street
addresses and a general description of the real property involved and the names
and addresses of the other parties to such leases, subleases, and
licenses.  Each of such leases, subleases, and licenses is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
such Covered Person, or to Borrower’s knowledge, any other party to any such
lease, sublease, or license exists which could reasonably be likely to have a
Material Adverse Effect.  To Borrower’s knowledge no rental payment for any of
the properties listed on section 11.30 of the Disclosure Schedule materially
exceeds a fair market rental rate for such property.
 
11.31.      State of Collateral and other Property.  Each Covered Person has
good and marketable or merchantable title to all real and personal property
purported to be owned by it or reflected in the Financial Statements, except for
personal property sold or leased in the ordinary course of business after the
date of the Initial Financial Statements as permitted by and in accordance with
the terms of the Loan Documents.  There are no Security Interests on any of the
property purported to be owned by any Covered Person, including the Collateral,
except Permitted Security Interests.  Each item of Inventory purported to be
owned or leased by a Covered Person is in good operating condition and repair
and is suitable for the use to which it is customarily put by its owner,
ordinary wear and tear and damage by acts of God excepted.  Without limiting the
generality of the foregoing:
 
11.31.1.         Accounts.  With respect to each Account scheduled, listed or
referred to in reports submitted by any Covered Person to Administrative Agent
pursuant to the Loan Documents, except as disclosed therein: (i) the Account
arose from a bona fide transaction completed in accordance with the terms of any
documents pertaining to such transaction; (ii) the Account is not evidenced by a
judgment and there is no material dispute respecting it; (iii) the amount of the
Account as shown on the applicable Covered Person’s books and records and all
invoices and statements which may be delivered to Administrative Agent with
respect thereto are owing to the applicable Covered Person and are not in any
way contingent; (iv) there are no known set-offs, counterclaims or disputes
existing or asserted with respect to the Account and the applicable Covered
Person has not made any agreement with any Account Debtor for any deduction
therefrom except a discount or allowance allowed by the applicable Covered
Person in the ordinary course of its business for prompt payment; (v) there are
no facts, events or occurrences which in any way impair the validity or
enforcement of the Account or tend to reduce the amount payable thereunder as
shown on the applicable Covered Person’s books and records and all invoices and
statements delivered to Administrative Agent with respect thereto; (vi) the
Account is assignable; (vii) the Account arose in the ordinary course of the
applicable Covered Person’s business; (viii) to Borrower’s knowledge, the
Account Debtor with respect to the Account has the capacity to contract;
(ix) the services furnished, goods sold and/or goods leased giving rise to the
Account are not subject to any Security Interest except the perfected Security
Interest granted to Administrative Agent for the benefit of Lenders and except
the Permitted Security Interests; (x) there are no proceedings or actions which
are pending or to Borrower’s knowledge threatened
 
41

--------------------------------------------------------------------------------


 
against the Account Debtor with respect to the Account; and (xi) no payments
have been or will be permitted to be made on the Account except payments
promptly delivered to the Blocked Accounts at the financial institutions as
provided in this Agreement.
 
11.31.2.         Inventory.  With respect to Inventory of each
Borrower:  (i) such Inventory (except for Inventory in transit or in the
possession of such Covered Person’s customers) is located at one or another of
the premises listed in section 11.31.2 of the Disclosure Schedule as being a
location of such Borrower’s Inventory; (ii) the applicable Covered Person has
good and merchantable title to such Inventory or a good and valid leasehold
interest as lessee to such Inventory, subject to no Security Interest whatsoever
except for the perfected Security Interest granted to Administrative Agent for
the benefit of Lenders and except for Permitted Security Interests; (iii) such
is of good and merchantable quality, free from any material defects; (iv) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties; and (v) the completion of
manufacture and sale, lease, or other disposition of such Inventory by
Administrative Agent or Lenders following an Event of Default shall not require
the consent of any Person and shall not constitute a breach or default under any
contract or agreement to which any Covered Person is a party or to which the
Inventory is subject.
 
11.31.3.         Equipment.  With respect to each Covered Person’s equipment:
(i) such Covered Person has good and marketable title thereto; (ii) none of such
equipment is subject to any Security Interests except for the perfected Security
Interest granted to Administrative Agent for the benefit of Lenders pursuant
hereto and except for Permitted Security Interests; (iii) such equipment (except
for equipment in transit) is located at one or another of the premises listed in
section 11.31.2 of the Disclosure Schedule as a location of such Covered
Person’s equipment; and (iv) such equipment is of good and merchantable quality,
free from any material defects, ordinary wear and tear and damage by acts of God
excepted.
 
11.31.4.         Intellectual Property.  With respect to the Intellectual
Property of the Covered Persons: (i) section 11.31.4 of the Disclosure Schedule
contains a complete and correct list of all of each Covered Person’s
Intellectual Property, (ii) the Covered Person listed on the Disclosure Schedule
as the owner thereof owns all right, title and interest in, under and to such
Intellectual Property, subject to no licenses or any interest therein or other
agreements relating thereto, except for the Intellectual Property Assignments;
(iii) none of such Intellectual Property is subject to any pending or, to such
Covered Person’s knowledge, threatened challenge; (iv) to the knowledge of such
Covered Person, such Covered Person has not committed any patent, trademark,
trade name, service mark or copyright infringement, and the present conduct  of
such Covered Person’s business does not infringe any patents, trademarks, trade
name rights, service marks, copyrights, publication rights, trade secrets or
other proprietary rights of any Person; and (v) there are no claims or demands
of any Person pertaining to, or any proceedings which are pending or, to the
knowledge of such Covered Person, threatened, which challenge such Covered
Person’s rights in respect of any proprietary or confidential information or
trade secrets used in the conduct of such Covered Person’s business.
 
11.31.5.     Documents, Instruments and Chattel Paper.  All documents,
instruments and chattel paper describing, evidencing or constituting Collateral,
and all signatures and endorsements thereon by a Covered Person are complete,
valid, and genuine as to Borrower and, to Borrower’s knowledge, as to third
parties, and all goods evidenced by
 
42

--------------------------------------------------------------------------------


 
such documents, instruments and chattel paper are owned by a Covered Person free
and clear of all Security Interests other than Permitted Security Interests.
 
11.32.     Chief Place of Business; Locations of Collateral.  As of the
Execution Date,
 
11.32.1.    the chief executive office and principal place of business of each
Covered Person is identified in section 11.32.1 of the Disclosure Schedule and
the location of the books and records of each Covered Person, and all of such
Covered Person’s chattel paper and all records of Accounts, are located only at
the places listed and so identified in section 11.32.1 of the Disclosure
Schedule;
 
11.32.2.    the States in which any Covered Person is qualified to conduct its
business and other foreign jurisdictions if any in which any Covered Person
conducts its business are listed and so identified in section 11.32.2 of the
Disclosure Schedule; and
 
11.32.3.    all of the Collateral is located within one or more of the locations
listed in section 11.31.2 of the Disclosure Schedule, provided, however, if any
Collateral will remain outside of any location listed on section 11.31.2 of the
Disclosure schedule for longer than 30 consecutive days, Borrower shall, prior
to the expiration of such 30-day period, give written notice to Administrative
Agent of such event as required under Section 13.23.
 
11.33.    Warranties and Representations-Inventory.  For each item of Inventory,
Borrower represents and warrants to Administrative Agent and each of the Lenders
that at all times:  (a) all Inventory, except as otherwise provided in Section
11.32.3, will be kept only at the locations indicated on section 11.31.2 of the
Disclosure Schedule; (b) Borrower now keeps and will keep correct and accurate
records itemizing and describing the kind, type, quality and quantity of
Inventory, Borrower’s cost therefor and the selling price thereof and/or the
rental/lease rate thereof, the daily withdrawals therefrom and the additions
thereto; (c) Inventory not on rent are not and will not be stored with a bailee,
repairman, warehouseman or similar party without Administrative Agent’s prior
written consent, and if Administrative Agent consents, Borrower will,
concurrently with delivery to such party, cause any such party to issue and
deliver to Administrative Agent, in form acceptable to Administrative Agent,
warehouse receipts, in Administrative Agent’s name evidencing the storage of
such Inventory, and waivers of warehouseman’s liens in favor of Administrative
Agent; (d) Borrower will timely pay or cause to be timely paid all taxes, rents,
business taxes, and other charges relating to the premises where the Inventory
is located which Borrower is contractually or legally obligated to pay; and (e)
a landlord consent of the type described in Section 8.1, satisfactory to
Administrative Agent, has been obtained for its headquarters location, and each
location in which Borrower keeps Inventory with a value in excess of $50,000 or
any of its material books and records.
 
11.34.     No Negative Pledges.  No Covered Person is a party to or bound by any
Contract which prohibits the creation or existence of any Security Interest upon
or assignment or conveyance of any of the Collateral or any other asset
(regardless of type or nature) of any Covered Person, except as expressly set
forth on Section 11.34 of the Disclosure Schedule.
 
11.35.     Security Documents.
 
11.35.1.    Security Agreements.  Each Security Agreement is effective to grant
to Administrative Agent for the pro-rata benefit of Lenders an enforceable
Security Interest in the Personal Property Collateral described therein.  Upon
appropriate filing (as to all Personal Property Collateral in which a  Security
Interest may be perfected under the
 
43

--------------------------------------------------------------------------------


 
applicable state’s UCC by filing a financing statement or statements) or
Administrative Agent’s taking possession (as to items of the Personal Property
Collateral of which a secured party must take possession in order to perfect a
Security Interest under the applicable state’s UCC), Administrative Agent will
have a fully perfected Security Interest in the Personal Property Collateral
described in each Security Agreement, subject only to Permitted Security
Interests affecting such Personal Property Collateral.
 
11.35.2.    Collateral Assignments.
 
11.35.2.1.    Control Agreements.  The control agreements are effective to grant
to Administrative Agent for the benefit of Lenders an enforceable first priority
Security Interest in the Blocked Accounts and the other accounts specified
therein.
 
11.35.2.2.    Intellectual Property Assignments.  Each Intellectual Property
Assignment is effective to grant to Administrative Agent for the benefit of
Lenders an enforceable first priority Security Interest in all the Intellectual
Property described therein, subject only to Permitted Security Interests
affecting such Intellectual Property.
 
11.35.2.3.    Stock Pledge Agreement.  Each Stock Pledge Agreement is effective
to grant to Administrative Agent for the benefit of Lenders an enforceable first
priority Security Interest in all the stock and other securities described
therein.
 
11.36.      S Corporation.  There is no election for any Covered Person in
effect under Section 1362(a) of the Code to be treated as an S Corporation as
defined in Section 1361(a) of the Code.
 
11.37.     Subsidiaries and Affiliates.  Borrower has no Subsidiaries and has no
Affiliates (excluding portfolio companies of the Borrowers’ Major Shareholders,
and individual directors and officers), except those Persons listed in section
11.37 of the Disclosure Schedule; provided, however, Borrower shall update the
Disclosure Schedule with respect to a new Subsidiary created any newly-created
Subsidiary (in each case, without the necessity of obtaining Required Lender
consent but with obtaining the prior written consent of the Administrative
Agent) and Borrower shall comply with the terms of Section 14.19 hereof.  MTM
Technologies, Inc. has no Subsidiaries that are not Wholly-Owned
Subsidiaries.  As of the Effective Date, except as set forth in section 11.37 of
the Disclosure Schedule and except for employee or director stock option
programs, employee stock purchase plans, benefit plans, and restricted stock
programs, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Capital Securities of any Borrower or other
Covered Person.
 
11.38.    Bank Accounts and Lockboxes.  No Covered Person has any lockbox other
than the Lockboxes allowed or required hereunder.  No Covered Person has any
bank accounts other than the bank accounts allowed or required hereunder.  All
bank accounts maintained by any Covered Person with any bank or other financial
institution are described in section 11.38 of the Disclosure Schedule, as well
as such other bank accounts used solely for employee benefit purposes which such
accounts may be opened by Borrower from time to time.
 
11.39.    Margin Stock.  No Covered Person is engaged or will engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U), and no part of the proceeds of any Advance
 
44

--------------------------------------------------------------------------------


 
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock or for
any purpose which violates, or which would be inconsistent with, the provisions
of Regulation U.  None of the transactions contemplated by any of the Loan
Documents will violate Regulations T, U or X of the FRB.
 
11.40.    Securities Matters.  No proceeds of any Advance will be used to
acquire any security in any transaction which is subject to Sections 13 and 14
of the Securities Exchange Act of 1934.
 
11.41.    Investment Company Act, Etc.  No Covered Person is an investment
company  registered or required to be registered under the Investment Company
Act of 1940, or a company controlled (within the meaning of such Investment
Company Act) by such an investment company or an affiliated person of, or
promoter or principal underwriter for, an investment company, as such terms are
defined in the Investment Company Act of 1940.  No Covered Person is subject to
regulation under the Public Utility Holding Company Act of 2005, the Federal
Power Act, the Interstate Commerce Act or any other Law limiting or regulating
its ability to incur Indebtedness for money borrowed.
 
11.42.     No Material Misstatements or Omissions.  Neither the Loan Documents,
any of the Financial Statements nor any statement, list, certificate or other
information furnished or to be furnished by Borrower or any other Covered Person
to Administrative Agent or Lenders in connection with the Loan Documents or any
of the transactions contemplated thereby contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements therein, in the light of the circumstances in which it was made, not
misleading.  To Borrower’s knowledge, Borrower has disclosed to Administrative
Agent and Lenders everything regarding the business, operations, property,
financial condition, or business prospects of itself and every Covered Person
that has or is reasonably likely to have a Material Adverse Effect on any
Covered Person.
 
11.43.   Filings.  Since May 2004, All registration statements, reports, proxy
statements and other documents, if any, required to be filed by Borrower with
the Securities and Exchange Commission pursuant to the Securities Act of 1933,
and the Securities Exchange Act of 1934, have been filed, and such filings are
complete and accurate in all material respects and contain no untrue statements
of material fact or omit to state any material facts required to be stated
therein or necessary in order to make the statements therein not misleading.
 
11.44.  Broker’s Fees.  No broker or finder is entitled to compensation for
services rendered with respect to the transactions contemplated by this
Agreement.
 
11.45.   Eligibility of Collateral.  Each Account which Borrower, expressly or
by implication, requests Administrative Agent to classify as an Eligible Account
will, as of the time when such request is made, conform in all respects to the
requirements of such classification set forth in the definition of Eligible
Accounts herein.
 
11.46.   Loans to Shareholders.  No loans or advances have been made to any
shareholder of any Borrower by any Borrower which are outstanding, nor has any
shareholder of any Borrower incurred any Indebtedness to any Borrower which are
outstanding.
 
11.47.   No Improper Payment or Influence.  Neither Borrower nor any other
Covered Person has directly or indirectly paid or delivered any fee, commission
or other money or property, or engaged in any lobbying, influencing or other
behavior, however characterized, to any agent, government official, regulatory
body, governmental agency or other Person, in the United States or any other
country, related to the business or operations of the Borrower or any other
Covered
 
45

--------------------------------------------------------------------------------


 
Person, that the Borrower and each other Covered Person knows or has reason to
believe to have been illegal under any federal, state, or local law of the
United States or any other country having jurisdiction, or to have been for the
purpose of, and to have had the effect of, inducing or encouraging the breach by
the recipient thereof of any legal duties, whether as an employee or otherwise
to another Person.
 
11.48.   Foreign Enemies and Regulations.  The use of the proceeds of the Loans
as contemplated by this Agreement will not violate (A) any regulations
promulgated or administered by the Office of Foreign Assets Control, United
States Department of the Treasury, including without limitation, the Foreign
Assets Control Regulations, the Transaction Control Regulations, the Cuban
Assets Control Regulations, the Foreign Funds Control Regulations, the Iranian
Assets Control Regulations, the Nicaraguan Trade Control Regulations, the South
African Transaction Regulations, the Iranian Transactions Regulations, the Iraqi
Sanctions Regulations, the Soviet Gold Coin Regulations, the Panamanian
Transaction Regulations or the Libyan Sanctions Regulations of the United States
Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended, (B) the
Trading with the Enemy Act, as amended, (C) Executive Orders 8389, 9095, 9193,
12543 (Libya), 12544 (Libya), 12722 or 12724 (Iraq), 12775 or 12779 (Haiti), or
12959 (Iran), as amended, of the President of the United States or (D) any rule,
regulation or executive order issued or promulgated pursuant to the laws or
regulations described in the foregoing clauses (A) -(C).
 
12.           Modification and Survival of Representations.  Borrower may at any
time after the initial Advances are made propose to Lenders in writing to modify
the Representations and Warranties in Section 11, and any other representation
or warranty made in any certificate, report, opinion or other document delivered
by Borrower pursuant to the Loan Documents.  If the proposed modifications are
satisfactory to the Administrative Agent as evidenced by its written assent
thereto, then such representations and warranties shall be deemed and treated as
so modified, but only as of the date of Borrower’s written modification
proposal.  If such proposed modifications are not satisfactory to the
Administrative Agent, then such proposed modifications shall not be deemed or
treated as modifying such Representations and Warranties.  All such
representations and warranties, as made or deemed made as of a particular time,
shall survive execution of each of the Loan Documents and the making of every
Advance, and may be relied upon by Administrative Agent and Lenders as being
true and correct as of the date when made or deemed made until all of the Loan
Obligations are fully and indefeasibly paid in cash, no Letters of Credit are
outstanding and the Letter of Credit Exposure is irreversibly zero, all of the
Commitments have been terminated, and the Administrative Agent and the Lenders
have no other commitment to extend credit or make advances to or for the account
of Borrower.
 
13.           Affirmative Covenants.  Each Borrower covenants and agrees that,
while any of the Commitments remains in effect and until all of the Loan
Obligations are fully and indefeasibly paid in cash, and until no Letters of
Credit are outstanding, the Letter of Credit Exposure is irreversibly zero, all
of the Commitments have been terminated, and the Administrative Agent and the
Lenders have no other commitment to extend credit or make advances to or for the
account of Borrower each Borrower shall do, and each Borrower shall cause each
other Borrower and each other Covered Person to do, the following:
 
13.1.       Use of Proceeds.  The proceeds of Swingline Advances, Interim
Floorplan Loan Advances, the initial and subsequent Floorplan Loan Advances, and
the initial and subsequent Revolving Loan Advances, shall be used to fund
working capital, purchase Inventory, Permitted Acquisitions, and general
corporate (or limited liability partnership or limited liability company)
purposes.
 
46

--------------------------------------------------------------------------------


 
13.2.       Corporate Existence.  Each Covered Person shall maintain its
existence in good standing and shall maintain in good standing its right to
transact business in those states in which it is now or hereafter doing
business, except where the failure to so qualify will not have and will not be
reasonably likely to have a Material Adverse Effect on any Covered Person.  Each
Covered Person shall obtain and maintain all Material Licenses for such Covered
Person.
 
13.3.       Maintenance of Property and Leases.  Each Covered Person shall
maintain in good condition and working order (ordinary wear and tear and damage
by acts of God excepted), and repair and replace as required, all buildings,
equipment, machinery, fixtures, Inventory, and other real and personal property
owned or leased by such Covered Person whose useful economic life has not
elapsed and which is necessary for the ordinary conduct of the business of such
Covered Person, except where failure to do so does not have or reasonably will
likely not have a Material Adverse Effect.  Each Covered Person shall maintain
in good standing and free of defaults all of its leases of buildings, equipment,
machinery, fixtures, Inventory, and other real and personal property whose
useful economic life has not elapsed and which is necessary for the ordinary
conduct of the business of such Covered Person, except where the failure to be
in good standing or free of default would not reasonably be likely to give rise
to a Material Adverse Effect.  No Covered Person shall permit any of its
equipment, Inventory, or other property to become a fixture to real property or
an accession to other personal property unless Administrative Agent has a valid,
perfected and first priority Security Interest for the benefit of Lenders in
such real or personal property.  No Covered Person shall, without Administrative
Agent’s prior written consent, alter or remove any identifying symbol or number
on its equipment.
 
13.4.       Inventory.  Each Covered Person shall keep its Inventory and
Equipment, taken as a whole, in good and merchantable condition (subject to
ordinary wear and tear) at its own expense and shall hold such Inventory and
Equipment for lease, or to be furnished in connection with the rendition of
services, in the ordinary course of such Covered Person’s business, on terms
which do not include consignment or similar terms.
 
13.5.       Insurance.  Each Covered Person shall at all times keep insured or
cause to be kept insured, in insurance companies having a rating of at least
“A-” by Best’s Rating Service, all property owned by it of a character usually
insured by others carrying on businesses similar to that of such Covered Person
in such manner and to such extent and covering such risks as such properties are
usually insured.  At all times, all Inventory shall be insured for full
replacement value.  Each Covered Person shall carry, however, business
interruption insurance in such amounts as are satisfactory to Administrative
Agent, with all such policies showing Administrative Agent as loss payee for the
benefit of Lenders.  Each Covered Person shall timely pay all premiums for such
insurance.  Each Covered Person shall at all times carry insurance, in insurance
companies having a rating of at least “A-” by Best’s Rating Service, against
liability on account of damage to persons or property (including product
liability insurance and insurance required under all Laws pertaining to workers’
compensation) and covering all other liabilities common to such Covered Person’s
business, in such manner and to such extent as such coverage is usually carried
by others conducting businesses similar to that of such Covered Person.  At all
times, Borrower shall maintain replacement value insurance for all Collateral on
any ocean, waterway, interstate, highway, or other public way.  All policies of
liability insurance maintained hereunder shall name Administrative Agent as an
additional insured for the benefit of Lenders; all policies of property
insurance maintained hereunder with respect to the Collateral shall reflect
Administrative Agent’s interest therein as a loss payee on a form acceptable to
Administrative Agent for the benefit of Lenders.  Administrative Agent is
authorized, but not obligated, as the attorney-in-fact for Borrower, and every
other Covered Person and for the benefit of Lenders, (i) prior to the occurrence
of an Event of Default, with Borrower’s consent (which consent shall
 
47

--------------------------------------------------------------------------------


 
not be unreasonably withheld), and upon the occurrence of an Event of Default,
without Borrower’s or any other Covered Person’s consent, to adjust and
compromise proceeds payable under such policies of insurance, (ii) to collect,
receive and give receipts for such proceeds in the name of Borrower or any other
Covered Person, Administrative Agent and Lenders, and (iii) to endorse Borrower
or any other Covered Person’s name upon any instrument in payment thereof.  Such
power granted to Administrative Agent shall be deemed coupled with an interest
and shall be irrevocable (until all of the Loan Obligations are fully and
indefeasibly paid in cash and the Commitments have terminated, no Letters of
Credit are outstanding and the Letter of Credit Exposure is irreversibly zero,
and the Administrative Agent and the Lenders have no other commitment to extend
credit or make advances to or for the account of Borrower) as set forth in
Section 9.  All policies of insurance maintained hereunder shall contain a
clause providing that such policies may not be canceled, reduced in coverage or
otherwise modified without 30 days’ prior written notice to Administrative
Agent.  Borrower shall or shall cause any other Covered Person upon request of
Administrative Agent at any time to furnish to Administrative Agent updated
evidence of insurance (in the form required as a condition to Administrative
Agent’s lending hereunder) for such insurance.
 
13.6.      Payment of Taxes and Other Obligations.  Each Covered Person shall
promptly pay and discharge or cause to be paid and discharged, as and when due,
any and all income taxes, federal or otherwise, lawfully assessed and imposed
upon it, and any and all lawful taxes, rates, levies, and assessments whatsoever
upon its properties and every part thereof, or upon the income or profits
therefrom and all claims of materialmen, mechanics, carriers, warehousemen,
landlords and other like Persons for labor, materials, supplies, storage or
other items or services which if unpaid might be or become a Security Interest
or charge upon any of its property; provided, however, that a Covered Person may
diligently contest in good faith by appropriate proceedings the validity of any
such taxes, rates, levies, or assessments and claims, provided such Covered
Person has established adequate reserves therefor in conformity with GAAP on the
books of such Covered Person, and no Security Interest, other than a Permitted
Security Interest, results from such non-payment.
 
13.7.       Compliance With Laws.  Each Covered Person shall comply with all
Material Laws.  Without limiting the generality of the foregoing:
 
13.7.1.     Environmental Laws.  Each Covered Person shall comply and shall use
commercially reasonable efforts to ensure compliance by all of its tenants,
subtenants and other occupants, if any, with all Environmental Laws, any of
which if not so complied with will or is reasonably likely to have a Material
Adverse Effect on any Covered Person.
 
13.7.2.    Pension Benefit Plans.  Each Covered Person and each ERISA Affiliate
of such Covered Person shall at all times make prompt payments or contributions
to meet the minimum funding standards under ERISA and the Code with respect to
any Pension Benefit Plan maintained by such Covered Person or such ERISA
Affiliate, and shall comply with all reporting and disclosure requirements and
all provisions of the Code and ERISA applicable to any Pension Benefit Plan
maintained by such Covered Person or such ERISA Affiliate except to the extent
that any such failure could not reasonably be expected to have a Material
Adverse Effect.
 
13.8.           Discovery and Clean-Up of Hazardous Material.
 
13.8.1.    In General.  Upon any Covered Person receiving notice of any
violation of Environmental Laws or any similar notice described in
Section 13.10.4, or upon any
 
48

--------------------------------------------------------------------------------


 
Covered Person otherwise discovering Hazardous Material on any property owned or
leased by such Covered Person which is in violation of, or which would result in
liability under, any Environmental Law, the violation of which or which
liability will or is reasonably likely to have a Material Adverse Effect on any
Covered Person, Borrower shall: (i) promptly take such acts as may be necessary
to prevent danger or harm to the property or any Person therein as a result of
such Hazardous Material; (ii) at the request of Administrative Agent, and at
Borrower’s sole cost and expense, obtain and deliver to Administrative Agent
promptly, but in no event later than 90 days after such request, a then
currently dated environmental assessment of the property certified to
Administrative Agent and any future holder of the Loan Obligations, a proposed
plan for responding to any environmental problems described in such assessment,
and an estimate of the costs thereof; and (iii) take all necessary steps to
initiate and expeditiously complete all removal, remedial, response, corrective
and other action to eliminate any such environmental problems, and keep
Administrative Agent informed of such actions and the results thereof.
 
13.9.      Termination of Pension Benefit Plan.  No Covered Person or ERISA
Affiliate of such Covered Person shall terminate or amend any Pension Benefit
Plan maintained by such Covered Person or such ERISA Affiliate if such
termination or amendment would result in any liability to such Covered Person or
such ERISA Affiliate under ERISA or any increase in current liability for the
plan year for which such Covered Person or such ERISA Affiliate is required to
provide security to such Pension Benefit Plan under the Code except to the
extent any such termination or amendment could not reasonably be expected to
have a Material Adverse Effect.
 
13.10.    Notice to Administrative Agent and Lenders of Material
Events.  Borrower shall, promptly upon any Responsible Officer of Borrower
obtaining knowledge or notice thereof, give notice to Administrative Agent and
each Lender of (i) any breach of any of the covenants in Sections 13, 14, or 15;
(ii) any Default or Event of Default; (iii) the commencement of any Material
Proceeding; and (iv) any loss of or damage to any assets of a Covered Person or
the commencement of any proceeding for the condemnation or other taking of any
of the assets of a Covered Person, if such loss, damage or proceeding has or is
reasonably likely to have a Material Adverse Effect on such Covered Person,
whether or not Insurance Proceeds are likely to be payable as a consequence of
such loss, damage or proceeding.  In addition,
 
13.10.1.     Borrower shall furnish to Administrative Agent from time to time
all information which Administrative Agent reasonably requests with respect to
the status of any Material Proceeding.
 
13.10.2.    Borrower shall furnish to Administrative Agent from time to time all
information which Administrative Agent reasonably requests with respect to any
Pension Benefit Plan established by a Covered Person or an ERISA Affiliate of
any Covered Person.
 
13.10.3.    Borrower shall deliver notice to Administrative Agent of the
establishment of any Pension Benefit Plan by a Covered Person or an ERISA
Affiliate of such Covered Person.
 
13.10.4.    Borrower shall promptly inform Administrative Agent of its receipt
of, and deliver to Administrative Agent a copy of, any (i) notice that any
violation of any Environmental Law or Employment Law may have been committed or
is about to be committed by any Covered Person that has or which could
reasonably be likely to have a Material Adverse Effect, (ii) notice that any
administrative or judicial complaint or order
 
49

--------------------------------------------------------------------------------


 
has been filed or is about to be filed against any Covered Person alleging
violations of any Environmental Law or Employment Law or requiring such Covered
Person to take any action in connection with the release of any Hazardous
Material into the environment, which has or could reasonably be likely to have a
Material Adverse Effect, (iii) notice from a Governmental Authority or private
party alleging that a Covered Person may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Material into
the environment or any damages caused thereby, which has or could reasonably be
likely to have a Material Adverse Effect, (iv) notice that a Covered Person is
subject to federal, state or local investigation regarding the improper
transportation, storage, disposal, generation or release into the environment of
any Hazardous Material which has or could reasonably be expected to have a
Material Adverse Effect, or (v) notice that any properties or assets of a
Covered Person are subject to a Security Interest in favor of any Governmental
Authority for any liability under any Environmental Law or damages arising from
or costs incurred by such Governmental Authority in response to a release of
Hazardous Material into the environment.
 
13.10.5.    Borrower shall deliver to Administrative Agent notice of each of the
following events promptly after they occur:  (i) the failure of any Covered
Person or ERISA Affiliate of such Covered Person to make any required
installment or any other required payment to any Pension Benefit Plan in
sufficient amount to comply with ERISA and the Code on or before the due date
for such installment or payment and any applicable grace period; (ii) the
occurrence of any Reportable Event, or a prohibited transaction or accumulated
funding deficiency (as those terms are defined in ERISA), with respect to any
Pension Benefit Plan maintained or contributed to by a Covered Person or an
ERISA Affiliate of such Covered Person; (iii) receipt by a Covered Person or
ERISA Affiliate of such Covered Person of any notice from a Multi-employer Plan
regarding the imposition of withdrawal liability; and (iv) receipt by a Covered
Person or ERISA Affiliate of such Covered Person of any notice of the
institution, or a Covered Person’s expectancy of the institution, of any
proceeding or receipt by such Covered Person or such ERISA Affiliate of any
notice of the taking, or such Covered Person’s or such ERISA Affiliate’s
expectancy of the taking, of any other action which may be reasonably expected
to result in the termination of any Pension Benefit Plan maintained or
contributed to by such Covered Person or such ERISA Affiliate, or the withdrawal
or partial withdrawal by a Covered Person or ERISA Affiliate of such Covered
Person from any Pension Benefit Plan, and the filing or receipt by a Covered
Person or ERISA Affiliate of such Covered Person of any such notice and filing
or receipt of all subsequent reports or notices under ERISA with or from the
IRS, the PBGC, or the DOL relating to the same; and, in addition to such notice,
deliver to Administrative Agent a certificate of a Responsible Officer of
Borrower, setting forth details as to such events and the action that the
affected Covered Person or ERISA Affiliate of such Covered Person proposes to
take with respect thereto.  For purposes of this Section, each Covered Person
and any ERISA Affiliate of such Covered Person shall be deemed to know all facts
known by the administrator of any Plan of which such Covered Person or such
ERISA Affiliate is the plan sponsor.
 
13.10.6.    Borrower shall promptly deliver to Administrative Agent notice of
any default or event of default, or the occurrence of any event which would with
the passage of time, giving of notice or otherwise, constitute a default or
event of default with respect to any of the Permitted Indebtedness in excess of
$250,000.
 
50

--------------------------------------------------------------------------------


 
13.10.7.    Borrower shall promptly deliver notice to Administrative Agent of
the assertion by the holder of any Capital Securities in a Covered Person or the
Subordinated Indebtedness or any other Indebtedness of a Covered Person in the
outstanding principal amount in the aggregate in excess of $500,000 that a
default exists with respect thereto or that such Covered Person is not in
compliance with the terms thereof, or of the threat or commencement by such
holder of any enforcement action because of such asserted default or
noncompliance.
 
13.10.8.    Borrower shall, promptly after becoming aware thereof, deliver
notice to Administrative Agent of any pending or threatened strike, work
stoppage, or other material labor dispute affecting a Covered Person which could
reasonably be likely to have a Material Adverse Effect.
 
13.10.9.    Borrower shall promptly deliver notice to Administrative Agent of
any change in the name, state of incorporation or organization or form of any
Covered Person, or the trade names or styles under which a Covered Person will
sell Inventory or create Accounts, or to which instruments in payment of
Accounts may be made payable, at least 30 days prior to such change unless
Administrative Agent agrees in writing to a shorter period.
 
13.10.10.   Borrower shall, promptly after becoming aware thereof, deliver
notice to Administrative Agent of any event that has or is reasonably likely to
have a Material Adverse Effect on any Covered Person.
 
13.10.11.   Borrower shall, promptly after becoming aware thereof, deliver
notice to Administrative Agent of an actual, alleged, or potential violation of
any Material Law applicable to a Covered Person or the property of a Covered
Person.
 
13.10.12.   Borrower shall notify Administrative Agent promptly in writing of
any fact or condition of which Borrower is aware which adversely affects the
value of the Collateral taken as a whole, including disclosing the amount of
such loss or depreciation and disclosing any adverse fact or condition or the
occurrence of any event which causes loss or depreciation in the value of the
Collateral, of more than $250,000 taken as a whole.  Borrower shall provide such
additional information to Administrative Agent regarding the amount of any loss
or depreciation in value of the Collateral as Administrative Agent may request
from time to time.
 
13.10.13.   Borrower shall keep on file with Administrative Agent at all times
an appropriate instrument naming each Borrowing Officer.
 
13.11.     Maintenance of Security Interests of Security Documents.
 
13.11.1.    Preservation and Perfection of Security Interests.  Borrower shall
promptly, upon the reasonable request of Administrative Agent and at Borrower’s
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter file or record in the appropriate
governmental office, any document or instrument supplementing or confirming the
Security Documents or otherwise reasonably deemed necessary by Administrative
Agent to create, preserve or perfect any Security Interest purported to be
created by the Security Documents or to fully consummate the transactions
contemplated by the Loan Documents.  The foregoing actions by Borrower shall
include, without limitation, (i) filing financing or continuation statements,
and amendments thereof, and executing such mortgages, deeds of trust,
assignments or
 
51

--------------------------------------------------------------------------------


 
security agreements, in form and substance satisfactory to Administrative Agent;
(ii) delivering to Administrative Agent the original certificates of title for
motor vehicles, or applications therefor duly executed, with Administrative
Agent’s Security Interest for the benefit of Lenders properly shown thereon;
(iii) delivering to Administrative Agent the originals of all instruments,
documents and chattel paper, and all other Collateral of which Administrative
Agent determines it should have physical possession in order to perfect and
protect Administrative Agent’s Security Interest for the benefit of Lenders
therein, duly endorsed or assigned to Administrative Agent without restriction;
(iv) delivering to Administrative Agent warehouse receipts covering any portion
of the Collateral located in warehouses and for which warehouse receipts are
issued; (v) transferring Inventory to warehouses designated by Administrative
Agent; (vi) delivering to Administrative Agent all letters of credit on which
Borrower is named beneficiary; (vii) placing a durable notice of the existence
of Administrative Agent’s Security Interest for the benefit of Lenders,
acceptable to Administrative Agent, upon such items of the Collateral as are
designated by Administrative Agent; and (viii) placing a notice of the existence
of Administrative Agent’s Security Interest for the benefit of Lenders,
acceptable to Administrative Agent, upon those writings evidencing the
Collateral and the books and records of Borrower pertaining to the Collateral,
as designated by Administrative Agent.
 
13.11.2.    Collateral Held by Warehouseman, Bailee, etc.  If any Collateral
with a value greater than $50,000 or if any of its material books and records
are at any time in the possession or control of a warehouseman, bailee or any of
Borrower’s agents or processors (not including any lessee or other person to
whom Inventory is leased or rented in the ordinary course of such Covered
Person’s business) , or with respect to any national or regional headquarters
location, then Borrower shall notify Administrative Agent thereof and shall
notify such Person of Administrative Agent’s Security Interest for the benefit
of Lenders in such Collateral and, upon Administrative Agent’s request, instruct
such Person to hold all such Collateral for Administrative Agent’s account
subject to Administrative Agent’s instructions.  If at any time any Collateral
with a value greater than $50,000 or any of its material books and records are
located on any premises that are not owned by Borrower (not including any lessee
or other person to whom Inventory is leased or rented in the ordinary course of
such Covered Person’s business, or other locations where Borrower is not
obligated to pay rent for up to 30 consecutive days), or with respect to any
national or regional headquarters location, then Borrower shall obtain or cause
to be obtained written waivers or consents, in form and substance satisfactory
to Administrative Agent, of all present and future Security Interests to which
the owner or lessor or any mortgagee of such premises may be entitled to assert
against the Collateral.
 
13.11.3.   Compliance With Terms of Security Documents.  Each Covered Person
shall comply with all of the terms, conditions and covenants in the Security
Documents to which such Covered Person is a party.
 
13.12.    Accounting System.  Each Covered Person shall maintain a system of
accounting established and administered in accordance with GAAP.  Without
limiting the generality of the foregoing:
 
13.12.1.    Account Records.  Each Covered Person shall maintain a record of
Accounts at its principal place of business that itemizes each Account of such
Covered Person and describe the names and addresses of the Account Debtors on
such Accounts, all relevant
 
52

--------------------------------------------------------------------------------


 
invoice numbers, invoice dates, and shipping dates, and the due dates,
collection histories, and aging of such Accounts.
 
13.12.2.   Inventory Records.  Each Covered Person shall maintain an Inventory
system satisfactory to Administrative Agent.
 
13.12.3.   Tracing of Proceeds.  Each Borrower shall maintain detailed and
accurate accounting and records of proceeds of the Loans and transfers of
proceeds of the Loans (i) received by it from the Lenders or Administrative
Agent, (ii) transferred from it to any other Covered Person, and (iii) received
by it from another Borrower.  Each Borrower acknowledges that its ability to
obtain the Loans hereunder is made possible by the fact that the Borrowers are
co-borrowers under this Agreement and the other Loan Documents, and are engaged
in a common enterprise.  Each Borrower agrees that (i) the business operations
of each Borrower and each other Covered Person are interrelated and complement
one another, and such entities have a common business purpose and common
management, and (ii) the proceeds of Advances hereunder will benefit each
Borrower, severally and jointly, regardless of which Borrower requests or
receives part or all of any Advance.  Not in any way in limitation of any other
provisions set forth herein, such books and records may be reviewed and copied
by the Administrative Agent at Borrower’s expense at reasonable intervals and
upon reasonable notice given by the Administrative Agent to Borrower.
 
13.13.  Financial Statements.  Borrower shall deliver to Administrative Agent:
 
13.13.1.   Annual Financial Statements.  Within 90 days after the close of each
fiscal year of Borrower, year-end audited consolidated financial statements of
each Borrower and its Subsidiaries, containing a balance sheet, income
statement, statement of cash flows and a report by an independent certified
public accounting firm selected by Borrower and satisfactory to Administrative
Agent (and the Administrative Agent and Lenders agree that Goldstein, Golub &
Kessler is satisfactory), certified by such public accounting firm without
qualification, including without adverse reference to going concern value and
without reference to material inadequacy in any respect of the Borrower’s or any
other Covered Person’s internal controls, together with all related tax returns
and filings (except for tax returns for which the required filing date has been
extended, in which case Borrower shall deliver such tax returns to
Administrative Agent simultaneously with the filing thereof in accordance with
such extension) and accompanied by a Compliance Certificate of Borrower.
 
13.13.2.   Monthly Financial Statements.  Within 30 days after the end of each
fiscal month of Borrower management-prepared unaudited financial statements of
each Borrower and every Subsidiary of a Borrower for the fiscal quarters not
covered by the latest year-end financial statements, in each case containing a
balance sheet, income statement, statement of cash flows, and unaudited
consolidated financial statements of Borrower and its Subsidiaries, in each case
accompanied by (i) for the third month of each fiscal quarter, a statement
comparing such financial statements with budgeted projections for such fiscal
quarter and for the elapsed portion of the fiscal year of Borrower as contained
in the annual budget prepared for such fiscal year, and (ii) a Compliance
Certificate (for each month, only the monthly financial covenants in Section 15,
and for the third month of each fiscal quarter, all financial covenants in
Section 15).
 
Each Compliance Certificate shall be in the form of Exhibit 13.13, shall contain
detailed calculations of the financial measurements referred to in Section 15
for the relevant periods, and shall
 
53

--------------------------------------------------------------------------------


 
contain statements by the signing authorized officer on behalf of Borrower
(either the president, any vice president or the chief financial officer) to the
effect that, except as explained in reasonable detail in such Compliance
Certificate, (i) the attached Financial Statements are complete and correct in
all material respects (subject, in the case of Financial Statements other than
annual, to normal year-end audit adjustments and with respect to Financial
Statements other than annual, without footnote disclosures) and have been
prepared in accordance with GAAP applied consistently throughout the periods
covered thereby and with prior periods (except as disclosed therein), (ii) all
of the Representations and Warranties are true and correct as of the date such
certification is given as if made on such date (with such exceptions as have
been disclosed to Lenders in writing by Borrower or any Guarantor and are
satisfactory to the Required Lenders), and (iii) there is no Existing
Default.  If any Compliance Certificate delivered to Lenders discloses that a
representation or warranty is not true and correct, or that there is an Existing
Default that has not been waived in writing by Lender, such Compliance
Certificate shall state what action Borrower has taken or proposes to take with
respect thereto.
 
13.14.     Other Financial Information.  Borrower shall also deliver the
following to the Administrative Agent and to each Lender each in a form
satisfactory to Administrative Agent:
 
13.14.1.    Borrowing Base Certificate.  On the Effective Date and weekly
thereafter, delivered on the first  Business Day of each calendar week following
the end of each calendar week, a Borrowing Base Certificate in substantially the
form of Exhibit 13.14.1 duly completed and signed by the Chief Financial Officer
or other Borrowing Officer of the Borrowing Agent.  If there is an Existing
Default, Borrower shall provide a Borrowing Base Certificate more often if so
requested by Administrative Agent in its sole and absolute discretion.  Each
Borrowing Base Certificate shall be substantially in the form attached hereto as
Exhibit 13.14.1.
 
13.14.2.     Sales Report.  With the provision of each Borrowing Base
Certificate, a report showing each item of Inventory sold or leased by Borrower
for the preceding calendar week.
 
13.14.3.     Cash Journal Report.  With the provision of each Borrowing Base
Certificate, a cash journal report, by day, for the preceding calendar week.
 
13.14.4.     Schedule of Inventory.  With the provision of each Borrowing Base
Certificate, a Schedule of Inventory.
 
13.14.5.     Schedule of Accounts, Schedule of Accounts Payable.  Within twenty
(20) days after the end of each fiscal month, a Schedule of Accounts and
Schedule of Accounts Payable.
 
13.14.6.             Report of Indebtedness.  Within twenty (20) days after the
end of each fiscal month, a report summarizing all Indebtedness, including,
Permitted Indebtedness, and with respect thereto, the amounts outstanding
thereon, including interest and fees.
 
13.14.7.             Report of Deferred Revenue.  Within twenty (20) days after
the end of each fiscal month, a report summarizing all deferred revenues by
customer and balance, and any other information reasonably requested by
Administrative Agent.
 
13.14.8.             Other Reports or Information Concerning Accounts or
Inventory.  Such other reports and information, in form and detail reasonably
satisfactory to Administrative Agent, and documents as Administrative Agent may
reasonably request from time to time concerning Accounts or Inventory including,
to the extent requested by
 
54

--------------------------------------------------------------------------------


 
Administrative Agent, copies of all invoices, leases, bills of lading, shipping
receipts, purchase orders, and warehouse receipts.
 
13.14.9.             Stockholder and SEC Reports.  Contemporaneously with their
filing by or on behalf of Borrower or any other Covered Person, copies of any
(i) proxy statements, financial statements and reports which Borrower makes
available to its stockholders, and (ii) reports, registration statements and
prospectuses with any securities exchange or the Securities and Exchange
Commission or any Governmental Authority succeeding to any of its functions.
 
13.14.10.           Pension Benefit Plan Reports.  Promptly upon the request of
Administrative Agent at any time or from time to time, a copy of each annual
report or other filing or notice filed with respect to each Pension Benefit Plan
of a Covered Person or an ERISA Affiliate of a Covered Person.
 
13.14.11.           Tax Returns.  Promptly upon the request of Administrative
Agent at any time or from time to time, a copy of each federal, state, or local
tax return or report filed by any Covered Person.
 
13.14.12.           Locations of Inventory Report.  Within twenty (20) days
after the end of each fiscal month, a listing, by jurisdiction (including
counties) of the locations of Inventory.
 
13.15.      Review of Accounts.  Not less often than annually, and promptly at
Administrative Agent’s request if there is an Existing Default, Borrower shall
conduct a review of its Accounts, bad debt reserves, and collection histories of
Account Debtors and promptly following such review provide Administrative Agent
with a report of such review in form and detail satisfactory to Administrative
Agent.
 
13.16.      Inventory.  Not less often than annually, and promptly at
Administrative Agent’s request if there is an Existing Default, Borrower shall
conduct a physical count of its and each other Covered Person’s Inventory and
promptly following the completion of such count provide Administrative Agent
with a report thereof in form and detail satisfactory to Administrative Agent,
including the value of such Inventory in accordance with GAAP.
 
13.17.      Annual Projections; Operating Plan.  No less than 30 days prior to
the first day of each fiscal year of all Borrowers, projected balance sheets,
statements of income and expense, and statements of cash flows for such fiscal
year and the fiscal year immediately thereafter, on a consolidated basis, and
with such other detail as Administrative Agent may require, together with an
operating plan approved by the board of directors of each Borrower.
 
13.18.       Other Information.  Upon the request of Administrative Agent,
Borrower shall promptly deliver to Administrative Agent such other information
about the business, operations, revenues, financial condition, property, or
business prospects of Borrower and every other Covered Person as Administrative
Agent may, from time to time, reasonably request.
 
13.19.       Examinations and Site Visits by Administrative
Agent.  Administrative Agent or Persons authorized by and acting on behalf of
Administrative Agent or any Lender may at any time (upon reasonable prior
notice, except if there is an Existing Default, no prior notice shall be
required) during normal business hours examine the books, records, and assets
of, and inspect any of the property, locations or operations of, each Covered
Person from time to time, and in the course thereof may make copies or abstracts
of such books and records and discuss the affairs, finances and books and
records of such Covered Person with its accountants, officers and
 
55

--------------------------------------------------------------------------------


 
employees, and make such inspections as it deems necessary.  Administrative
Agent may (or shall at the direction of the Required Lenders) undertake
examinations up to six times in each calendar year.  Each Covered Person shall
cooperate with Administrative Agent, Lenders and such Persons in the conduct of
such exams, site visits and inspections and shall deliver to Administrative
Agent any instrument necessary for Administrative Agent to obtain records from
any service bureau maintaining records for such Covered Person.  Administrative
Agent may, while there is an Existing Default, perform as many as examinations
as it may choose.  Borrower is required to reimburse Administrative Agent for
all reasonable fees, costs and expenses incurred in connection with any such
examinations, provided however, if any such examination is performed while there
is no Existing Default, then the Borrower shall not be obligated to reimburse
Administrative Agent for an amount in excess of $3,500 per such examination.
 
13.20.       Verification of Accounts and Notices to Account
Debtors.  Administrative Agent shall have the right at any time and from time to
time, to verify the validity and amount of any Account and any other matter
relating to an Account, by communicating in writing or orally directly with the
Account Debtor or any Person who represents or Administrative Agent believes
represents the Account Debtor.
 
13.21.       Appraisals of Collateral.  Administrative Agent or Persons
authorized by and acting on behalf of Administrative Agent may, as often as
Administrative Agent deems desirable, perform or have performed on its behalf an
appraisal of Borrower’s Inventory, equipment, and other assets by an appraiser
reasonably acceptable to Administrative Agent and prepared on a basis reasonably
satisfactory to Administrative Agent.  Each Covered Person shall cooperate with
Administrative Agent and such Persons in the conduct of such appraisals and
shall deliver to Administrative Agent or such Persons any documents or
instruments necessary for Administrative Agent or such Person’s to perform such
appraisals.  If there is an Existing Default at the time of any such appraisal,
then Borrower shall reimburse Administrative Agent for all reasonable costs and
expenses actually incurred by it in conducting or having conducted such
appraisal plus Administrative Agent’s other actual out-of-pocket costs and
expenses, and if there is no Existing Default at the time of any such appraisal,
Borrower shall not be obligated to reimburse Administrative Agent for its costs
and expenses actually incurred by it in conducting or having conducted such
appraisal including Administrative Agent’s other actual out-of-pocket costs and
expenses.
 
13.22.       Access to Officers and Auditors.  Each Covered Person shall permit
Administrative Agent, any Lender and Persons authorized by Administrative Agent
or any Lender to discuss the business, operations, revenues, financial
condition, property, or business prospects of such Covered Person with its
officers, employees, accountants and independent auditors as often as
Administrative Agent or any Lender may request in its reasonable discretion, and
such Covered Person shall direct such officers, employees, accountants and
independent auditors to cooperate with Administrative Agent.
 
13.23.       Movement of Inventory.  Borrower shall notify Administrative Agent
in writing if Borrower has knowledge that any Inventory will be located for more
than thirty (30) consecutive days outside any of the locations listed in
section 11.31.2 of the Disclosure Schedule.
 
13.24.       Titled Assets.  After an Event of Default has occurred, upon
Administrative Agent’s request, Borrower shall promptly cause the respective
titles of all Collateral which are titled in the name of any Covered Person to
reflect thereon that Administrative Agent, as agent for itself and the other
Lenders, as the first and only lienholder thereon, and shall deliver, at
Administrative Agent’s request, originals of all such titles to Administrative
Agent.
 
56

--------------------------------------------------------------------------------


 
13.25.       Claims Act.  At any time, Borrower shall, at Administrative Agent’s
request, promptly make such filings and obtain such acknowledgements in
accordance with the Claims Act and take any other steps necessary to perfect
Administrative Agent’s Security Interest to Administrative Agent’s satisfaction
in any Account with respect to which the Account Debtor is the United States of
America, any state, or any department, agency, public corporation or other
instrumentality thereof.
 
13.26.       Further Assurances.  Borrower shall execute and deliver, or cause
to be executed and delivered, to Administrative Agent such documents and
agreements, and shall take or cause to be taken such actions, as Administrative
Agent may from time to time request to carry out the terms and conditions of
this Agreement and the other Loan Documents.
 
14.           Negative Covenants.  Borrower covenants and agrees that, while any
of the Commitments remains in effect and until all of the Loan Obligations are
fully and indefeasibly paid in cash, until no Letters of Credit are outstanding,
the Letter of Credit Exposure is irreversibly zero, all of the Commitments have
been terminated, and the Administrative Agent and the Lenders have no other
commitment to extend credit or make advances to or for the account of Borrower,
Borrower shall not, directly or indirectly, do any of the following, or permit
any other Borrower or any other Covered Person to do any of the following,
without the prior written consent of Required Lenders:
 
14.1.       Investments.  Make any Investments in any other Person except the
following:
 
14.1.1.    Subject to Section 14.1.4, Investments in which Administrative Agent
has a first priority perfected Security Interest  in (i) interest-bearing United
States government obligations; (ii) certificates of deposit issued by any
Lender; (iii) prime commercial paper rated A1 or better by Standard and Poor’s
Corporation or Prime P1 or better by Moody’s Investor Service, Inc.;
(iv) agreements involving the sale to Borrower of United States government
securities and their guarantied repurchase the next Business Day by a commercial
bank chartered under the Laws of the United States or any state thereof which
has capital and surplus of not less than $500,000,000, or (v) certificates of
deposit issued by and time deposits with any commercial bank chartered under the
Laws of the United States or any state thereof which has capital and surplus of
not less than $500,000,000 (or such lesser amount if approved in writing by
Administrative Agent).
 
14.1.2.    Accounts arising in the ordinary course of business and payable in
accordance with Borrower’s customary trade terms.
 
14.1.3.    Other than the Investment identified in Section 14.1.4, Investments
existing on the Execution Date and disclosed in section 11.19 of the Disclosure
Schedule.
 
14.1.4.    Investments in cash or marketable securities at domestic financial
institutions, provided, however, at all times such Investments shall be subject
to control and pledge agreements in form and substance reasonably satisfactory
to Administrative Agent that provide, inter alia, that at any time after an
Event of Default, following Administrative Agent’s request to such domestic
financial institutions, such Investments shall be promptly pledged to
Administrative Agent and Administrative Agent shall be granted by Borrower a
first priority Security Interest in such Investments and control over any
securities account containing such Investments.
 
14.1.5.    Notes or securities received by a Covered Person in settlement of
Indebtedness of other Persons to such Covered Person that was incurred in the
ordinary course of such Covered Person’s business.
 
57

--------------------------------------------------------------------------------


 
14.1.6.    Investments by any Covered Person in any other Covered Person.
 
14.1.7.    Investments held in overnight Investment accounts, provided, during
an Existing Default, no such overnight Investment accounts shall be allowed and
provided further, all overnight investment accounts shall at all times be
subject to control agreements in favor of the Administrative Agent.
 
14.1.8.  Permitted Acquisitions, if any.
 
14.2.        Indebtedness.  Create, incur, assume, or allow to exist any
Indebtedness of any kind or description, except the following:
 
14.2.1.    Excluding the Other Creditor Indebtedness, Indebtedness to trade
creditors incurred in the ordinary course of business.
 
14.2.2.    Without duplication of any Indebtedness otherwise permitted by this
Section 14.2, Indebtedness listed on section 11.20 of the Disclosure Schedule,
which is satisfactory to Administrative Agent.
 
14.2.3.    The Loan Obligations.
 
14.2.4.    The Subordinated Indebtedness up to an aggregate of $30,000,000
outstanding in principal at any time if a Subordination Agreement remains in
effect with respect thereto and the Subordinated Indebtedness contains terms and
provisions acceptable to Administrative Agent.
 
14.2.5.    Indebtedness (except for bona fide inter-company sales of Inventory)
of any Borrower or Subsidiary to any other Borrower or Subsidiary provided that
(i) complete and accurate records of such Indebtedness are maintained by each
such Borrower, (ii) such Indebtedness, if it is in excess of $100,000 in the
aggregate in any given case, at the option of the Administrative Agent, shall be
evidenced by a promissory note and collaterally assigned and pledged to the
Administrative Agent for the benefit of the Lenders pursuant to documents
satisfactory to Administrative Agent, and (iii) if at any time such Indebtedness
is evidenced by a promissory note, it shall be immediately collaterally assigned
and pledged to the Administrative Agent for the benefit of the Lenders.
 
14.2.6.    The Other Creditor Indebtedness secured by Inventory if an
Intercreditor Agreement remains in effect with respect thereto.
 
14.2.7.    Indebtedness constituting Liabilities (as defined by GAAP) under any
Capital Lease under which a Covered Person is a lessee existing on the Execution
Date and disclosed in section 11.23 of the Disclosure Schedule which is
acceptable to Administrative Agent, and any Capital Leases under which a Covered
Person is a lessee entered into by any Covered Person after the Execution Date
for capital assets up to $200,000 in the aggregate outstanding at any one time
(such amount to be calculated as the amount which would have been the aggregate
cost of the property leased if it had been purchased rather than leased).
 
14.2.8.    Indebtedness constituting purchase money secured Indebtedness with
respect to equipment disclosed in section 11.20 of the Disclosure Schedule which
is acceptable to Administrative Agent, and purchase money Security Interests in
equipment entered into
 
58

--------------------------------------------------------------------------------


 
by any Covered Person after the Execution Date up to $200,000 in the aggregate
outstanding at any time.
 
14.2.9.    Indebtedness constituting deferred compensation or retirement
benefits to Borrower’s employees incurred in the ordinary course of business for
actual services rendered and which is reflected on the most recent Financial
Statements.
 
14.2.10.    Any Preferred Capital Stock to the extent treated as Indebtedness
under GAAP, if such Preferred Capital Stock is subordinated to the Loan
Documents and otherwise issued on terms and conditions reasonably satisfactory
to the Administrative Agent and not subject to redemption, optional or
mandatory, during the term of this Agreement.
 
14.2.11.    Bid Bonds up to $2,500,000 in the aggregate outstanding at any time.
 
14.3.       Payments on Other Creditor Indebtedness; Subordinated
Indebtedness.  Make any nonscheduled prepayment of principal or interest on any
Other Credit Indebtedness unless both immediately before and after giving effect
to any such prepayment, there shall be no Default or Event of Default; make any
payment of principal on the Subordinated Indebtedness; make any payment of
interest on the Subordinated Indebtedness unless such payment of interest is
schedule to be made under the Subordinated Indebtedness Documents and such
payment is expressly permitted by the terms of the applicable Subordination
Agreement and Section 6.3.3.2 hereof; or modify, amend, supplement, compromise,
satisfy, release or discharge any of the Subordinated Indebtedness Documents,
any collateral securing the same, or any Person liable directly or indirectly
with respect thereto.
 
14.4.       Prepayments.  Prepay, whether voluntarily or otherwise, any
Indebtedness, including without limitation, the Subordinated Indebtedness, other
than (a) the Loan Obligations in accordance with the terms of the Loan
Documents, (b) trade payables in the ordinary course of business consistent with
past practices, (c) as permitted by Section 14.3.
 
14.5.      Indirect Obligations.  Create, incur, assume or allow to exist any
Indirect Obligations except (i) Indirect Obligations existing on the Execution
Date and disclosed on section 11.21 of the Disclosure Schedule, and (ii)
Indirect Obligations of a Borrower with respect to Permitted Indebtedness of
another Borrower, or in connection with the Obligations of another Borrower
incurred in such Borrower’s ordinary course of business consistent with past
practices.
 
14.6.      Security Interests.  Create, incur, assume or allow to exist any
Security Interest upon all or any part of its property, real or personal
(including, without limitation, intangible property), now owned, leased or
hereafter acquired or leased, except the following:
 
14.6.1.    Security Interests for taxes, assessments or governmental charges not
delinquent or being diligently contested in good faith and by appropriate
proceedings and for which adequate book reserves in accordance with GAAP are
maintained.
 
14.6.2.  Security Interests arising out of deposits in connection with workers’
compensation insurance, unemployment insurance, old age pensions, or other
social security or retirement benefits legislation.
 
14.6.3.  Deposits to secure bids, tenders, contracts (other than contracts for
the payment of money), leases, statutory obligations, and appeal bonds, and
other obligations of like nature arising in the ordinary course of business.
 
59

--------------------------------------------------------------------------------


 
14.6.4.     Security Interests imposed by any Law, such as mechanics’,
workmen’s, materialmen’s, landlords’, carriers’, or other like Security
Interests arising in the ordinary course of business which secure payment of
obligations which are not past due or which are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP are maintained on such Covered Person’s books.
 
14.6.5.    Subject to the limitations in Section 14.2.6, if any, Security
Interests in favor of the holders of any of the Other Creditor Indebtedness
which such Security Interests secure Inventory and which security interests are
subject to Intercreditor Agreements unless Administrative Agent, in its sole and
absolute discretion, waives the requirement for an Intercreditor Agreement with
respect to any particular Other Creditor Indebtedness.
 
14.6.6.  Subject to the limitations in Section 14.2.7, Security Interests in
favor of the holders of any asset leased under a Capital Lease to Borrower.
 
14.6.7.  Subject to the limitations in Section 14.2.8, Purchase money Security
Interests securing payment of the purchase price of equipment acquired by
Borrower after the Execution Date if such Security Interests attach within 20
days of the Borrower’s receipt of such equipment.
 
14.6.8.  Security Interests securing the Loan Obligations in favor of
Administrative Agent for the benefit of Lenders.
 
14.6.9.  Security Interests securing the Subordinated Indebtedness if and only
if a Subordination Agreement is in effect.
 
14.6.10.  Without duplication of any other Security Interests permitted by this
Section 14.6, Security Interests existing on the Execution Date that are
disclosed in section 11.31 of the Disclosure Schedule and are satisfactory to
Administrative Agent.
 
14.6.11.  Security Interests securing Bid Bonds permitted by Section 14.2.11.
 
14.7.       Acquisitions.  Acquire any Capital Securities in a Person, or
acquire all or substantially all of the assets of a Person (including without
limitation assets comprising all or substantially all of an unincorporated
business unit or division of any Person), or all or substantially all of the
information technology assets or help desk assets of any Person except if
approved by the Required Lenders (any such approved acquisition, being a
“Permitted Acquisition”).
 
14.8.        Leases; Bailments; Consignments; Warehousing.  Store any Inventory
with a value in excess of $100,000 for each location or any of its material
books and records that is at any time (i) in the possession or control of a
warehouseman, bailee, consignee including pursuant to an express or implied
agreement establishing a bailment or consignment, or similar arrangement, (ii)
at any of Borrower’s agents or processors (not including any Person to whom
Inventory is leased or rented in the ordinary course of such Covered Person’s
business), or (iii) at any location or premises that are not owned by Borrower,
unless, in each case, Administrative Agent has received written waivers or
consents, in form and substance satisfactory to Administrative Agent, which such
written waivers or consents shall include, without limitation, a waiver of all
present and future Security Interests to which the owner, bailor, or lessor or
any mortgagee of such premises may be entitled to assert against the
Collateral.  Occupy any national or regional headquarters location, unless, in
each case, Administrative Agent has received written waivers or
 
60

--------------------------------------------------------------------------------


 
consents, in form and substance satisfactory to Administrative Agent, which such
written waivers or consents shall include, without limitation, a waiver of all
present and future Security Interests to which the owner, bailor, or lessor or
any mortgagee of such premises may be entitled to assert.
 
14.9.       Disposal of Property.  Sell, transfer, exchange, or otherwise
dispose of any of its assets.  Notwithstanding the foregoing unless a Default or
Event of Default has occurred and is continuing (in which case any of the
following shall be prohibited if directed by the Administrative Agent), Borrower
may sell, transfer or otherwise dispose of Inventory or obsolete equipment in
the ordinary course of business consistent with past practice, provided that all
proceeds of such sales, transfers or other dispositions shall be deposited into
the Lockboxes.
 
14.10.     Distributions/Redemptions.  Directly or indirectly declare or make,
or incur any liability to make, any Distribution/Redemptions to any Person,
provided, however, after May 1, 2008, MTM Technologies, Inc. may pay dividends
on its preferred stock up to $2,650,000 in the aggregate semi-annually and up to
$5,300,000 in the aggregate per fiscal year if and only if (i) at the time of
such payment, there is no Existing Default, and (ii) no Default or Event of
Default is reasonably likely to occur from the making of such payment.
 
14.11.     Change of Control.  Unless consented to in writing by the Required
Lenders, Take any action to authorize or approve, or consent to, a Change in
Control.
 
14.12.     Capital Structure; Capital Securities.  (i) Except as permitted by
clause (iii) of this Section 14.12 hereof, make any change in the capital
structure of any Covered Person; (ii) change any Charter Documents of any
Covered Person which has or is reasonably likely to have a Material Adverse
Effect on any Covered Person or which will or is reasonably likely to cause a
Default or Event of Default; or (iii) issue or create any Capital Securities, or
non-equity interest that is convertible into Capital Securities, in any Covered
Person, except, with respect to MTM Technologies, Inc. Capital Securities that
are subordinated in right of payment to all the Loan Obligations in a manner
satisfactory to Administrative Agent and issued on terms and conditions
satisfactory to Administrative Agent.
 
14.12.2.  Allow or permit any Capital Securities, or non-equity interest that is
convertible into Capital Securities in any Covered Person to be pledge to any
Person or allow any Person to have a Security Interest therein other than
Administrative Agent who shall have at all times a first priority perfected
Security Interest therein and the holders of the Subordinated Indebtedness who
shall have at all times a second priority perfected Security Interest therein.
 
14.12.3.  Be a party to any merger or consolidation, except as permitted by
Section 14.7 or Section 14.12.4 below.
 
14.12.4.  Any Subsidiary of MTM Technologies, Inc. ceases to be a Wholly-Owned
Subsidiary of MTM Technologies, Inc. unless the assets of such Subsidiary are
liquidated into another Wholly-Owned Subsidiary of MTM Technologies, Inc. or
into MTM Technologies, Inc., or such Subsidiary is merged into another
Wholly-Owned Subsidiary of MTM Technologies, Inc. or into MTM Technologies, Inc.
(and MTM Technologies, Inc. is the surviving entity).
 
14.13.     Change of State of Formation; Change of Name.  Make any change in the
state of incorporation or formation of organization of any Covered Person,
change its type of legal entity, or change its legal name as it appears on any
certificates or articles of organization or formation.  
 
61

--------------------------------------------------------------------------------


 
Make any change in the trade names or styles under which a Covered Person will
sell Inventory or create Accounts, or to which instruments in payment of
Accounts may be made payable, except in accordance with the terms of
Section 13.10.9 with at least 30 days prior written notice to Administrative
Agent of such change (unless Administrative Agent agrees in writing to a shorter
period).
 
14.14.       Change of Business.  Engage in any business other than
substantially as conducted by a Borrower on the Effective Date.
 
14.15.       Transactions With Affiliates.  Enter into or be a party to any
transaction or arrangement, including the purchase, sale or exchange of property
of any kind or the rendering of any service, with any Affiliate, or make any
loans or advances to any Affiliate.  If there is no Existing Default, however,
each Covered Person may engage in such transactions with an Affiliate in the
ordinary course of business and pursuant to the reasonable requirements of its
business and on fair and reasonable terms substantially as favorable to it as
those which it could obtain in a comparable arm’s-length transaction with a
non-Affiliate.  No Borrower shall make any loan or advance to any shareholder,
member or partner of any Borrower, and advances for travel or similar expenses
made in the ordinary course of business, or permit any shareholder, member or
partner of any Borrower to incur any Indebtedness to any Borrower (other than
travel and similar advances in the ordinary course of business).  Pay any
management or similar fees to any Affiliate or other Person other than another
Borrower.
 
14.16.       Conflicting Agreements.  Enter into any agreement, that would, if
fully complied with by it, result in a Default or Event of Default either
immediately or upon the elapsing of time.
 
14.17.       Investment Banking and Finder’s Fees.  Pay or agree to pay, or
reimburse any other party with respect to, any investment banking or similar or
related fee, underwriter’s fee, finder’s fee, or broker’s fee to any Person in
connection with this Agreement.
 
14.18.       Sale and Leaseback Transactions.  Enter into any agreement or
arrangement with any Person providing for any Covered Person to lease or rent
property that Borrower has or will sell or otherwise transfer to such Person.
 
14.19.       New Subsidiaries.  Organize, create or acquire any Subsidiary
unless Borrower has obtained the prior written consent of Administrative Agent
thereto (which consent shall not be unreasonably withheld) and within five
Business Days (unless Administrative Agent consents, in its sole discretion to a
longer period of time up to but not exceeding thirty days) following the
organization, creation or acquisition of such Subsidiary, the applicable Covered
Person and such Subsidiary executes and delivers to Administrative Agent for the
benefit of Lenders the following additional documents: all Charter Documents of
such new Subsidiary, an unlimited Guaranty of the Loan Obligations by such
Subsidiary or a joinder agreement to this Agreement and the Loan Documents, a
pledge of the capital stock, partnership interests, or membership interests of
such Covered Person in such Subsidiary, and other Security Documents requested
by Administrative Agent so as to grant Administrative Agent, for the benefit of
the Lenders, a perfected, first priority security interest in all real and
personal property of such Subsidiary.
 
14.20.       Fiscal Year.  Change its fiscal year from a fiscal year ending on
March 31 of each calendar year.
 
14.21.       Leases.  Enter into any Capital Leases except as permitted by
Section 14.2.
 
62

--------------------------------------------------------------------------------


 
14.22.         S Corporation Status.  Any Covered Person elects under Section
1362(a) of the Code to be treated as an S corporation.
 
14.23.         Depreciation Methodology.  Change the depreciation schedule or
depreciation methodology for any Inventory, equipment or other assets.
 
14.24.         Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person other than another Borrower.
 
14.25.         Transactions Having a Material Adverse Effect on Covered
Person.  Enter into any transaction which has or is reasonably likely to have a
Material Adverse Effect on any Covered Person; or enter into any transaction, or
take or contemplate taking any other action, or omit or contemplate omitting to
take any action, which any Responsible Officer knows, or reasonably should know,
is likely to cause a Default or Event of Default hereunder.
 
14.26.          Storage.  Store any Inventory or equipment at any location other
than as set forth on section 11.31.2 of the Disclosure Schedule; maintain its
chief executive office at any location other than as set forth on
section 11.32.1 of the Disclosure Schedule.
 
14.27.          Like-Kind Exchange.  Borrower shall not complete or attempt to
complete any “like-kind exchange” (as such term is defined in the Code or
applicable regulations) with respect to any Collateral on which Administrative
Agent has a first priority Security Interest.
 
15.           Financial Covenants.
 
15.1.           Special Definitions.  As used in this Section 15 and elsewhere
herein, the following capitalized terms have the following meanings:
 
“Capital Expenditure” means an expenditure for an asset that must be depreciated
or amortized under GAAP, or for any asset that under GAAP must be treated as a
capital asset. An expenditure for purposes of this definition includes any
deferred or seller financed portion of the purchase price of an asset and
includes the Capital Expenditure Equivalent of a Capital Lease.  Capital
Expenditures do not include any expenditure made with insurance proceeds to the
extent used to replace or repair damaged fixed assets and plant equipment.
 
“Capital Expenditure Equivalent” of a Capital Lease is the amount which would
have been the aggregate cost of the property leased if it had been purchased
rather than leased.
 
“Dilution” means the rolling 12-month Dollar amount of dilution expressed as a
percentage as determined by the Administrative Agent in its sole discretion as
set forth in the Administrative Agent’s most recent field exam.
 
“EBITDA” means, for any period of calculation, an amount equal to (A) the sum of
(i) Net Income, (ii) Interest Expense, (iii) income tax expense, (iv)
depreciation expense, (v) amortization expense, (vi) non-cash charges relating
to any share-based compensation awards, to the extent such non-cash charges were
expensed during such period in accordance with SFAS 123R or are required to be
shown as an expense in any financial statements for periods prior to the
effective date of SFAS 123R, and (vii) actual cash and non-cash nonrecurring
severance and actual cash and non-cash nonrecurring restructuring charges for
such period up to $250,000 in the aggregate in a fiscal quarter and up to
$750,000 in the aggregate during the term of this Agreement, plus (B), the sum
of (i) all nonrecurring losses under GAAP, and (ii) all extraordinary losses not
otherwise related to the continuing operations of the Borrower in such period,
minus (C) the sum of (i) all nonrecurring gains under GAAP, and (ii) all
 
63

--------------------------------------------------------------------------------


 
extraordinary gains and income not otherwise related to the continuing
operations of the Borrower in such period.
 
“Interest Expense” means for any period of calculation, all interest, whether
paid in cash or accrued as a liability, but without duplication, on Total
Indebtedness during such period.
 
“Liquidation Multiple” means (I) Net Recovery divided by (II) the lesser of (A)
the amount of the Aggregate Revolving Loan Commitment as of the last day of the
most recently completed fiscal month and (B) the Borrowing Base as shown in the
Borrowing Base Certificate provided to Administrative Agent closest to (but not
after) the end of the most recently completed fiscal month.
 
“Net Recovery” means a Dollar amount equal to:  (I) (A) 100% of the face amount
of all Accounts of Borrower minus the bad debt reserve, as set forth in the
Financial Statements for the most recently ended fiscal month, multiplied by (B)
100% minus (i) Dilution multiplied by 2 plus (ii) 5% of the amount determined in
clause (I)(B)(i), plus (II) the Floorplan Inventory Value as calculated by
Administrative Agent, as of the last day of the most recently completed fiscal
month, plus (III) 50% multiplied by total aggregate wholesale invoice price of
all of Borrower’s Inventory that is not financed under the Floorplan Loan
Facility and the Interim Floorplan Loan Facility, as shown in the Financial
Statements for the most recently completed fiscal month, and minus (IV)
$1,000,000.
 
“Net Income” means, for any period of calculation, “net income” as determined in
accordance with GAAP.
 
“Total Funded Indebtedness” means the sum of the following, without duplication
(i) outstanding principal and interest of the Loans (including any fees paid to
Administrative Agent or any Lender in connection with the execution and delivery
of this Agreement) excluding the principal outstanding under the Aggregate
Floorplan Loan Facility and, without duplication, the Interim Floorplan Loan
Facility and unfunded Approvals, (ii) the face amount of any letters of credit
issued on the account of any Borrower, (iii) the aggregate outstanding principal
balance of all other Indebtedness for borrowed money, including, without
limitation, the Capital Expenditure Equivalent, and (iv) the maximum amount
payable under any guaranty executed by a Borrower, but, excluding, the
Subordinated Indebtedness if a Subordination Agreement is in effect.
 
All other capitalized terms used in this Section 15 shall have their meanings
and shall be determined under GAAP.  All calculations shall be for the Borrowers
and their respective Subsidiaries on a consolidated basis.  For the purposes of
calculating the amount of Total Indebtedness in this Section 15, each scheduled
payment of interest and principal on any of the Loans made on the first of a
month shall be deemed to have been made on the immediately preceding day.
 
15.2.     Minimum Liquidation Multiple.  Each Borrower covenants that the
Liquidation Multiple calculated as of the last day of each fiscal month of
Borrower shall be no less than 1.20:1.00.
 
15.3.     Minimum EBITDA.  Each Borrower covenants that as of the last day of
each fiscal quarter, for the fiscal quarter then ended, Borrower’s EBITDA shall
not be less than the amounts set forth in the table below:
 
64

--------------------------------------------------------------------------------


 
The Fiscal Quarter Ending On:
Minimum EBITDA
September 30, 2007
$800,000
December 31, 2007
$1,760,000
March 31, 2008
$1,840,000
June 30, 2008
$2,000,000
September 30, 2008
$2,000,000
December 31, 2008
$2,000,000
March 31, 2009
$2,000,000
June 30, 2009
$2,000,000



15.4.     Maximum Total Funded Indebtedness to EBITDA.  Each Borrower covenants
that (A) the ratio of Total Funded Indebtedness, calculated as of March 31,
2008, to EBITDA, calculated as of March 31, 2008 for the preceding four fiscal
quarters then ended, shall be no more than 4.00:1.00, and (B) the ratio of Total
Funded Indebtedness, calculated as of the last day of each fiscal quarter ending
after March 31, 2008, to EBITDA, calculated as of the last day of each fiscal
quarter ending after March 31, 2008, for the preceding four fiscal quarters then
ended, shall be no more than 4.00:1.00.
 
15.5.     Excess Cash/Marketable Securities plus Availability.  Each Borrower
covenants that on the last day of each calendar month that the sum of (A) the
amount of cash or marketable securities permitted by Section 14.1.4 hereof, plus
(B) the difference between (i) the Borrowing Base on such date, minus (ii) the
sum of (a) the Swingline Loan, (b) the Floorplan Shortfall, (c) the Letter of
Credit Exposure on such date (except to the extent that a Revolving Loan Advance
will be used immediately to reimburse Letter of Credit Issuer for unreimbursed
draws on a Letter of Credit), (d) without duplication, the outstanding Aggregate
Revolving Loans, (e) the amount of the Other Creditor Indebtedness (unless an
Intercreditor Agreement in form and substance satisfactory to Administrative
Agent has been executed between Administrative Agent and the holder of such
Other Creditor Indebtedness), and (f) the amount of Bid Bonds, shall be greater
than or equal to $1,500,000.
 
16.           Default.
 
16.1.     Events of Default.  Any one or more of the following shall constitute
an event of default (an “Event of Default”) under this Agreement:
 
16.1.1.           Failure to Pay Principal or Interest.  Failure of Borrower to
pay (i) any interest accrued on any of the Loans within three (3) Business Days
after the date when due, or (ii) any principal of the Loans when due; provided,
however, it shall not be an Event of Default with respect to the payment of any
principal or interest on any Floorplan Loan or Interim Floorplan Loan until the
occurrence of a Floorplan Payment Default.  “Floorplan Payment Default” means
any failure by Borrower to make any payment, under a Transaction Statement by
the last day of the no interest period set forth in a Transaction
Statement.  “Floorplan Payment Default” shall not mean or include, and shall
exclude, any deductions, offsets or other disputes made or asserted by Borrower
which are accepted by or under good faith negotiation with Administrative Agent.
 
65

--------------------------------------------------------------------------------


 
16.1.2.           Failure to Pay Certain Other Amounts Owed to Lenders.  Failure
of Borrower to pay any of the Loan Obligations (other than principal of the
Loans or interest accrued thereon and other than Administrative Agent’s costs
and expenses Borrower is required to pay pursuant to the terms of Section 13.19
and Section 13.21) within 10 days after the date when due.
 
16.1.3.           Failure to Pay Examination and Appraisal Costs.  Failure of
Borrower to pay any of Administrative Agent’s reasonable costs and expenses
required to be paid by Borrower pursuant to the terms of Section 13.19 and
Section 13.21 within 10 days after the date when due.
 
16.1.4.           Failure to Pay Amounts Owed to Other Persons.  Failure of any
Covered Person to make any payment due on Indebtedness of such Covered Person
which such Indebtedness is over $250,000 in the aggregate to Persons (other than
Indebtedness owed to Lenders under the Loan Documents and other than
Indebtedness owed to any Covered Person’s trade creditors in connection with the
purchase of such Covered Person’s Inventory from such trade creditors) and which
failure continues unwaived beyond any applicable grace period specified in the
documents evidencing such Indebtedness.
 
16.1.5.           Representations or Warranties.  Any of the Representations and
Warranties is discovered to have been false in any material respect when made
and is not cured within ten (10) days of the date such Representation and
Warranty was made (provided such breach can be cured within such period and
provided that Borrower works diligently and in good faith to cure any such
breach during such period), provided, however, with respect to Representations
and Warranties regarding Accounts, any such breach or falsity could reasonably
be likely to have a Material Adverse Effect or result in the Aggregate Revolving
Loan plus the Swingline Loans exceeding the Maximum Available Amount.
 
16.1.6.           Certain Covenants with Cure Periods.  Failure of any Covered
Person to comply with any covenant in Section 13 (other than the covenants set
forth in Section 13.13, Section 13.14, Section 13.17, Section 13.19,
Section 13.20, Section 13.21, Section 13.22, and Section 13.23) which is not
cured within 10 days after the initial occurrence of such failure, provided
noncompliance with such covenant can be cured within such 10 day period and
provided that Borrower works diligently and in good faith to cure any such
noncompliance during such period.
 
16.1.7.           Certain Covenants Without Cure Periods.  Failure of any
Covered Person to comply with the covenants in Section 13 (unless specified in
Section 16.1.6 above ), Section 14, or Section 15.
 
16.1.8.           Other Covenants.  Failure of any Covered Person to comply with
of any of the terms or provisions of any of the Loan Documents applicable to it
(other than a failure which constitutes an Event of Default under any of
Sections 16.1.1 through 16.1.7).
 
16.1.9.           Acceleration of Other Indebtedness.  Any Obligation (other
than a Loan Obligation) of a Covered Person for the repayment of $250,000 in the
aggregate or more of borrowed money is accelerated, or becomes or is declared to
be due and payable or required to be prepaid (other than by an originally
scheduled prepayment) prior to the original maturity thereof.
 
16.1.10.         Default Under Other Agreements.  The occurrence of any default
or event of default under any agreement to which a Covered Person is a party
(other than the Loan
 
66

--------------------------------------------------------------------------------


 
Documents), which default or event of default continues unwaived beyond any
applicable grace period provided therein and has or is reasonably likely to have
a Material Adverse Effect on a Covered Person or involves Indebtedness of more
than $250,000 in the aggregate.  Administrative Agent or any Covered Person
receives notice of a breach that is not cured within any applicable grace period
from any landlord under a landlord consent/waiver concerning a leased regional
or national headquarters or a leased location at which $250,000 or more of
Collateral is located or any of its material books and records are located
stating that Borrower is in default of its obligations under such
lease.  Borrower loses any franchise, permission, license or right to sell or
deal in any Collateral which Administrative Agent or the Lenders finance which
has or could reasonably be likely to have a Material Adverse Effect.
 
16.1.11.         Other Creditor Indebtedness.; Subordinated Indebtedness.  The
occurrence of (a) any breach, default or event of default with respect to any of
the Other Creditor Indebtedness in excess of $250,000 in the aggregate which is
not cured or waived within any applicable grace period or any acceleration
thereof or right to accelerate, or (b) the termination of any Intercreditor
Agreement by any party thereto, other than Administrative Agent, prior to the
payment in full of all of the Other Creditor Indebtedness covered thereby.  The
occurrence of (a) any breach or default with respect to the Subordinated
Indebtedness that is not cured within any applicable grace period or any
acceleration thereof or right to accelerate, or (b) any breach or default of the
Subordination Agreement by the holder of any of the Subordinated Indebtedness.
 
16.1.12.         Bankruptcy; Insolvency; Etc.  A Covered Person (i) fails to
pay, or admits in writing its inability to pay, its debts generally as they
become due, or otherwise becomes insolvent (however evidenced); (ii) makes an
assignment for the benefit of creditors; (iii) files a petition in bankruptcy,
is adjudicated insolvent or bankrupt, petitions or applies to any tribunal for
any receiver or any trustee of such Covered Person or any substantial part of
its property; (iv) commences any proceeding relating to such Covered Person
under any reorganization, arrangement, readjustment of debt, dissolution or
liquidation Law of any jurisdiction, whether now or hereafter in effect; (v) has
commenced against it any such proceeding which remains undismissed for a period
of 60 days, or by any act indicates its consent to, approval of, or acquiescence
in any such proceeding or the appointment of any receiver of or any trustee for
it or of any substantial part of its property, or allows any such receivership
or trusteeship to continue undischarged for a period of 60 days; or (vi) takes
any action to authorize any of the foregoing.
 
16.1.13.         Judgments; Attachment; Settlement; Etc.  Any one or more
judgments or orders is entered against a Covered Person or any attachment or
other levy is made against the property of a Covered Person with respect to a
claim or claims involving in the aggregate liabilities (not paid or fully
covered by insurance, less the amount of reasonable deductibles in effect on the
Execution Date) in an aggregate amount in excess of $250,000, and such judgment
becomes final and non-appealable or if timely appealed is not fully bonded and
collection thereof stayed pending the appeal; or any Covered Person agrees to a
settlement obligating any Covered Person to make a payment with respect to a
claim or claims involving in the aggregate liabilities (not paid or fully
covered by insurance, less the amount of reasonable deductibles in effect on the
Execution Date) in an aggregate amount in excess of $250,000.
 
67

--------------------------------------------------------------------------------


 
16.1.14.         Pension Benefit Plan Termination, Etc.  Any Pension Benefit
Plan termination by the PBGC or the appointment by the appropriate United States
District Court of a trustee to administer any Pension Benefit Plan or to
liquidate any Pension Benefit Plan, which has or reasonably could be likely to
have a Material Adverse Effect; or any event which constitutes grounds either
for the voluntary termination of any Pension Benefit Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer or liquidate any Pension Benefit Plan shall have occurred and be
continuing for thirty (30) days after Borrower has notice of any such event,
which has or reasonably could be likely to have a Material Adverse Effect; or
any  voluntary termination of any Pension Benefit Plan which is a defined
benefit pension plan as defined in Section 3(35) of ERISA while such defined
benefit pension plan has an accumulated funding deficiency in an amount
exceeding $250,000 in the aggregate unless Administrative Agent has been
notified of such intent to voluntarily terminate such plan and Required Lenders
have given their consent and agreed that such event shall not constitute an
Event of Default; or the plan administrator of any Pension Benefit Plan applies
under Section 412(d) of the Code for a waiver of the minimum funding standards
of Section 412(1) of the Code and Required Lenders determine that the
substantial business hardship upon which the application for such waiver is
based could subject any Covered Person or ERISA Affiliate of any Covered Person
to a liability in excess of $250,000 in the aggregate.
 
16.1.15.         Liquidation or Dissolution.  A Covered Person files a
certificate of dissolution under applicable state Law or is liquidated or
dissolved or suspends or terminates the operation of its business, or has
commenced against it any action or proceeding for its liquidation or dissolution
or the winding up of its business, or takes any action in furtherance thereof,
except in connection with the consolidation of such a Covered Person and its
assets with another Covered Person and its assets.
 
16.1.16.         Seizure of Assets.  All or any material part of the property of
all Covered Persons is nationalized, expropriated, seized or otherwise
appropriated, or custody or control of such property or of all Covered Persons
is assumed by any Governmental Authority or any court of competent jurisdiction
at the instance of any Governmental Authority, unless the same is being
contested in good faith by proper proceedings diligently pursued and a stay of
enforcement is in effect.
 
16.1.17.         Racketeering Proceeding.  There is filed against any Covered
Person any civil or criminal action, suit or proceeding under any federal or
state racketeering statute (including, without limitation, the Racketeer
Influenced and Corrupt Organization Act of 1970), which action, suit or
proceeding is not dismissed within 120 days and could result in the confiscation
or forfeiture of any of the Collateral.
 
16.1.18.         Loan Documents; Security Interests.  For any reason other than
the failure of Administrative Agent to take any action available to it to
maintain perfection of the Security Interests created in favor of Administrative
Agent for the benefit of Lenders pursuant to the Loan Documents, any Loan
Document ceases to be in full force and effect or any Security Interest with
respect to any portion of the Collateral intended to be secured thereby ceases
to be, or is not, valid, perfected and prior to all other Security Interests
(other than the Permitted Security Interests, and other than sales of Inventory
and Equipment expressly permitted hereunder made in the ordinary course of
business, to a bona fide purchaser, for fair market value, if all of the
proceeds thereof are delivered to Administrative Agent as set forth herein) or
is terminated, revoked or declared void or
 
68

--------------------------------------------------------------------------------


 
invalid, or Borrower or any Covered Person contests or denies that it has any
liability or obligation under any agreement, term, or condition contained in any
Loan Document to which Borrower or such Covered Person is a party.
 
16.1.19.         Loss to Collateral.  Any abandonment, loss, theft, damage or
destruction of any item or items of Collateral occurs which is not covered by
insurance as required herein and has or is reasonably likely to have a Material
Adverse Effect.
 
16.1.20.         Guaranty; Guarantor.  Any Guaranty ceases to be in full force
and effect or any action is taken to discontinue or assert the invalidity or
unenforceability of any Guaranty or any Guarantor fails to comply with any of
the terms or provisions of any Guaranty, or any representation or warranty of
Guarantor therein is false, or any Guarantor denies that it has any further
liability under any Guaranty or gives notice to Lender to such effect, or any
Guarantor fails to furnish the financial statements required under any Guaranty
or otherwise breaches or is in default of any obligation or covenant contained
in any Guaranty that is not cured within any applicable grace period.
 
16.1.21.         Change of Control.  Unless consented to in writing by the
Required Lenders, a Change of Control shall occur, or the Borrowers shall take
any action in support of a Change in Control, or any Person or Group states,
publicly, privately, or otherwise, its intention to take any action, or fail to
take any action, that may reasonably be likely, as determined by the
Administrative Agent, to result in a Change of Control.
 
16.1.22.         Material Adverse Change.  There occurs any action or event or
there is a nonoccurrence of any action or event, which has or reasonably could
be likely to have a Material Adverse Effect.
 
16.1.23.         Negative Pledge.  The occurrence of a breach, default or event
of default by any Borrower of a negative pledge or other agreement which
restricts or otherwise prohibits a Borrower from granting any consensual lien or
Security Interest with respect to its owned or leased real property upon which
its business is conducted.
 
16.2.       Cross-Default.  An Event of Default under this Agreement will
automatically and immediately constitute a default under every other Loan
Document without regard to any requirement therein for the giving of notice or
the passing of time.
 
16.3.       Rights and Remedies.
 
16.3.1.           Termination of Commitments.  Upon an Event of Default
described in Section 16.1.12 (regardless of whether any time periods specified
therein have expired), all of the Commitments shall be deemed canceled without
any action or notice by the Lenders or Administrative Agent, and Lenders shall
have no obligation to make any further or subsequent Advances and no further
advances or Approvals shall be made without the consent of the Required
Lenders.  Upon the occurrence and during the continuance of any other Event of
Default, the Required Lenders in their sole and absolute discretion may cancel
the Commitments.  Such cancellation may be, in any case, without presentment,
demand or notice of any kind, which Borrower expressly waives.  Borrower hereby
waives any requirement for notice of acceleration.
 
16.3.2.           Acceleration; Funding.  Upon an Event of Default described in
Section 16.1.12 (regardless of whether any time periods specified therein have
expired), all of the outstanding Loan Obligations shall automatically become
immediately due
 
69

--------------------------------------------------------------------------------


 
and payable.  From and after the date the Lenders have knowledge of an Event of
Default under Section 16.1.1, no further Advances shall be made or issued unless
the Required Lenders approve in writing any further Advances or unless the
Required Lenders waive in writing such Event of Default.  Upon the occurrence
and during the continuance of any other Event of Default, and at any time
thereafter, (i) the Administrative Agent may or, at the direction of the
Required Lenders shall, cease making Advances, and (ii) the Required Lenders in
their sole and absolute discretion may declare all of the outstanding Loan
Obligations immediately due and payable.  Any such acceleration may be, in
either case, without presentment, demand or notice of any kind, which Borrower
expressly waives.
 
16.3.3.           Right of Set-off.  During an Existing Default, each Lender is
hereby authorized, without notice to Borrower (any such notice being expressly
waived by Borrower), to the fullest extent permitted by law, to set off and
apply against the Loan Obligations any and all deposits (general or special,
time or demand, provisional or final) or any other assets at any time held by or
at such Lender or under the control of or otherwise pledged to such Lender, or
any other Indebtedness at any time owing by such Lender (or its Affiliate) to or
for the credit or the account of Borrower, irrespective of whether or not such
Lender shall have made any demand under this Agreement or the Notes or any
Guaranty and although such Loan Obligations may be unmatured.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Lender may
otherwise have.  Any such amounts shall be promptly turned-over to the
Administrative Agent in the form received for application to the Loan
Obligations as set forth in this Agreement.  During an Existing Default,
Administrative Agent is hereby authorized, without notice to Borrower (any such
notice being expressly waived by Borrower), to set off and apply against the
Loan Obligations any and all deposits (general or special, time or demand,
provisional or final) or other assets at any time held by or at Administrative
Agent, or under the control of or otherwise pledged to Administrative Agent, or
any other Indebtedness at any time owing by Administrative Agent or any
Affiliate thereof to or for the credit or the account of Borrower, irrespective
of whether or not Administrative Agent or any Affiliate thereof shall have made
any demand under this Agreement or the Loan Obligations and although such Loan
Obligations may be unmatured.
 
16.3.4.           Notice to Account Debtors.  Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent may (if Required
Lenders concur or direct), without prior notice to Borrower, notify any or all
Account Debtors that the Accounts have been assigned to Administrative Agent for
the benefit of Lenders and that Administrative Agent has a Security Interest
therein for the benefit of Lenders, and Administrative Agent may direct, or
Borrower, at Administrative Agent’s request, shall direct, any or all Account
Debtors to make all payments upon the Accounts directly to Administrative Agent
for the benefit of Lenders.
 
16.3.5.           Entry Upon Premises and Access to Information.  Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent may (or shall at the direction of the Required Lenders) (i) enter upon the
premises leased or owned by Borrower where Collateral is located (or is believed
to be located) without any obligation to pay rent to Borrower, or any other
place or places where Collateral is believed to be located, (ii) render
Collateral usable or saleable, (iii) remove Collateral therefrom to the premises
of Administrative Agent or any agent of Administrative Agent for such time as
Administrative Agent may desire in order effectively to collect or liquidate
Collateral;
 
70

--------------------------------------------------------------------------------


 
(iv) take possession of, and make copies and abstracts of, Borrower’s original
books and records, obtain access to Borrower’s data processing equipment,
computer hardware and software relating to any of the Collateral and use all of
the foregoing and the information contained therein in any manner Administrative
Agent deems appropriate in connection with the exercise of Administrative
Agent’s rights; and (v) notify postal authorities to change the address for
delivery of Borrower’s mail to an address designated by Administrative Agent and
to receive, open and process all mail addressed to Borrower.
 
16.3.6.           Completion of Uncompleted Inventory Items.  Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent may (or shall at the direction of the Required Lenders) request that
Borrower, and Borrower shall upon such request, use Borrower’s best efforts to
obtain the consent of its and any other Covered Person’s customers to the
completion (before or after foreclosure by Administrative Agent of its security
interest therein) of the manufacture of all uncompleted Inventory items that
Borrower or any other Covered Person was manufacturing for such customers
pursuant to contracts or accepted purchase orders, and the commitment by such
customers to purchase such items upon their completion as provided in the
relevant contracts or accepted purchase orders.  Borrower shall, as an
uncompensated agent for Lenders, complete or cause to be completed the
manufacture and shipment of all such items as provided in the relevant contracts
or accepted purchase orders if Administrative Agent so directs.
 
16.3.7.           Borrower’s Obligations.  Upon the occurrence and during the
continuance of an Event of Default, Borrower shall, if Administrative Agent so
requests, assemble all the movable tangible Collateral and make it available to
Administrative Agent at a place or places to be designated by Administrative
Agent in its discretion.
 
16.3.8.           Secured Party Rights.  Upon the occurrence and during the
continuance of an Event of Default:
 
16.3.8.1.  Administrative Agent may exercise any or all of its rights under the
Security Documents as a secured party under the UCC and any other applicable
Law; and
 
16.3.8.2.  Administrative Agent may sell or otherwise dispose of any or all of
the Collateral at public or private sale in a commercially reasonable manner,
which sale Administrative Agent may postpone from time to time by announcement
at the time and place of sale stated in the notice of sale or by announcement at
any adjourned sale without being required to give a new notice of sale, all as
Administrative Agent deems advisable, for cash or credit.  A Lender may become
the purchaser at any such sale if permissible under applicable Law, and Borrower
agrees that such Lender has no obligation to preserve rights to Collateral
against prior parties or to marshal any Collateral for the benefit of any
Person.  Borrower agrees that if Administrative Agent conducts a private sale of
any Collateral by requesting bids from 5 or more dealers, distributors, or
lessors in that type of Collateral, any sale by Administrative Agent of such
Collateral, in bulk or in parcels, to the bidder submitting the highest cash bid
therefor, which occurs within 120 days of the later to occur of
(a) Administrative Agent taking possession and control of such Collateral, or
(b) Administrative Agent being otherwise authorized or permitted to sell such
Collateral, is a commercially reasonable sale of such
 
71

--------------------------------------------------------------------------------


 
Collateral under the UCC.  Borrower further agrees that 10 (ten) or more days
prior written notice will be commercially reasonable notice of any public or
private sale.  Borrower agrees that the purchase of any Collateral by a Vendor,
as provided in any agreement between Administrative Agent and the Vendor or CDF
and Vender, is a commercially reasonable disposition and private sale of such
Collateral under the UCC, and no request for bids shall be required.  Borrower
irrevocably waives any requirement that Administrative Agent retain possession
and not dispose of any Collateral until after an arbitration hearing,
arbitration award, confirmation, trial or final judgment.  If Administrative
Agent disposes of any such Collateral other than as herein contemplated, the
commercial reasonableness of such disposition will be determined in accordance
with the laws of the state governing this Agreement.
 
16.3.9.            Joint and Several.  Each Obligation and liability of Borrower
to Administrative Agent, each Lender, and Letter of Credit Issuer, including the
Loan Obligations, are the joint and several obligations of Borrower, and
Administrative Agent, any Lender, and the Letter of Credit Issuer, may proceed
directly against any Borrower, or all Borrowers, or any Guarantor, or any
Collateral, or all of the foregoing, or any one of the foregoing or any
combination of the foregoing, without first proceeding against Borrower or any
Collateral, or without joining all Persons liable or potentially liable for any
portion of the Loan Obligations in one action.  Each Borrower shall be jointly
and severally liable as primary obligor and not merely as surety for repayment
of all Loan Obligations arising under the Loan Documents.  Such joint and
several liability shall apply to Borrower regardless of whether any Advance was
only requested by or on behalf of or made to any other Borrower or the proceeds
of any Advance were used only by or on behalf of any other Borrower or any
indemnification Obligation or any other Obligation arose only as a result of the
action of any other Borrower.  If any Borrower makes a payment in respect of the
Loan Obligations hereunder and under the other Loan Documents, it shall have the
rights of contribution described in this Section below against the other
Borrower or Borrowers; provided that such Borrower shall not exercise its right
of contribution until all of the Loan Obligations are fully and indefeasibly
paid in full in cash and satisfied, no Letters of Credit are outstanding and the
Letter of Credit Exposure is zero and the Commitments are terminated and
Administrative Agent and the Lenders have no further obligation to extend credit
to or for the account of any Borrower; provided, however, that Administrative
Agent is hereby granted, for the benefit of the Lenders, a Security Interest in
such right of contribution and may enforce such right during an Existing
Default.  It is the intent of Borrower, Administrative Agent, the Lenders, and
the Letter of Credit Issuer that Borrower’s maximum obligation to repay the Loan
Obligations hereunder and under the other Loan Documents (the “Loan Obligation
Limit”) shall not exceed the greater of (i) the amount actually borrowed or
received directly or indirectly by such Borrower with respect thereto and (ii)
the amount which is $1.00 less than the amount which, if recorded by such
Borrower as a liability, would render such Borrower not Solvent.  To the extent
that any Borrower makes a payment on any of the Loan Obligations (a “Loan
Obligation Payment”), such Borrower (the “Entitled Borrower”) is entitled to
contribution and indemnification from, and reimbursement by, each other Borrower
(a “Contributing Borrower”) in the amount of the Contribution Obligation of such
Contributing Borrower hereunder.  The “Contribution Obligation” of a
Contributing Borrower with respect to the Loan Obligation Payment of an Entitled
Borrower is an amount equal to the greater of (1) the lesser of (x) such
Contributing Borrower’s Loan Obligation Limit at the time the Loan Obligation
Payment is made and (y) such Contributing Borrower’s Allocable Share of the Loan
Obligation
 
72

--------------------------------------------------------------------------------


 
Payment, and (2) the amount of all proceeds from the Loan Obligations actually
received by such Contributing Borrower or applied by the recipient thereof
directly or indirectly for the benefit of such Contributing Borrower, less the
sum of any repayments thereof and any Loan Obligation Payments made by such
Contributing Borrower prior to the time the applicable Loan Obligation Payment
is made.  The “Allocable Share” of a Contributing Borrower is a fraction, the
numerator of which is such Contributing Borrower’s Loan Obligation Limit at the
time the applicable Loan Obligation Payment is made and the denominator of which
is the sum of the Loan Obligation Limits of all of the Contributing Borrowers
(plus a similarly computed amount for any Guarantor which has a similar
obligation to make a contribution) as of such time.
 
16.3.10.          Miscellaneous.  Upon the occurrence of an Event of Default and
at any time thereafter, Administrative Agent and/or Lenders may exercise any
other rights and remedies available to Administrative Agent and/or Lenders under
the Loan Documents or otherwise available to Administrative Agent and/or Lenders
at law or in equity.
 
16.4.       Application of Funds.  Any funds received by Lenders or
Administrative Agent for the benefit of Lenders with respect to any Loan
Obligation after its Maturity, including proceeds of Collateral, shall be
applied as follows:  (i) first, to reimburse Lenders based on their respective
pro-rata shares for any amounts due to Lenders under Section 18.6; (ii) second,
to reimburse to Administrative Agent all unreimbursed costs and expenses paid or
incurred by Administrative Agent that are payable or reimbursable by Borrower
hereunder; (iii) third, to reimburse to Lenders based on their respective Pro-
Rata Shares for unreimbursed costs and expenses paid or incurred by Lenders
(including costs and expenses incurred by Administrative Agent as a Lender that
are not reimbursable as provided in the preceding clause) that are payable or
reimbursable by Borrower hereunder; (iv) fourth, to the payment of accrued and
unpaid fees due hereunder and all other amounts due hereunder and to cash
collateralize (at 105% of the face amount) any letters of credit issued by
Administrative Agent or its Affiliates (other than the Loans and interest
accrued thereon); (v) fifth, to the payment of interest accrued on the Loans to
each of Lenders based on their respective pro-rata shares; and to the payment
(pari passu with the foregoing) of any Interest/Currency Hedge Obligations; (vi)
sixth, to the payment of the Loans of each of Lenders, in such order as each
Lender determines in its absolute discretion; and (vii) seventh, to the payment
of the other Loan Obligations based on each Lender’s respective pro-rata
shares.  Any remaining amounts shall be applied to payment of all the
Obligations to Administrative Agent.  Any further remaining amounts shall be
paid to Borrower or such other Persons as shall be legally entitled
thereto.  Except as expressly provided otherwise herein, Lenders may apply, and
reverse and reapply, payments and proceeds of the Collateral to the Loan
Obligations in such order and manner as Lenders determine in their absolute
discretion.  Borrower hereby irrevocably waives the right to direct the
application of payments and proceeds of the Collateral.  Notwithstanding the
foregoing, the Administrative Agent and the Lenders may, with respect to the
Aggregate Floorplan Loan Facility apply: (i) at any time, payments to reduce
finance charges first and then principal, regardless of Borrower’s instructions;
and (ii) principal payments to the oldest (earliest) invoice for Collateral
financed by Administrative Agent and Lenders under the Aggregate Floorplan Loan
Facility (including the Interim Floorplan Loan Facility), but, in any event, all
principal payments will first be applied to such Collateral financed by
Administrative Agent and Lenders under the Aggregate Floorplan Loan Facility
(including the Interim Floorplan Loan Facility) which is sold, lost, stolen,
damaged, rented, leased, or otherwise disposed of or unaccounted for.
 
16.5.      Limitation of Liability; Waiver.  Administrative Agent and Lenders
shall not be liable to Borrower as a result of any commercially reasonable
possession, repossession, collection or
 
73

--------------------------------------------------------------------------------


 
sale by Administrative Agent of Collateral; and Borrower hereby waives all
rights of redemption from any such sale and the benefit of all valuation,
appraisal and exemption Laws.  If Administrative Agent seeks to take possession
of any of the Collateral by replevin or other court process, Borrower hereby
irrevocably waives (i) the posting of any bonds, surety and security relating
thereto required by any statute, court rule or otherwise as an incident to such
possession, (ii) any demand for possession of the Collateral prior to the
commencement of any suit or action to recover possession thereof, (iii) any
requirement that Administrative Agent retain possession and not dispose of any
Collateral until after trial or final judgment, and (iv) to the extent permitted
by applicable Law, all rights to notice and hearing prior to the exercise by
Administrative Agent of Administrative Agent’s right to repossess the Collateral
without judicial process or to replevy, attach or levy upon the Collateral
without notice or hearing.  Administrative Agent shall have no obligation to
preserve rights to the Collateral or to marshal any Collateral for the benefit
of any Person.
 
16.6.     Notice.  Any notice of intended action required to be given by
Administrative Agent (including notice of a public or private sale of
Collateral), if given as provided in Section 20.1 at least 10 days prior to such
proposed action, shall be effective and constitute reasonable and fair notice to
Borrower.
 
17.           Administrative Agent and Lenders.
 
17.1.     Appointment, Powers, and Immunities.  CDF is hereby appointed
Administrative Agent hereunder and under each of the other Loan Documents.  Each
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
act as its agent under this Agreement and the other Loan Documents with such
powers and discretion as are specifically delegated to the Administrative Agent
by the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  The Administrative Agent
(which term as used in this sentence and in Section 18.5 and the first sentence
of Section 18.6 hereof shall include its Affiliates and its own and its
Affiliates’ officers, directors, employees, representatives, and
agents):  (a) shall not have any duties or responsibilities except those
expressly set forth in this Agreement and shall not be a trustee or fiduciary
for any Lender; (b) shall not be responsible to the Lenders for any recital,
statement, representation, or warranty (whether written or oral) made in or in
connection with any Loan Document or any certificate or other document referred
to or provided for in, or received by any of them under, any Loan Document, or
for the value, validity, effectiveness, genuineness, enforceability, or
sufficiency of any Loan Document, or any other document referred to or provided
for therein or for any failure by any Covered Person or any other Person to
perform any of its obligations thereunder; (c) shall not be responsible for or
have any duty to ascertain, inquire into, or verify the performance or
observance of any covenants or agreements by any Covered Person or the
satisfaction of any condition or to inspect the property (including the books
and records) of any Covered Person or any of its Subsidiaries; (d) shall not be
required to initiate or conduct any litigation or collection proceedings under
any Loan Document (other than normal collection procedures from the Lockboxes);
and (e) shall not be responsible for any action taken or omitted to be taken by
it under or in connection with any Loan Document, except for its own gross
negligence or willful misconduct.  The Administrative Agent may employ agents
and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.
 
17.2.     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon any certification, notice, instrument, writing, or other
communication (including, without limitation, any thereof by telephone or
telecopy) believed by it to be genuine and correct and to
 
74

--------------------------------------------------------------------------------


 
have been signed, sent or made by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel for any
Covered Person), independent accountants, and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the holder thereof for all purposes hereof unless and until the
Administrative Agent receives and accepts an Assignment and Acceptance executed
in accordance with this Agreement.  As to any matters not expressly provided for
by this Agreement, the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding on all of the Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to any Loan
Document or applicable Law or unless it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking any such action.
 
17.3.     Employment of Administrative Agents and Counsel.  Administrative Agent
may execute any of its duties hereunder by or through employees, agents, and
attorneys-in-fact and shall not be liable to any Lender, except with respect to
money or securities received by it or such agents or attorneys-in-fact, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.  Administrative Agent shall be entitled to advice of
counsel concerning all matters pertaining to the agency hereby created and its
duties hereunder and shall not be liable to any Lender for acting or failing to
act as advised by such counsel, except where doing so violates an express
obligation of Administrative Agent under the Loan Documents.
 
17.4.     Defaults.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
the Administrative Agent has received written notice from a Lender or the
Borrower specifying such Default or Event of Default and stating that such
notice is a “Notice of Default”.  In the event that the Administrative Agent
receives such a written notice of the occurrence of a Default or Event of
Default, the Administrative Agent shall promptly give notice thereof to the
Lenders.  The Administrative Agent shall (subject to Section 17.2 hereof) take
such action with respect to such Default or Event of Default as shall be
directed by the Required Lenders, providedthat, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interest of the Lenders.
 
17.5.     Rights as Lender.  With respect to its Commitments and the Loans made
by it, CDF (and any successor acting as Administrative Agent) in its capacity as
a Lender hereunder shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender.  CDF (and any successor acting as Administrative Agent)
and its Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in, provide services to, and
generally engage in any kind of lending, trust, or other business with any
Covered Person or any of its Subsidiaries or Affiliates or any Guarantor as if
it were not acting as Administrative Agent, and CDF (and any successor acting as
Administrative Agent) and its Affiliates may accept fees and other consideration
from any Covered Person or any of its Subsidiaries or Affiliates or any
Guarantor for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.
 
75

--------------------------------------------------------------------------------


 
17.6.     Indemnification.  The Lenders agree to reimburse and indemnify the
Administrative Agent (to the extent not reimbursed under the terms of
Section 18.6, but without limiting the obligations of the Borrower under such
Section) in accordance with their respective pro-rata shares, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable attorneys’ fees), or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent (including by any Lender) in any way relating
to or arising out of any Loan Document or the transactions contemplated thereby
or any action taken or omitted by the Administrative Agent under any Loan
Document; provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of the
Person to be indemnified.  Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agent promptly upon demand for its
pro-rata share of any costs or expenses payable by the Borrower to
Administrative Agent under this Agreement or the other Loan Documents, to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrower.  If Lenders reimburse Administrative Agent and
Administrative Agent subsequently receives reimbursement from Borrower,
Administrative Agent shall promptly remit to the Lenders (without interest)
their pro-rata share of such reimbursement received from Borrower.  If
Administrative Agent is for any reason compelled to surrender any payment or any
proceeds of the Collateral because such payment or the application of such
proceeds is for any reason invalidated, declared fraudulent, set aside, or
determined to be void or voidable as a preference, an impermissible set-off, or
a diversion of trust funds, then this Agreement and the Loan Obligations to
which such payment or proceeds was applied or intended to be applied shall be
revived as if such application was never made, and to the extent Administrative
Agent has been compelled to surrender any such payment or proceeds which have
been distributed by Administrative Agent to a Lender and Borrower has not repaid
such amounts immediately upon demand by Administrative Agent, such Lender shall
be liable to pay, and shall promptly on demand pay, to Administrative Agent the
amount of any such payments or proceeds so received by Lender and surrendered by
Administrative Agent, and shall indemnify Administrative Agent for and hold
Administrative Agent harmless from any loss with respect to payments or proceeds
received by such Lender and surrendered by Administrative Agent.  The agreements
contained in this Section shall survive payment in full of the Loans and all
other amounts payable under this Agreement and the termination of the
Commitments.
 
17.7.     Notification of Lenders.  Each Lender agrees to use commercially
reasonable efforts (but no Lender shall have liability to any other Lender or
Administrative Agent for failure to use such commercially reasonable efforts,
unless such failure is due to a Lender’s willful misconduct in not using such
commercially reasonable efforts), upon becoming actually aware of anything which
has or is reasonably likely to have a Material Adverse Effect on any Covered
Person, including any Guarantor, to promptly notify Administrative Agent
thereof.  Administrative Agent shall promptly deliver to each Lender copies of
every written notice, demand, report (including any financial report), or other
writing which Administrative Agent gives to or receives from Borrower or any
Lender, or of which Administrative Agent, in its capacity as a Lender otherwise
becomes actually aware, and which itself (a) constitutes, or which contains
information about, something that has or is reasonably likely to have a Material
Adverse Effect on any Covered Person, including any Guarantor, or (b) is
otherwise delivered to Administrative Agent by Borrower pursuant to the Loan
Documents and is deemed material information by Administrative Agent in its sole
discretion.  Any Lender may specifically request certain information regarding
any Covered Person which it reasonably believes is in the possession of
Administrative Agent.  Administrative Agent and its directors, officers, agents,
and employees shall have no liability to any Lender for failure to deliver any
such item to such Lender unless the failure constitutes gross negligence or
willful misconduct.
 
76

--------------------------------------------------------------------------------


 
17.8.     Non-Reliance on Agent and Other Lenders.  Each Lender agrees that it
has, independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Covered Persons and their
Subsidiaries and the Guarantors and its own decision to enter into this
Agreement and that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under the Loan
Documents.  Except for notices, reports, and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition, or business of any Covered Person or any of its
Subsidiaries or Affiliates or any of the Guarantors that may come into the
possession of the Administrative Agent or any of its Affiliates.
 
17.9.     Resignation.  The Administrative Agent may resign at any time by
giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent.  Effective with such resignation, the resigning
Administrative Agent shall assign (at Borrower’s sole cost and expense) all
Security Interests and liens in the Collateral, security documents and UCC
filings, and do all other things reasonably necessary so as to assign and
transfer the Security Interests in the Collateral (including, all documents
effectuating or evidencing such Security Interests) to any successor
Administrative Agent.  The successor Administrative Agent appointed by the
Required Lenders shall be a Lender.  If no successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
commercial bank or other financial institution organized under the laws of the
United States of America or any state thereof having combined capital and
surplus of at least $300,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor, such successor shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Administrative Agent.
 
17.10.   Collections and Distributions to Lenders by Administrative
Agent.  Except as otherwise provided in this Agreement, including the other
provisions of this Agreement pertaining to interest on the Floorplan Loans and
the Interim Floorplan Loans and the provisions of Section 4.5 pertaining to the
suspension or reduction of payments of principal and interest to the Lenders
under certain circumstances, all payments of interest, fees, principal and other
amounts received by Administrative Agent for the account of Lenders shall be
distributed by Administrative Agent to Lenders in accordance with their pro-rata
shares of the outstanding Loan Obligations at the time of such distribution by
wire transfer of same day funds to Lenders as provided in this Agreement (or
entirely to Administrative Agent in the case of payments of interest, fees or
principal with respect to the Swingline Loan) on the Settlement Date following
the date when received, unless received after 12:00 noon (Local Time) on the
Business Day preceding a Settlement Date, in which case they shall be so
distributed by 12:00 noon (Local Time) on the next Settlement Date.  All amounts
received by any Lender on account of the Loan Obligations, including amounts
received by way of setoff, shall be paid over promptly to Administrative Agent
for distribution to Lenders as provided above in this Section.  Such
 
77

--------------------------------------------------------------------------------


 
distributions shall be made according to instructions that each Lender may give
to Administrative Agent from time to time.
 
17.11.     Provision Regarding Payments.  Lenders agree that the Lenders shall
be obligated to make any required purchase and or sale from another Lender on a
Settlement Date or required reimbursement to Administrative Agent following the
termination of the Lenders obligations to make Advances under Sections 16.3.1
and 16.3.2 of this Agreement.  The parties acknowledge and agree that the
provisions of this Section 17.11 are solely for the benefit of Administrative
Agent and the Lenders and not for Borrower or any other Person.
 
18.         General.
 
18.1.       Lenders’ Right to Cure.  Administrative Agent or any Lender may (but
shall not be obligated to), from time to time, in its absolute discretion, for
Borrower’s account and at Borrower’s expense, pay (or, with the consent of
Required Lenders, make a Revolving Loan Advance, or Floorplan Loan Advance to
pay) any amount or do any act required of Borrower hereunder or requested by
Administrative Agent or Required Lenders to preserve, protect, maintain or
enforce the Loan Obligations, the Collateral or Administrative Agent’s Security
Interests therein for the benefit of Lenders, and which Borrower fails to pay or
do, including payment of any judgment against Borrower, insurance premium,
Taxes, warehouse charge, finishing or processing charge, landlord’s claim, and
any other Security Interest upon or with respect to the Collateral.  All
payments that Lenders make pursuant to this Section and all reasonable
out-of-pocket costs and expenses that Lenders pay or incur in connection with
any action taken by them hereunder shall be a part of the Loan Obligations, the
repayment of which shall be secured by the Collateral.  Any payment made or
other action taken by Lenders pursuant to this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to pursue
Lender’s other rights and remedies with respect thereto.
 
18.2.       Rights Not Exclusive.  Every right granted to Administrative Agent
and Lenders hereunder or under any other Loan Document or allowed to it at law
or in equity shall be deemed cumulative and may be exercised from time to time.
 
18.3.       Survival of Agreements.  All covenants and agreements made herein
and in the other Loan Documents shall survive the execution and delivery of this
Agreement, the Notes and other Loan Documents and the making of every
Advance.  All agreements, obligations and liabilities of Borrower under this
Agreement concerning the payment of money to Administrative Agent and Lenders,
including Borrower’s obligations under Sections 18.5 and 18.6, but excluding the
obligation to repay the Loans and interest accrued thereon, shall survive the
repayment in full of the Loans and interest accrued thereon, whether or not
indefeasible, the return of the Notes to Borrower and the termination of the
Commitments.
 
18.4.       Assignments.
 
18.4.1.          Permitted Assignments.  At any time after the Execution Date,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Notes payable to it, its Commitments and its Loans), provided that the terms of
assignment satisfy the following requirements:
 
18.4.1.1.  If there is no Existing Default, Borrower shall have approved the
assignment.
 
78

--------------------------------------------------------------------------------


 
18.4.1.2.  Administrative Agent shall have accepted the assignment, which
acceptance shall not be unreasonably withheld; provided, however, that if the
Commitments have been terminated and the Loan Obligations accelerated by the
Required Lenders, then Administrative Agent’s consent shall not be required.
 
18.4.1.3.  Each such assignment shall be of a constant, and not a varying,
percentage of all of the assigning Lender’s rights and obligations under this
Agreement.
 
18.4.1.4.  For each assignment involving the issuance and transfer of Notes, the
assigning Lender shall execute an Assignment and Acceptance in the form attached
hereto as Exhibit 18.4.1 together with any Note subject to such assignment and a
processing fee of $4,000.
 
18.4.1.5.  The minimum Commitment which shall be assigned (which shall include
the applicable portion of the assigning Lender’s Revolving Loan Commitment, and
Floorplan Loan Facility, and the Letter of Credit Facility (and in the case of
Administrative Agent, the Swingline Commitment and the Interim Floorplan Loan
Facility)) is $5,000,000 or such lesser amount which constitutes such Lender’s
entire Commitment; provided, however, that no such minimum shall apply between a
Lender and its Affiliates, or between one Lender and another Lender or to an
assignment of all of a Lender’s rights and obligations under this Agreement.
 
18.4.1.6.  The assignee shall have an office located in the United States and is
otherwise an Eligible Assignee.
 
Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement.  Upon the
consummation of any assignment pursuant to this Section, the assignor, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to the exemption from deduction or withholding of Taxes in
accordance with Section 4.11.
 
18.4.2.            Register; Consequences and Effect of Assignments.
 
18.4.2.1.  From and after the effective date specified in any Assignment and
Acceptance, the assignee shall be deemed and treated as a party to this
Agreement and, to the extent that rights and obligations hereunder and under the
Notes held by the assignor have been assigned or negotiated to the assignee
pursuant to such Assignment and Acceptance, to have the rights and obligations
of a Lender hereunder as fully as if such assignee had been named as a Lender in
this Agreement and of a holder of such Notes, and the assignor shall, to the
extent that rights and obligations hereunder or under such Notes have been
assigned or negotiated by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its future obligations under this
Agreement.
 
79

--------------------------------------------------------------------------------


 
18.4.2.2.  By executing and delivering an Assignment and Acceptance, the
assignor thereunder and the assignee confirm to and agree with each other and
the other parties hereto substantially as follows:  (i) the assignment made
under such Assignment and Acceptance is made without recourse; (ii) such
assignor makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Covered Person or Guarantor or the
performance or observance by any Covered Person or Guarantor of any of its Loan
Obligations; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the Financial Statements and such other Loan
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon
Administrative Agent, such assignor, or any other Lender, and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under this Agreement;
(v) such assignee appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender and a holder of a Note.
 
18.4.2.3.  The Administrative Agent shall maintain at its address referred to
herein a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of Loans owing to, each Lender from time
to time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.  Upon its receipt of an Assignment and Acceptance executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit 18.4.1
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
parties thereto and to Borrower.
 
18.4.3.            Administrative Agent to Retain Copies of Assignments and
Acceptances.  Administrative Agent shall maintain a copy of each Assignment and
Acceptance delivered to and accepted by it.
 
18.4.4.             Notice to Borrower of Assignment.  Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender, if Administrative
Agent accepts the assignment contemplated thereby, Administrative Agent shall
give prompt notice thereof to Borrower.  If Borrower consents to the assignment
contemplated thereby (Borrower agrees such consent shall not be unreasonably
withheld or delayed), Borrower shall
 
80

--------------------------------------------------------------------------------


 
execute and deliver replacement Notes to the assignor and assignee as requested
by Administrative Agent and necessary to give effect to the assignment;
provided, however, no consent of Borrower to any assignment shall be required
during an Existing Default.  If Borrower fails or refuses to execute and deliver
such replacement Notes, Administrative Agent may, as agent and attorney-in-fact
for Borrower, execute and deliver such replacement Notes on behalf of
Borrower.  Borrower hereby appoints Administrative Agent as its agent and
attorney-in-fact for such purpose and acknowledges that such power is coupled
with an interest and therefore irrevocable until the Loan Obligations have been
indefeasibly paid in full in cash, the Commitments have terminated, no Letters
of Credit are outstanding and the Letter of Credit Exposure is irreversibly zero
and the Administrative Agent and the Lenders have no other commitment to extend
credit or make advances to or for the account of Borrower.  Administrative Agent
shall not have any liability to Borrower or anyone else, including any Lender,
as a consequence of exercising the power granted to Administrative Agent in the
foregoing sentence in any instance, except in cases of Administrative Agent’s
gross negligence or willful misconduct.
 
18.4.5.               Assignment to Federal Reserve Bank.  Notwithstanding any
other provision set forth in this Agreement, any Lender may at any time assign
and pledge all or any portion of its Loans and its Notes to any Federal Reserve
Bank as collateral security pursuant.  No such assignment shall release the
assigning Lender from its obligations hereunder.
 
18.4.6.               Information.  Any Lender or Administrative Agent may
furnish any information concerning the Borrower or any of its Subsidiaries in
the possession of such Lender or Administrative Agent, as the case may be, from
time to time to assignees, affiliates or participants (including prospective
assignees and participants)  Administrative Agent or such Lender will use
reasonable efforts to provide notice to Borrower prior to disclosing any such
information, but shall have no liability for failure to provide such notice
unless failure was willful.
 
18.4.7.               Sale of Participations.  No Lender may sell participations
in its Loans to any other Person; provided, however, any Lender may sell such
participations as it may be required to do under any applicable Law or as
otherwise instructed to do so by any Governmental Authority.
 
18.5.       Payment of Expenses.  Borrower agrees to pay or reimburse to
Administrative Agent all of Administrative Agent’s reasonable out-of-pocket
costs incurred in connection with Administrative Agent’s due diligence review
before execution of the Loan Documents; the negotiation and preparation of
proposals, a commitment letter and the Loan Documents; the syndication of the
Loans; the administration of this Agreement, the Loan Documents and the Loans;
the perfection of Administrative Agent’s Security Interests in the Collateral;
the interpretation of any of the Loan Documents; the enforcement of
Administrative Agent’s rights and remedies under the Loan Documents after a
Default or Event of Default; any amendment of or supplementation to any of the
Loan Documents; and any waiver, consent or forbearance with respect to any
Default or Event of Default.  Administrative Agent’s reasonable out-of-pocket
costs may include but are not limited to the following, to the extent they are
actually paid or incurred by Administrative Agent: title insurance fees and
premiums; the cost of searches for Security Interests existing against Covered
Persons or Guarantors; recording and filing fees and taxes; appraisal fees;
environmental consultant fees; litigation costs; and reasonable attorneys’ and
paralegals’ expenses and reasonable fees.  Attorneys’ and paralegals’ expenses
may include
 
81

--------------------------------------------------------------------------------


 
but are not limited to filing charges; telephone, data transmission, facsimile
and other communication costs; courier and other delivery charges; and
photocopying charges.  Litigation costs may include but are not limited to
filing fees, deposition costs, expert witness fees, expenses of service of
process, and other such costs paid or incurred in any administrative,
arbitration, or court proceedings involving a Lender and any Covered Person,
including proceedings under the Bankruptcy Code.  All costs which Borrower is
obligated to pay or reimburse Administrative Agent are Loan Obligations payable
to Administrative Agent and are payable on demand by Administrative Agent.
 
18.6.      General Indemnity.
 
18.6.1.  Borrower agrees to indemnify and hold harmless Administrative Agent,
each Lender, the Letter of Credit Issuer, and each of their affiliates and their
respective officers, directors, employees, attorneys, representatives, agents,
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation, or proceeding or preparation of defense in
connection therewith) the Loan Documents, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Loans (including,
without limitation, any payments made by Administrative Agent to any Person
(other than Borrower) who is a party to any blocked account and/or lockbox
agreement, including, without limitation, any indemnity payments by
Administrative Agent thereunder), or the manufacture, storage, transportation,
release or disposal of any Hazardous Material on, from, over or affecting any of
the Collateral or any of the assets, properties, or operations of any Covered
Person or any predecessor in interest, directly or indirectly, except to the
extent such claim, damage, loss, liability, cost, or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, shareholders or creditors or an Indemnified Party or
any other Person or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated.  The
Borrower agrees not to assert and agrees that it will not direct any other
Covered Person to assert, any claim against any Indemnified Party, on any theory
of liability, for special, indirect, consequential, exemplary or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Loans.  Borrower also agrees to pay, indemnify and hold harmless the
Indemnified Parties for, from and against, and shall promptly reimburse the
Indemnified Parties for, any and all claims, damages, liabilities, losses, costs
and expenses (including reasonable attorneys’ fees and expenses and amounts paid
in settlement) incurred, paid or sustained by the Indemnified Parties, or
enforcement by Administrative Agent of any of its rights with respect thereto,
except to the extent such claim, damage, loss, liability, cost, or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct.  Each Borrower covenants and agrees to assume liability for and to
protect, indemnify and hold harmless the Administrative Agent, each of the
Lenders, and the Letter of Credit Issuer from any and all liabilities,
obligations, damages, penalties, claims, causes of action, costs, charges and
expenses (including without limitation,
 
82

--------------------------------------------------------------------------------


 
attorneys’ fees), which may be incurred by, imposed or asserted against the
Administrative Agent, any Lender, or the Letter of Credit Issuer, howsoever
arising or incurred because of. out of or in connection with the disbursements
of Revolving Loans, Swingline Loans, Interim Floorplan Loans, or Floorplan Loans
in accordance with Section 2.10; provided, however, the liability of the
Borrowers pursuant to this indemnity shall not extend to any liability,
obligation, damage, penalty, claim, cause of action, cost, charge or expense
caused by or arising out of the gross negligence or willful misconduct of the
Administrative Agent, the Lenders or the Letter of Credit
Issuer.  Borrower:  (i) is obligated to pay any Loan Obligation even if any
Collateral is defective or fails to conform to any warranties extended by any
third party; (ii) shall not assert against Administrative Agent, any Lender, the
Letter of Credit Issuer or any other Indemnified Party any claim or defense
Borrower has against any third party; and (iii) indemnify and hold
Administrative Agent, any Lender, the Letter of Credit Issuer and any other
Indemnified Party harmless against all claims and defenses asserted by any buyer
of the Collateral relating to the condition of, or any representations
regarding, any of the Collateral.  Borrower irrevocably waives all rights of
offset and counterclaims Borrower may have against Administrative Agent, any
Lender, or the Letter of Credit Issuer, except counterclaims arising in cases of
Administrative Agent’s, Lender’s or the Letter of Credit Issuer’s gross
negligence or willful misconduct.
 
18.6.2.    The obligations of Borrower under this Section 18.6 shall survive the
termination of the Commitments, the indefeasible full payment in cash and
satisfaction of all of the Loan Obligations, and the release of the
Collateral.  All amounts, obligations and liabilities referred to in
Section 18.6.1 shall be deemed to be a part of the Loan Obligations and shall be
paid to Administrative Agent on demand.
 
18.6.3.    To the extent that any of the indemnities required from Borrower
under this Section are unenforceable because they violate any Law or public
policy, Borrower shall pay the maximum amount which it is permitted to pay under
applicable Law.
 
18.6.4.    The foregoing indemnification shall not apply to the extent such
liabilities and costs are determined to have resulted or been caused, in whole
or in part, by the gross negligence or willful misconduct on the part of such
Indemnified Party.  THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT
SUCH LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT CAUSED, IN WHOLE OR
IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND EXCEPT AS PROVIDED BY THE
IMMEDIATELY PRECEDING SENTENCE.
 
18.6.5.      In exchange for, among other things, Administrative Agent’s
agreement to make any payments to any Person (other than Borrower or a Covered
Person) who is a party to any blocked account, lockbox agreement, bailee letter,
landlord waiver or other similar agreement entered into in connection herewith
(including any indemnity payments by Administrative Agent thereunder,
collectively, “Third Person Reimbursement Agreements”), Borrower hereby
indemnifies, releases, discharges and acquits forever Administrative Agent and
each Lender and any of their respective officers, directors, servants, agents,
employees and attorneys, past, present and future, from any and all claims,
demands and causes of action, of whatever nature, whether in contract or tort,
accrued or to accrue, contingent or vested, known or unknown, running in favor
of Borrower or any Covered Person arising out of or relating to such Third
Person Reimbursement Agreements, except those arising from Administrative
Agent’s or any Lender’s gross negligence or willful misconduct.
 
83

--------------------------------------------------------------------------------


 
18.7.        Letters of Credit.  Borrower assumes all risks of the acts or
omissions of any beneficiary of any of the Letters of Credit.  Neither Letter of
Credit Issuer, Administrative Agent, any Lender nor any of their respective
directors, officers, employees, agents, or representatives shall be liable or
responsible for: (a) the use which may be made of any of the Letters of Credit
or for any acts or omissions of beneficiary in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement(s)
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged, unless such invalidity,
insufficiency, fraudulence, or forgery is due to the gross negligence or willful
misconduct of the Letter of Credit Issuer; (c) payment by the Letter of Credit
Issuer against presentation of documents which, on their face, appear to comply
with the terms of any Letter of Credit, even though such documents may fail to
bear any reference or adequate reference to any such Letter of Credit, unless
such failure is due to the gross negligence or willful misconduct of the Letter
of Credit Issuer; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit in connection with which Letter of
Credit Issuer would, pursuant to the Uniform Customs and Practices for
Documentary Credits, International Chamber of Commerce Publication No. 600 (as
amended or replaced from time to time) with respect to documentary letters of
credit or the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590 (as amended or replaced from time to time), be
absolved from liability. In furtherance and not in limitation of the foregoing,
Letter of Credit Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary.
 
18.8.      Changes in Accounting Principles.  If any Covered Person, at the end
of its fiscal year and with the concurrence of its independent certified public
accountants, changes the method of valuing the Inventory of such Covered Person,
or if any other changes in accounting principles from those used in the
preparation of any of the Financial Statements are required by or result from
the promulgation of principles, rules, regulations, guidelines, pronouncements
or opinions by the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or successors thereto or bodies with
similar functions), and any of such changes result in a change in the method of
calculation of, or affect the results of such calculation of, any of the
financial covenants, standards or terms found herein, then the parties hereto
agree to enter into and diligently pursue negotiations in order to amend such
financial covenants, standards or terms so as to equitably reflect such changes,
with the desired result that the criteria for evaluating the financial condition
and results of operations of such Covered Person shall be the same after such
changes as if such changes had not been made; provided, however, that until such
amendments are made, all financial covenants herein and all the provisions
hereof which contemplate financial calculation hereunder shall remain in full
force and effect.
 
18.9.      Loan Records.  The date and amount of all Advances to Borrower and
payments of amounts due from Borrower under the Loan Documents will be recorded
in the records that Administrative Agent normally maintains for such types of
transactions.  The failure to record, or any error in recording, any of the
foregoing shall not, however, affect the obligation of Borrower to repay the
Loans and other amounts payable under the Loan Documents.  Borrower shall have
the burden of proving that such records are not correct.  Borrower agrees that
Administrative Agent’s and any Lender’s books and records showing the Loan
Obligations and the transactions pursuant to this Agreement shall be admissible
in any action or proceeding arising therefrom, and shall constitute prima facie
proof thereof, irrespective of whether any Loan Obligation is also evidenced by
a promissory note or other instrument.  Any statement sent by Administrative
Agent or a Lender to a Covered Person shall be deemed correct, accurate and
binding on Borrower and an account stated (except for reversals and
reapplications of payments as provided in Section 6.7 and corrections of errors
discovered by Administrative Agent or a Lender), unless Borrower
 
84

--------------------------------------------------------------------------------


 
notifies Administrative Agent in writing to the contrary within 60 days after
such statement is rendered (regardless of whether a shorter period is provided
for in any Transaction Statement).  In the event a timely written notice of
objections is given by Borrower, only the items to which exception is expressly
made will be considered to be disputed by Borrower.
 
18.10.    Other Security and Guaranties.  Administrative Agent or any Lender
may, without notice or demand and without affecting Borrower’s obligations
hereunder, from time to time, for the benefit of the other Lenders and
Administrative Agent (based upon each Lender’s pro-rata share): (a) take from
any Person and hold collateral (other than the Collateral) for the payment of
all or any part of the Loan Obligations and exchange, enforce and release such
collateral or any part thereof; and (b) accept and hold any endorsement or
Guaranty of payment of all or any part of the Loan Obligations and release or
substitute any such endorser or Guarantor, or any Person who has given any
Security Interest in any other collateral as security for the payment of all or
any part of the Loan Obligations, or any other Person in any way obligated to
pay all or any part of the Loan Obligations.
 
18.11.    Loan Obligations Payable in Dollars.  All Loan Obligations shall be
payable only in Dollars.  If, however, to obtain a judgment in any court it is
necessary to convert a Loan Obligation payable in Dollars into another currency,
the rate of exchange used shall be that at which Administrative Agent, using its
customary procedures, could purchase Dollars with such other currency in New
York, New York on the Business Day immediately preceding the day on which such
judgment is rendered.  If any sum in another currency is paid to a Lender or
received by a Lender and applied to a Loan Obligation payable in Dollars, such
Loan Obligation shall be deemed paid and discharged only to the extent of the
amount of Dollars that Administrative Agent, using its customary procedures, is
able to purchase in New York, New York with such sum on the Business Day
immediately following receipt thereof.  Borrower agrees to indemnify each Lender
against any loss in Dollars that it may incur on such Loan Obligation as a
result of such payment or receipt and application to such Loan Obligation.
 
18.12.    Reimbursement Obligations of Borrower.  Each Borrower hereby
unconditionally agrees to immediately pay to Administrative Agent or any
Affiliate thereof who issues a letter of credit on Borrower’s behalf or for
Borrower’s account all amounts required to pay all drafts drawn under any such
letters of credit issued for the account of Borrower and all reasonable expenses
incurred by Administrative Agent or any Affiliate thereof who issues any such
letter of credit in connection with such letters of credit and in any event and
without demand to remit (which may be through obtaining Advances) sufficient
funds to pay all debts and liabilities arising under any letter of credit issued
for the account of Borrower.  Borrower assumes all risks of the acts or
omissions of any beneficiary of any letters of credit issued for the benefit of
Borrower or for Borrower’s account.  Neither Administrative Agent, its
Affiliates or any Lender, nor any of their respective directors, officers,
employees, agents, or representatives shall be liable or responsible for:
(a) the use which may be made of any of the letters of credit issued for the
benefit of Borrower or for Borrower’s account or for any acts or omissions of
beneficiary in connection therewith; (b) the validity, sufficiency or
genuineness of documents, or of any endorsement(s) thereon, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged, unless such invalidity, insufficiency,
fraudulence, or forgery is due to the gross negligence or willful misconduct of
the Letter of Credit Issuer; (c) payment by Administrative Agent to any of its
Affiliates in connection with, or payment by any Affiliate of Administrative
Agent against, presentation of documents which, on their face, appear to comply
with the terms of any such letter of credit, even though such documents may fail
to bear any reference or adequate reference to any such letter of credit, unless
such failure is due to the gross negligence or willful misconduct of the Letter
of Credit Issuer; or (d) any other
 
85

--------------------------------------------------------------------------------


 
circumstances whatsoever in making or failing to make payment under any letter
of credit in connection with which Administrative Agent would, pursuant to the
Uniform Customs and Practices for Documentary Credits, International Chamber of
Commerce Publication No. 600 (as amended or replaced from time to time) with
respect to documentary letters of credit or the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590 (as amended or
replaced from time to time) with respect to standby letters of credit, or the
UCC, be absolved from liability. In furtherance and not in limitation of the
foregoing, Administrative Agent or any Affiliate thereof may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.  The
rights of Administrative Agent and its Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which Administrative Agent and its Affiliates may otherwise
have.
 
18.13.    Disclosure.
 
18.13.1.  Administrative Agent and each Lender agrees that it will not disclose
to third Persons any information that it obtains about Borrower or its
operations or finances that is proprietary in nature or otherwise designated by
Borrower in writing as confidential or that Borrower has advised Lenders in
writing constitutes non-public information.
 
18.13.2.  Administrative Agent may obtain from any vendor any credit, financial
or other information regarding Borrower that such vendor may from time to time
possess.
 
18.13.3.  Notwithstanding the terms of Section 18.13.1, Administrative Agent and
any Lender may, disclose information regarding Borrower, or its operations or
finances, to their Affiliates, to each other, to each other’s Affiliates, to any
actual or prospective assignee, participant, trustee or purchaser (including any
purchaser of any interest in a trust or other special purpose entity), and to
all of the officers, attorneys, auditors, accountants, bank examiners, agents
and representatives of the foregoing, in connection with the administration or
the securitization, participation, or other disposition of all or any portion of
the Loans or Loan Documents, or the interpretation or enforcement of the Loan
Documents, or the lending and collection activity contemplated therein, or to
the extent required by Law or a Governmental Authority, or to the extent
required for the assignment, securitization, participation, or other disposition
of all or any portion of the Loans or Loan Documents.  Administrative Agent or
such Lender shall use their reasonable efforts to cause such Persons to which
information is to be disclosed as part of a syndication of the Loans to execute
non-disclosure agreements with respect to such information, but shall have no
liability for failure to do so, unless such failure is intentionally
willful.  Notwithstanding the terms of Section 18.13.1, Administrative Agent or
any Lender may also disclose without restriction any such information in any
documents that it files in any legal proceeding to pursue, enforce or preserve
its rights under the Loan Documents.  Notwithstanding the terms of Section
18.13.1, Administrative Agent may also disclose customary credit, financial, or
other information on Borrower in Administrative Agent’s possession to Vendors
and potential Vendors, credit rating agencies, suppliers of Borrower, any
Persons liable for the Loan Obligations, or any Person involved in the Floorplan
Loan Facility or Interim Floorplan Loan Facility, and Administrative Agent or
such Lender shall use their reasonable efforts to advise such Persons that such
information is to be treated as confidential, but shall have no liability for
failure to do so, unless such failure is intentionally willful.  Administrative
Agent’s and Lenders’ non-disclosure obligation shall not apply to any
information that (i) is disclosed to Administrative Agent or any Lender by a
third Person not affiliated with or
 
86

--------------------------------------------------------------------------------


 
employed by Borrower who does not, to Administrative Agent’s or such Lender’s
knowledge, have a commensurate duty of non-disclosure, or (ii) is or becomes
publicly known other than as a result of disclosure by Administrative Agent or a
Lender.
 
18.14.     Tax Treatment Waiver.  Notwithstanding any provision of this
Agreement to the contrary, any party hereto (and each employee, representative,
or other agent of each such party) may disclose to any and all Persons, without
limitation of any kind, the “tax treatment,” “tax structure,” and “tax
strategies” of the transactions contemplated hereby and the other Loan Documents
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party relating to any such tax treatment, tax structure, or
tax strategy.  This authorization is effective immediately upon the Effective
Date.  The terms “tax treatment,” “tax structure,” and “tax strategies” shall be
ascribed the meaning set forth in Treas. Reg. §1.6011-4, and this paragraph
shall be construed so as to cause the subject transaction not to have been
offered or entered into under conditions of confidentiality as described in
Treas. Reg. §1.6011-4(b)(3).
 
18.15.     Termination.
 
18.15.1.       Termination Fee.  Borrower may terminate no less than all of the
Commitments at any time prior to the second Anniversary Date, upon (a) no less
than three (3) Business Days prior written notice to Administrative Agent, (b) 
payment to Administrative Agent of all Loan Obligations in full in cash; and
(c) the one-time payment of an amount as follows to the Administrative Agent for
the pro-rata benefit of the Lenders (such payment being the “Termination Fee”):
 
Date of
Termination
Percent of Aggregate
Commitments
   
On or prior to the first
1.00%
Anniversary Date
     
After the first Anniversary Date
.50% multiplied by a fraction (A) the numerator of which is the number of months
from and including month in which payment of all the Loan Obligations in full in
cash occurs to and including month in which the Revolving Loan Maturity Date is
to occur, and (B) the denominator of which is 12
   



The foregoing percentages are percentages of the Total Aggregate Facility Limit
as of the Effective Date or, if the Total Aggregate Facility Limit would ever be
increased, such increased amount.  In addition, the Termination Fee will also be
owing and shall be paid by Borrower if the Commitments are terminated on account
of an Event of Default.  Notwithstanding the foregoing, if the Required Lenders
terminate the Aggregate Floorplan Loan Facility, and if the Borrower elects to
terminate the Aggregate Revolving Loan Facility within 60 days following notice
of termination of the Aggregate Floorplan Loan Facility and repays the Loan
Obligations and provides cash collateral all  in accordance with Section 3.5.2
(including the time limitations contained therein), then Borrower shall not be
obligated to pay the Termination Fee.
 
87

--------------------------------------------------------------------------------


 
18.15.2.       Liquidated Damages.  Each party hereto agrees that any
Termination Fee represents liquidated damages and is not a penalty.
 
18.15.3.       Irrevocable; Termination of Entire Agreement.  Any notice of
termination delivered by Borrower to Administrative Agent (which shall be in
writing) shall be irrevocable.  It is understood that Borrower may elect to
terminate this Agreement in its entirety only, as provided herein, and no
Section, Commitment or other portion may be terminated singly.
 
18.15.4.       Effect on Obligations.  No termination will relieve Borrower from
any Loan Obligations or other obligations to the Lenders or Administrative Agent
under this Agreement and the other Loan Documents
 
19.           Binding Arbitration.
 
19.1.       Arbitrable Claims.  Except as otherwise specified below, all
actions, disputes, claims and controversies under common law, statutory law or
in equity of any type or nature whatsoever, whether arising before or after the
date of this Agreement and the Loan Documents, and whether directly or
indirectly relating to: (a) this Agreement or any amendments, modifications,
restatements, waivers, and addenda hereto, or the breach, invalidity or
termination hereof; (b) any previous or subsequent agreement between or among
Administrative Agent, Lenders, Borrower and any other Covered Person; (c) any
act committed by Administrative Agent, Lenders or by any parent company,
subsidiary or affiliated company of Administrative Agent or the Lenders (the
“Lender Companies”), or by any employee, agent, officer or director of a Lender
Company whether or not arising within the scope and course of employment or
other contractual representation of the Lender Companies provided that such act
arises under a relationship, transaction or dealing between Administrative
Agent, any Lender, Borrower and any other Covered Person; or (d) any other
relationship, transaction or dealing between or among, Administrative Agent,
Lenders, Borrower and any Covered Person (collectively, for clauses (a) through
and including (d), the “Disputes”), will be subject to and resolved by binding
arbitration.  Notwithstanding the foregoing, the parties agree that either party
may pursue claims against the other that do not exceed Fifteen Thousand Dollars
($15,000) in the aggregate in a court of competent jurisdiction.  Service of
arbitration claims shall be acceptable if made by U.S. mail or overnight
delivery to the address for the party described herein.
 
19.2.       Administrative Body.  All arbitration hereunder will be conducted in
accordance with the Commercial Arbitration Rules of either: (a) The American
Arbitration Association (“AAA”); or (b) United States Arbitration & Mediation
(“USA&M”).  The party first filing an arbitration claim shall designate which
arbitration forum and rules are to be applied for all Disputes between the
parties.  The arbitration rules are found at www.adr.org for AAA, and at
www.usam-midwest.com. for USA&M.  AAA claims may be filed in any AAA
office.  Claims filed with USA&M shall be filed in their Midwest office located
at 720 Olive Street, Suite 2020, St. Louis, Missouri 63101.  All arbitrator(s)
selected will be attorneys with at least five (5) years secured transactions
experience.  A panel of three arbitrators shall hear all claims exceeding One
Million Dollars ($1,000,000), exclusive of interest, costs and attorneys’
fees.  The arbitrator(s) will decide if any inconsistency exists between the
rules of the applicable arbitral forum and the arbitration provisions contained
herein.  If such inconsistency exists, the arbitration provisions contained
herein will control and supersede such rules.  The arbitrator shall follow the
terms of this Agreement and the applicable law, including the attorney-client
privilege and the attorney work product doctrine.
 
88

--------------------------------------------------------------------------------


 
19.3.       Hearings.  Each party hereby consents to a documentary hearing for
all arbitration claims, by submitting the Dispute to the arbitrator(s) by
written briefs and affidavits, along with relevant documents.  However,
arbitration claims will be submitted by way of an oral hearing if any party
requests an oral hearing within thirty (30) days after service of the claim, and
that party remits the appropriate amount for AAA’s or USA&M’s (as applicable)
fees and arbitrator compensation within ten (10) days of the designated
arbitration association’s statement for payment of all fees and arbitrator
compensation relating to the oral hearing.  Each party agrees that failure to
timely pay all fees and arbitrator compensation billed to the party requesting
the oral hearing will be deemed such party’s consent to submitting the Dispute
to the arbitrator on documents and such party’s waiver of its request for an
oral hearing.  The site of all oral arbitration hearings will be in the Division
of the Federal Judicial District in which the designated arbitration association
maintains a regional office that is closest to Borrower.
 
19.4.       Discovery.  Discovery permitted in any arbitration proceeding
commenced hereunder is limited as follows.  No later than forty (40) days after
the filing and service of a claim for arbitration, the parties in contested
cases will exchange detailed statements setting forth the facts supporting the
claim(s) and all defenses to be raised during the arbitration, and a list of all
exhibits and witnesses.  No later than twenty-one (21) days prior to the oral
arbitration hearing, the parties will exchange a final list of all exhibits and
all witnesses, including any designation of any expert witness(es) together with
a summary of their testimony; a copy of all documents and a detailed description
of any property to be introduced at the hearing.  Under no circumstances will
the use of interrogatories, requests for admission, requests for the production
of documents or the taking of depositions be permitted.  However, if of the
designation of any expert witness(es), the following will occur: (i) all
information and documents relied upon by the expert witness(es) will be
delivered to the opposing party; (ii) the opposing party will be permitted to
depose the expert witness(es); (iii) the opposing party will be permitted to
designate rebuttal expert witness(es); and (iv) the arbitration hearing will be
continued to the earliest possible date that enables the foregoing limited
discovery to be accomplished.
 
19.5.       Exemplary or Punitive Damages.  The Arbitrator(s) will not have the
authority to award exemplary or punitive damages.
 
19.6.       Confidentiality of Awards.  All arbitration proceedings, including
testimony or evidence at hearings, will be kept confidential, although any award
or order rendered by the arbitrator(s) pursuant to the terms of this Agreement
may be confirmed as a judgment or order in any state or federal court of
competent jurisdiction within the federal judicial district which includes the
residence of the party against whom such award or order was entered.  This
Agreement concerns transactions involving commerce among the several
states.  The Federal Arbitration Act, Title 9 U.S.C. Sections 1 et seq., as
amended (“FAA”) will govern all arbitration(s) and confirmation proceedings
hereunder.
 
19.7.       Prejudgment and Provisional Remedies.  Nothing herein will be
construed to prevent Administrative Agent’s, any Lender’s, Borrower’s  or any
Covered Person’s use of bankruptcy, receivership, injunction, repossession,
replevin, claim and delivery, sequestration, seizure, attachment, foreclosure,
or any other prejudgment or provisional action or remedy relating to any
Collateral for any current or future debt owed by either party to the
other.  Any such action or remedy will not waive Administrative Agent’s, any
Lender’s, Borrower’s or any Covered Person’s right to compel arbitration of any
Dispute.
 
19.8.       Attorneys’ Fees.  If Administrative Agent, any Lender, Borrower or
any Covered Person brings any other action for judicial relief with respect to
any Dispute (other than those set forth in
 
89

--------------------------------------------------------------------------------


 
Sections 19.1 or 19.7), the party bringing such action will be liable for and
immediately pay all of the other party’s costs and expenses (including
attorneys’ fees) incurred to stay or dismiss such action and remove or refer
such Dispute to arbitration.  If Administrative Agent, any Lender, Borrower or
any Covered Person brings or appeals an action to vacate or modify an
arbitration award and such party does not prevail, such party will pay all costs
and expenses, including attorneys’ fees, incurred by the other party in
defending such action.  Additionally, if Borrower or any Covered Person sues
Administrative Agent or any Lender or institutes any arbitration claim or
counterclaim against Administrative Agent or any Lender in which Administrative
Agent or any Lender is the prevailing party, Borrower or any such Covered Person
will pay all costs and expenses (including attorneys’ fees) incurred by
Administrative Agent or any Lender in the course of defending such action or
proceeding.
 
19.9.       Limitations.  Any arbitration proceeding must be instituted:  (i)
with respect to any Dispute for the collection of any debt owed by either party
to the other, before the second anniversary of the date the last payment by or
on behalf of the payor was received and applied in respect of such debt by the
payee; and (ii) with respect to any other Dispute, before the second anniversary
of the date the incident giving rise thereto occurred, whether or not any damage
was sustained or capable of ascertainment or either party knew of such
incident.  Failure to institute an arbitration proceeding within such period
will constitute an absolute bar and waiver to the institution of any proceeding,
whether arbitration or a court proceeding, with respect to such
Dispute.  Notwithstanding the foregoing, this limitations provision will be
suspended temporarily, as of the date any of the following events occur, and
will not resume until the date following the date either party is no longer
subject to, (a) bankruptcy; (b) receivership; (c) any proceeding regarding an
assignment for the benefit of creditors; or (d) any legal proceeding, civil or
criminal, which prohibits either party from foreclosing any interest it might
have in the collateral of the other party.
 
19.10.     Survival After Termination.  The agreement to arbitrate will survive
the termination of this Agreement.
 
19.11.     Invalidity/Unenforceability of Binding Arbitration; Jury Trial
Waiver; Service of Process; Forum.  IF THIS AGREEMENT IS FOUND TO BE NOT SUBJECT
TO ARBITRATION, THEN:
 
19.11.1.         Jury Trial Waiver.  ANY LEGAL PROCEEDING WITH RESPECT TO ANY
DISPUTE (1) ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, or (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM IN RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER OR NOT SOUNDING IN CONTRACT OR TORT OR
OTHERWISE, WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT
A JURY.  EACH BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO
A JURY TRIAL IN ANY SUCH PROCEEDING.  Each Borrower, Administrative Agent, and
each Lender further agrees and consents that any such claim, demand, action or
cause of action shall be decided by court trial without a jury and that either
may file an original counterpart or a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.
 
90

--------------------------------------------------------------------------------


 
19.11.2.        Choice of Forum.  Subject only to the exception in the next
sentence, Borrower, Administrative Agent, and each Lender hereby agrees to the
exclusive jurisdiction of the federal court of the Southern District of New York
and the state courts of New York located in New York City (Borough of
Manhattan), New York and waives any objection based on venue or
forumnonconveniens with respect to any action instituted therein, and agrees
that any dispute concerning the relationship between Administrative Agent,
Lenders, and Borrower or the conduct of any of them in connection with this
Agreement or otherwise shall be heard only in the courts described
above.  Notwithstanding the foregoing: (1) Administrative Agent or any Lender
shall have the right to bring any action or proceeding against any Borrower or
its property in any courts of any other jurisdiction Administrative Agent or any
Lender deem necessary or appropriate in order to realize on the Collateral, real
estate or other security for the Loan Obligations, and (2) each party hereto
acknowledges that any appeals from the courts described in the immediately
preceding sentence may have to be heard by a court located outside those
jurisdictions.
 
19.11.3.        Service of Process.  Each Borrower hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
Borrower at its address set forth on the signature pages hereof, and service so
made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, registered mail, return receipt requested;
or at Administrative Agent’s or any Lender’s option, by service upon
CT Corporation which Borrower irrevocably appoints as such Borrower’s agent for
the purpose of accepting service of process.  Administrative Agent or such
Lender shall promptly forward by registered mail any process so served upon said
agent to Borrower at its address on the signature pages hereof.  Nothing in this
Section shall affect the right of Administrative Agent or any Lender to serve
legal process in any other manner permitted by Law.
 
20.         Miscellaneous.
 
20.1.      Notices.  All notices, consents, requests and demands to or upon the
respective parties hereto shall be in writing, and shall be deemed to have been
given or made when delivered in person to those Persons listed on the signature
pages hereof or four (4) days after the date when deposited in the United States
mail, postage prepaid, or, in the case of the overnight courier services, when
delivered to the overnight courier service, or in the case of telecopy or e-mail
(if expressly permitted herein) notice, when sent, verification received, in
each case addressed as set forth on the signature pages hereof, or to such other
address as either party may designate by notice to the other in accordance with
the terms of this Section.  No notice given to or demand made on Borrower by
Administrative Agent or any Lender in any instance shall entitle Borrower to
notice or demand in any other instance.
 
20.2.      Amendments and Modifications; Waivers and Consents; All Lenders.
 
20.2.1.  Unless otherwise provided herein, no amendment to or modification of
any provision of this Agreement, or of any of the other Loan Documents shall be
effective unless it is in writing and signed by authorized officers of Borrower
and Required Lenders.  Unless otherwise provided herein, no waiver of, or
consent to any departure by Borrower from, the requirements of any provision of
this Agreement or any of the other Loan Documents shall be effective unless it
is in writing and signed by authorized officers or representatives of Required
Lenders.
 
91

--------------------------------------------------------------------------------


 
20.2.2.  The foregoing notwithstanding, no such amendment, modification or
consent shall, unless signed by authorized officers of Borrower and authorized
officers or representatives of all Lenders: (i) reduce or forgive the repayment
of principal of any Advance (except, with respect to the Aggregate Floorplan
Loan or Interim Floorplan Loan, to the extent arising from any deductions,
offsets or other disputes made or asserted by Borrower which are accepted by
Administrative Agent in the ordinary course of business of Administrative Agent)
or the reimbursement of any draw on a Letter of Credit, (ii) extend the
Revolving Loan Maturity Date, (iii) change the definition of Required Lenders
herein, (iv) change the provisions of this Section 20.2, (v) except as
contemplated in this Agreement (including, clause (i) above), release any
Guarantor or any Covered Person from its obligations under the Loan Documents,
(vi) increase the percentages in the definition of “Borrowing Base,” (vii)
change any provisions of this Agreement requiring ratable distributions to
Lenders, (viii) reduce the LIBOR Increment as set forth in Section 4.7, or (ix)
exchange, waive, or release the Security Interests in any of the Collateral
(except as expressly permitted by Section 14.9); provided, however, that to the
extent not permitted by Section 14.9, Administrative Agent may, in its absolute
discretion and without the consent of any Lender or any Covered Person or
Guarantor, may permit Borrower or such other applicable Person to exchange,
waive or release the Security Interests in any of the Collateral so long as the
fair market value of the Collateral which is exchanged or for which the Security
Interest is waived or released does not exceed Two Million Five Hundred Thousand
Dollars ($2,500,000) in the aggregate per calendar year.  In addition, the
Dollar amount of the Revolving Loan Commitment of any Lender may not be
increased without the consent of such Lender, the Borrower and Administrative
Agent.  In addition, no change to the provisions of Section 17 that are
detrimental any Lender may be made without the consent of such Lender, the
Borrower and Administrative Agent.
 
20.2.3.  Notwithstanding the terms of Section 20.2.2 and Sections 11.1, 11.11,
13.10.9, 14.12 and 14.13 of this Agreement, and any similar provisions of any of
the Security Documents, without the necessity of obtaining the consent of the
Required Lenders, upon the request of any Borrower, the Administrative Agent
may, in its sole discretion, consent to the conversion of any Borrower from a
corporation into a limited liability company, limited partnership or similar
entity; provided, however, no such conversion shall occur without the prior
written consent of the Administrative Agent and the fulfillment of any
conditions on such consent to the satisfaction of Administrative Agent.  The
Administrative Agent may condition such consent on the execution of such
documents and agreements, and the making of such public filings, as
Administrative Agent deems reasonable in its sole discretion so as to ensure
Administrative Agent’s first priority Security Interest in the assets of the
entity undergoing such conversion.  Each Borrower authorizes the filing by
Administrative Agent of any financing statements under the Uniform Commercial
Code against any and all of its assets regarding any such conversion.
 
20.2.4.  Any such amendment, modification, waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  No notice to
or demand on Borrower in any instance shall entitle Borrower to any other or
further notice or demand in another similar or different instance.  No failure
by Administrative Agent or any Lender to exercise, and no delay by
Administrative Agent or any Lender in exercising, any right,
 
92

--------------------------------------------------------------------------------


 
remedy, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by Administrative Agent or any Lender of
any right, remedy, power or privilege hereunder preclude any other exercise
thereof, or the exercise of any other right, remedy, power or privilege existing
under any Law or otherwise.
 
20.3.       Course of Dealing.  Acceptance of or acquiescence in a course of
performance or course of dealing rendered or taken under or with respect to this
Agreement or the other Loan Documents will not be relevant in any respect to
determine the meaning of this Agreement or the other Loan Documents, or the
obligations or liabilities of the parties hereto under this Agreement or the
other Loan Documents, even though the accepting or acquiescing party had
knowledge of the nature of the performance and opportunity for objection.
 
20.4.       Rights Cumulative.  Each of the rights and remedies of
Administrative Agent and Lenders under this Agreement shall be in addition to
all of its other rights and remedies under applicable Law, and nothing in this
Agreement shall be construed as limiting any such rights or remedies.
 
20.5.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and all future holders of the Notes
and their respective successors and assigns, except that Borrower may not
assign, delegate or transfer any of its rights or obligations under this
Agreement without the prior written consent of Administrative Agent and Required
Lenders.  With respect to Borrower’s successors and assigns, such successors and
assigns shall include any receiver, trustee or debtor-in-possession of or for
Borrower.
 
20.6.       Severability.  Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or lack of authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction unless the ineffectiveness of such provision would result in
such a material change as to cause completion of the transactions contemplated
hereby to be unreasonable.
 
20.7.       Counterparts.  This Agreement may be executed by the parties hereto
on any number of separate counterparts, and all such counterparts taken together
shall constitute one and the same instrument.  It shall not be necessary in
making proof of this Agreement to produce or account for more than one
counterpart signed by the party to be charged.
 
20.8.       Governing Law; No Third Party Rights.  This Agreement, the Notes and
the other Loan Documents and the rights and obligations of the parties hereunder
and thereunder shall be governed by and construed and interpreted in accordance
with the internal Laws of the State of Illinois applicable to contracts made and
to be performed wholly within such state, without regard to choice or conflicts
of law principles; except that the provisions of the Loan Documents pertaining
to the creation or perfection of Security Interests or the enforcement of rights
of Administrative Agent and Lenders in Collateral located in a State other that
the State of Illinois shall be governed by the Laws of such State to the extent
such law is applicable thereto.  This Agreement is solely for the benefit of the
parties hereto and their respective successors and assigns, and no other Person
shall have any right, benefit, priority or interest under, or because of the
existence of, this Agreement.
 
20.9.       Counterpart Facsimile Execution.  For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile machine
or telecopier or via e-mail as a PDF attachment is to be treated as an original
document.  The signature of any Person thereon, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party hereto, any facsimile, telecopy
or PDF document is to be re-executed
 
93

--------------------------------------------------------------------------------


 
in original form by the Persons who executed the facsimile, telecopy or PDF
document.  No party hereto may raise the use of a facsimile machine, telecopier,
e-mail or the fact that any signature was transmitted through the use of a
facsimile machine, telecopier or e-mail as a defense to the enforcement of this
Agreement or any amendment or other document executed in compliance with this
Section.
 
20.10.     No Other Agreements.  There are no other agreements between
Administrative Agent, Lenders, and Borrower, oral or written, concerning the
subject matter of the Loan Documents, and all prior agreements concerning the
same subject matter, including any proposal or commitment letter, are merged
into the Loan Documents and thereby extinguished.
 
20.11.     Negotiated Transaction.  Borrower, Administrative Agent and each
Lender represent each to the others that in the negotiation and drafting of this
Agreement and the other Loan Documents they have been represented by and have
relied upon the advice of counsel of their choice.  Borrower and Administrative
Agent affirm that their counsel have both had substantial roles in the drafting
and negotiation of this Agreement and each Lender affirms that its counsel has
participated in the drafting and negotiation of this Agreement; therefore, this
Agreement will be deemed drafted by all of Borrower, Administrative Agent and
Lenders, and the rule of construction to the effect that any ambiguities are to
be resolved against the drafter will not be employed in the interpretation of
this Agreement.
 
20.12.     Waiver of Punitive and Exemplary Damages.  Each party to this
Agreement hereby waives any right to bring any action or claim against any other
party to this Agreement for exemplary or punitive damages arising out of or
otherwise relating to the this Agreement, Loan Documents, any of the
transactions contemplated herein, or the actual or proposed use of the proceeds
of the Loans.
 
20.13.     Incorporation By Reference.  All of the terms of the other Loan
Documents are incorporated in and made a part of this Agreement by this
reference.
 
20.14.     Statutory Notice-Insurance.
 
UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL.  YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT.  IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.
 
94

--------------------------------------------------------------------------------


 
20.15.     Statutory Notice--Oral Commitments.
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
{remainder of page intentionally left blank;
signature pages follow}
 
95

--------------------------------------------------------------------------------


 
THIS CONTRACT CONTAINS A BINDING ARBITRATION CLAUSE WHICH MAY BE ENFORCED BY THE
PARTIES.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
appropriate duly authorized officers as of the Effective Date.
 
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,
as Administrative Agent and a Lender




By:
         /s/
Name:
 
Title:
 


Notice Address:
 
GE Commercial Distribution Finance Corporation
Ms. Theresia Roth, Documentation Manager
3330 Cumberland Blvd
Suite 330
Atlanta, GA 30339
FAX # (513) 794-5826
TEL # (770) 850-4064
 
with a copy to
 
GE Commercial Distribution Finance Corporation
5595 Trillium Blvd.
Hoffman Estates, IL 60192
Attn:  Michael B. Levitt, Operations Counsel
FAX # (847) 747-7455
TEL # (847) 747-7525
 
{remainder of page intentionally left blank}
 
Signature Page 1 of 3

--------------------------------------------------------------------------------


 
MTM TECHNOLOGIES, INC., as a Borrower
 
By:
     /s/
Name:
J.W. Braukman, III
Title:
Senior Vice President
 
and Chief Financial Officer







MTM TECHNOLOGIES (US), INC., as a Borrower
 
By:
    /s/ 
Name:
J.W. Braukman, III
Title:
Senior Vice President
 
and Chief Financial Officer







MTM TECHNOLOGIES (MASSACHUSETTS), LLC, as a Borrower
 
By:
    /s/ 
Name:
J.W. Braukman, III
Title:
Senior Vice President
 
and Chief Financial Officer







INFO SYSTEMS, INC., as a Borrower
 
By:
    /s/ 
Name:
J.W. Braukman, III
Title:
Senior Vice President
 
and Chief Financial Officer

 
 
{remainder of page intentionally left blank}
 
 
Signature Page 2 of 3

--------------------------------------------------------------------------------


 
Notice Address for all Borrowers:
 
with a copy to
 
MTM Technologies, Inc.
1200 High Ridge Road
Stamford, CT  06905
Attn:  Chief Financial Officer
FAX:  (203) 975-3701
TEL:  (203) 975-3700
 
and
 
Thelen, Reid, Brown, Raysman & Steiner, LLP
875 Third Avenue
New York, NY  10022
Attn:  Stephen H. Kinney, Jr., Esq.
FAX:  (212) 603-2001
TEL:  (212) 603-2000
 
{remainder of page intentionally left blank}
 
Signature Page 3 of 3

--------------------------------------------------------------------------------


 
EXHIBIT 2.1
 
GLOSSARY AND INDEX OF DEFINED TERMS
 
AAA -- is defined in Section 19.2.
 
Account -- as to any Person, the right of such Person to payment for goods sold
or leased or for services rendered by such Person.
 
Account Debtor -- the obligor on any Account.
 
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
 
Adjusted LIBOR Rate -- is defined in Section 4.6.
 
Administrative Agent or the Administrative Agent -- CDF in its capacity as
Administrative Agent under this Agreement, and its successors and assigns in
such capacity.
 
Advance -- a Revolving Loan Advance, a Swingline Advance, an Interim Floorplan
Loan Advance or Floorplan Loan Advance.
 
Advance Date -- the date on which an Advance is requested by Borrower to be
made, or is otherwise contemplated or intended to be made, as provided herein.
 
Affiliate -- with respect to any Person, (a) any other Person who is a partner,
director, officer or stockholder of such Person; and (b) any other Person which,
directly or indirectly, is in control of, is controlled by or is under common
control with such Person, and any partner, director, officer or stockholder of
such other Person described.  For purposes of this Agreement, control of a
Person by another Person shall be deemed to exist if such other Person has the
power, directly or indirectly, either to (i) vote twenty percent (20%) or more
of the securities having the power to vote in an election of directors of such
Person, or (ii) direct the management of such Person, whether by contract or
otherwise and whether alone or in combination with others.
 
Agent/Lender Companies -- is defined in Section 19.1.
 
Aggregate Commitment -- either the Aggregate Revolving Loan Commitment, the
Aggregate Floorplan Loan Facility or the Letter of Credit Facility.
 
Aggregate Loan -- any of the Aggregate Revolving Loan, the Swingline Loan, the
Interim Floorplan Loan, or the Aggregate Floorplan Loan Facility as the case may
be.
 
Aggregate Floorplan Loan -- the from time to time outstanding principal balance
of all Floorplan Loan Advances.
 
Aggregate Floorplan Loan Facility -- the aggregate discretionary line of Lenders
as stated in Section  3.2.1 to fund Floorplan Loan Advances, as it may be
changed as provided herein.
 
1

--------------------------------------------------------------------------------


 
Aggregate Revolving Loan -- the from time to time outstanding principal balance
of all Revolving Loan Advances.
 
Aggregate Revolving Loan Commitment -- the aggregate commitments of Lenders as
stated in Section  3.1.1 to fund Revolving Loan Advances, as it may be changed
as provided herein.
 
Anniversary Date -- each annual anniversary of the Effective Date.
 
Applicable Lending Office -- means, for Administrative Agent and each Lender and
for each Loan, the “Applicable Lending Office” of Administrative Agent or such
Lender (or of an affiliate of such Lender) designated for such Loan on the
signature pages hereof or such other office of such Lender (or an affiliate of
Administrative Agent or such Lender) as Administrative Agent or such Lender may
from time to time specify to the Administrative Agent (in the case of another
Lender) and the Borrower by written notice in accordance with the terms hereof
as the office by which its Loans are to be made and maintained.
 
Approval -- means Administrative Agent’s approval to finance particular
Inventory for Borrower which is evidenced by Administrative Agent issuing a
financing approval number to the vendor of such Inventory.  “Approval” also
means (i) any open-to-buy authorization given by Administrative Agent to a
vendor, pursuant to which Administrative Agent may authorize such vendor to
assume Administrative Agent’s approval to finance Inventory until Administrative
Agent affirmatively withdraws such authorization, and (ii) any Approval for
which Administrative Agent has not made an Interim Floorplan Loan Advance or the
Lenders have not made a Floorplan Loan Advance as a result of Administrative
Agent not receiving the invoice from the vendor for the Inventory which is
subject to the Approval.
 
Asbestos Material -- either asbestos or asbestos-containing materials.
 
Assigned Collateral -- any tangible or intangible property of Borrower or any
other Person, now owned or hereafter acquired, other than the Personal Property
Collateral, in which Administrative Agent holds or will hold a Security Interest
under a Collateral Assignment to secure payment or performance of any of the
Loan Obligations, and all proceeds thereof.
 
Assignment and Acceptance -- means an Assignment and Acceptance in the form
attached hereto as Exhibit 18.4.1
 
Average Daily Balance -- is defined in Section 4.3.3.
 
Bid Bonds -- means bonds or similar instruments issued from time to time by
third party bonding companies for the benefit of a Borrower to secure a
Borrower’s bid or proposal, or to secure a contract of a Borrower, to supply
goods and/or services to a potential customer of Borrower or a customer of
Borrower.
 
Blocked Accounts -- is defined in Section 6.1.2.1.
 
Borrowing Base -- is defined in Section 3.1.4.
 
Borrowing Base Certificate -- the certificate required to be delivered to
Administrative Agent and each Lender from time to time as provided in
Section 13.14.1.
 
Borrowing Agent -- is defined in Section 2.10.
 
Borrowing Officer -- each officer of the Borrowing Agent who is authorized to
submit a request for an Advance or the issuance of a Letter of Credit or take
such other action as described in Section 2.10 on
 
2

--------------------------------------------------------------------------------


 
behalf of each Borrower or any Borrower as designated by the Borrowing Agent in
a writing delivered to Administrative Agent.
 
Business Day -- any day on which the Federal Reserve Bank of Chicago is open for
the transaction of business.
 
Capital Expenditure -- is defined in Section 15.1.
 
Capital Expenditure Equivalent -- is defined in Section 15.1.
 
Capital Lease -- any lease that has been or should be capitalized under GAAP.
 
Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Effective Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
 
Cash Collateral -- is defined in Section 3.4.3.
 
Cash Collateral Account -- the account(s) with such financial institution as
selected or designated by Administrative Agent from time to time that is
designated by Administrative Agent as the Cash Collateral Account.
 
Change of Control -- means the occurrence of any of the following events:  (a)
other than one of the Major Shareholders, any Person or group of Persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act of 1934) shall
acquire beneficial ownership (within the meaning of Rule 13d-3 promulgated under
such Act) of more than 20% of the outstanding Capital Securities (on a fully
diluted basis and taking into account any securities or contract rights
exercisable, exchangeable or convertible into equity securities) of MTM
Technologies, Inc. having voting rights in the election of directors under
normal circumstances; (b) the Major Shareholders, as a group, shall fail to have
beneficial ownership (within the meaning of Rule 13d-3 promulgated under such
Act) of at least 65% of the outstanding Capital Securities (on a fully diluted
basis and taking into account any securities or contract rights exercisable,
exchangeable or convertible into equity securities) of MTM Technologies, Inc.
having voting rights in the election of directors under normal circumstances,
provided, however, if no Event of Default shall have occurred and be continuing
at the time of delivery of the March 31, 2008 audited financials or with respect
to the covenants in Section 15 with respect to such computation date, then this
clause (b) shall no longer be effective; (c) except for the merger of any
Wholly-Owned Subsidiary with or into any other Wholly-Owned Subsidiary (if a
Wholly-Owned Subsidiary is the surviving entity), any Subsidiary of the Company
ceases to be a Wholly-Owned Subsidiary of MTM Technologies, Inc. unless the
assets of such Subsidiary are liquidated into a Wholly-Owned Subsidiary of MTM
Technologies, Inc. or such Subsidiary is merged into a Wholly-Owned Subsidiary
of MTM Technologies, Inc.; or (d) the sale of all or substantially all of the
assets of the Borrower
 
Charter Documents -- the articles or certificate of incorporation and bylaws of
a corporation; the certificate of limited partnership and partnership agreement
of a limited partnership; the partnership agreement of a general partnership;
the articles of organization and operating agreement of a limited liability
company; or the indenture of a trust.
 
Claims Act -- the Assignment of Claims Act of 1940.
 
3

--------------------------------------------------------------------------------


 
COBRA -- the Consolidated Omnibus Budget Reconciliation Act.
 
Code -- the Internal Revenue Code of 1986 and all regulations thereunder of the
IRS.
 
Collateral -- all assets and property of Borrower, including without limitation,
all of the Personal Property Collateral, the Assigned Collateral, and any other
property or asset in which Administrative Agent or a Lender has a Security
Interest to secure payment or performance of the Loan Obligations and all
proceeds thereof.
 
Collateral Assignment -- any of the collateral assignments or control agreements
required or contemplated under Section 8.5 to be executed and delivered to
Administrative Agent for the benefit of the Lenders or otherwise delivered to
Administrative Agent for the benefit of the Lenders from time to time.
 
Commitment -- the Revolving Loan Commitment of a Lender, the Swingline
Commitment of Administrative Agent, the Interim Floorplan Loan Facility of
Administrative Agent or the Floorplan Loan Facility of a Lender.  The inclusion
of the “Interim Floorplan Loan Facility” and the “Floorplan Loan  Facility” in
this defined term “Commitment” does not alter the non-committed nature of the
Interim Floorplan Loan Facility of Administrative Agent or the Floorplan Loan
Facility of a Lender, and the Interim Floorplan Loan Facility and Floorplan Loan
Facility each are, and remain, non-committed facilities.
 
Commonly Controlled Entity -- a Person which is under common control with
another Person within the meaning of Section 414(b) or (c) of the Code.
 
Compliance  Certificate -- a certificate substantially in the form of Exhibit
13.13 attached hereto.
 
Contract -- any contract, capital lease, operating lease, note, bond, indenture,
deed, mortgage, deed of trust, security agreement, pledge, hypothecation
agreement, assignment, or other agreement or undertaking, or any security.
 
Covered Person -- is defined in Section 2.4.
 
Credit Facilities Agreement -- This Agreement.
 
Daily Charge -- is defined in Section 4.3.3.
 
Daily Rate -- is defined in Section 4.3.3.
 
Default -- any of the events listed in Section 16.1 of this Agreement, without
giving effect to any requirement for the giving of notice, for the lapse of
time, or both, or for the happening of any other condition, event or act.
 
Default Rate -- the rate of interest payable on each Loan after its Maturity and
in certain other circumstances as provided in Section 4.10.
 
Defaulting Lender -- is defined in Section 7.5.1.
 
Disclosure Schedule -- the disclosure schedule of Borrower attached hereto as
Exhibit 11.
 
Disputes -- is defined in Section 19.1.
 
4

--------------------------------------------------------------------------------


 
Distribution/Redemptions -- means and includes (i) any cash dividend or payment,
(ii) any direct or indirect acquisition or redemption of any outstanding Capital
Securities, (iii) any retirement or prepayment of debt securities before their
regularly scheduled maturity dates, other than as expressly permitted by this
Agreement, (iv) any loan or advance to a shareholder, partner, or member and
advances for travel or similar expenses made in the ordinary course of business,
and (v) any compensation payment to a shareholder or partner in excess of (a)
normal compensation plus (b) bonus compensation based on the actual performance
of Borrower or the actual performance of any such shareholder or partner for
services actually rendered.
 
DOL -- the United States Department of Labor.
 
Dollars and the sign $ -- lawful money of the United States.
 
EBITDA -- is defined in Section 15.1.
 
Effective Date -- the date when this Agreement is effective as provided in
Section 1.
 
Eligible Accounts -- is defined in Section 3.1.5.
 
Eligible Assignee -- means (i) a Lender (including any successor by merger);
(ii) an Affiliate of a Lender; and (iii) subject to Section 18.4.1.1, any other
Person approved by the Administrative Agent; provided, however, that neither the
Borrower, Guarantor nor an Affiliate of the Borrower or Guarantor shall qualify
as an “Eligible Assignee.”
 
Employment Law -- ERISA, the Occupational Safety and Health Act, the Fair Labor
Standards Act, or any other Law pertaining to the terms or conditions of labor
or safety in the workplace or discrimination or sexual harassment in the
workplace.
 
Encumbrance -- as to any item of real or personal property, any easement,
right-of-way, license, condition, or restrictive covenant, or zoning or similar
restriction, that is not a Security Interest but is enforceable by any Person
other than the record owner of such property.
 
Environmental Law -- the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the Clean
Water Act, the Clean Air Act, or any other Law pertaining to environmental
quality or remediation of Hazardous Material.
 
EPA -- the United States Environmental Protection Agency.
 
ERISA -- the Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate -- as to any Borrower, any trade or business (irrespective of
whether incorporated) which is a member of a group of which such Person is a
member and thereafter treated as a single employer under §414(b), (c), (m) or
(o) of the Code or applicable Treasury Regulations.
 
Event of Default -- any of the events listed in Section 16.1 of this Agreement
as to which any requirement for the giving of notice, for the lapse of time, or
both, or for the happening of any further condition, event or act has been
satisfied.
 
Execution Date -- the date when this Agreement has been executed.
 
Existing Default -- an Event of Default which has occurred and is continuing and
which has not been waived in writing by the Required Lenders.
 
5

--------------------------------------------------------------------------------


 
FAA -- is defined in Section 19.6.
 
Federal Funds Rate -- for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Administrative
Agent (in its individual capacity) on such day on such transactions as
determined by the Administrative Agent.
 
Financial Statements -- the most recent of the Initial Financial Statements and
the financial statements of Borrower required to be furnished to Administrative
Agent under this Agreement.
 
Floorplan Inventory Value -- means one hundred percent (100%) of the total
aggregate wholesale invoice price of all of Borrower’s Inventory financed under
the Floorplan Loan Facility and the Interim Floorplan Loan Facility in which
Administrative Agent has a first priority, perfected Security Interest (subject
to no other Security Interest) that is unsold and not leased by Borrower and is
in Borrower’s possession and control as of the date of determination, less the
amount of any such Inventory reported by the Borrower (if the Borrower is
required by the Administrative Agent or the Required Lenders to report) as
demonstration items or Inventory that is obsolete or otherwise unmerchantable or
if in the possession or control of Borrower for 180 days or more from the date
of the invoice for such Inventory.  If any Inventory financed under the
Aggregate Floorplan Loan Facility or the Interim Floorplan Loan Facility with a
value in excess of $0.00 for each location is located on any premises that are
not owned by Borrower (not including any lessee or other person to whom
Inventory is leased or rented in the ordinary course of such Covered Person’s
business, or other locations where Borrower is not obligated to pay rent for up
to 30 consecutive days) and Borrower has not obtained or caused to be obtained
written waivers or consents, in form and substance satisfactory to
Administrative Agent, then such Inventory shall be deemed to have a “Floorplan
Inventory Value” of zero Dollars ($0.00).
 
Floorplan Loan -- any Lender’s pro-rata share of the Aggregate Floorplan Loan.
 
Floorplan Loan Advance -- an Advance by Administrative Agent that is to be
funded by Lenders under the Aggregate Floorplan Loan Facility.
 
Floorplan Loan Facility -- the discretionary line of credit of each Lender as
stated in Section  3.2.1 to fund Floorplan Loan Advances.
 
Floorplan Loan Maturity Date -- is defined in Section 6.1.2.3.
 
Floorplan Payment Default -- is defined in Section 16.1.1.
 
Floorplan Shortfall -- means the amount, if any, by which (a) the sum of the
Aggregate Floorplan Loans and Interim Floorplan Loans (less the amount of the
Aggregate Floorplan Loans and Interim Floorplan Loans attributable to Inventory
purchased by Borrower during the In Transit Period (defined below) as evidenced
by the invoice date) outstanding on any date of determination, exceeds (b) the
Floorplan Inventory Value as determined by Administrative Agent as of such date
of determination.  “In Transit Period” shall mean a period determined by
Administrative Agent which reasonably estimates the time period it takes
Inventory ordered by Borrower and shipped by a Vendor to arrive at Borrower’s
location.  Until notice is given by Administrative Agent to Borrower of a change
in the In Transit Period,
 
6

--------------------------------------------------------------------------------


 
the In-Transit Period shall be the two (2) day period immediately preceding the
date of the most recent Schedule of Inventory.
 
FRB -- the Board of Governors of the Federal Reserve System and any successor
thereto or to the functions thereof.
 
Fronting Fee -- is defined in Section 5.4.
 
GAAP -- those generally accepted accounting principles set forth in Statements
of the Financial Accounting Standards Board and in Opinions of the Accounting
Principles Board of the American Institute of Certified Public Accountants or
which have other substantial authoritative support in the United States and are
applicable in the circumstances, as applied on a consistent basis.
 
Governmental Authority -- the federal government of the United States; the
government of any foreign country that is recognized by the United States or is
a member of the United Nations; any state of the United States; any local
government or municipality within the territory or under the jurisdiction of any
of the foregoing; any department, agency, division, or instrumentality of any of
the foregoing; and any court, arbitrator, or board of arbitrators whose orders
or judgments are enforceable by or within the territory of any of the foregoing.
 
Group -- as used in Regulation 13-D issued by the Securities and Exchange
Commission.
 
Guarantor -- each Person who from time to time executes and delivers to
Administrative Agent for the benefit of Lenders a Guaranty of part or all of the
Loan Obligations.
 
Guaranty -- each guaranty of part or all of the Loan Obligations executed and
delivered to Administrative Agent for the benefit of Lenders by any Guarantor.
 
Hazardous Material -- any hazardous, radioactive, toxic, solid or special waste,
material, substance or constituent thereof, or any other such substance (as
defined under any applicable Law or regulation), including Asbestos Material.
 
Impositions -- is defined in Section 4.11.2.
 
Indebtedness -- as to any Person at any particular date, any contractual
obligation enforceable against such Person (i) to repay borrowed money; (ii) to
pay the deferred purchase price of property or services; (iii) to make payments
or reimbursements with respect to bank acceptances or to a factor; (iv) to make
payments or reimbursements with respect to letters of credit whether or not
there have been drawings thereunder; (v) with respect to which there is any
Security Interest in any property of such Person; (vi) to make any payment or
contribution to a Multi-Employer Plan; (vii) that is evidenced by a note, bond,
debenture or similar instrument; (viii) under any conditional sale agreement or
title retention agreement; (ix) all Liabilities (as defined by GAAP) under any
Capital Lease or (x) to pay interest or fees with respect to any of the
foregoing.  Indebtedness also includes any other Obligation that either (i) is
non-contingent and liquidated in amount or (ii) should under GAAP be included in
liabilities and not just as a footnote on a balance sheet.
 
Indirect Obligation -- as to any Person, (a) any guaranty by such Person of any
Obligation of another Person; (b) any Security Interest in any property of such
Person that secures any Obligation of another Person; (c) any enforceable
contractual requirement that such Person (i) purchase an Obligation of another
Person or any property that is security for such Obligation, (ii) advance or
contribute funds to another Person for the payment of an Obligation of such
other Person or to maintain the working capital, net worth or solvency of such
other Person as required in any documents evidencing an Obligation of
 
7

--------------------------------------------------------------------------------


 
such other Person, (iii) purchase property, securities or services from another
Person for the purpose of assuring the beneficiary of any Obligation of such
other Person that such other Person has the ability to timely pay or discharge
such Obligation, (iv) grant a Security Interest in any property of such Person
to secure any Obligation of another Person, (v) otherwise assure or hold
harmless the beneficiary of any Obligation of another Person against loss in
respect thereof; (d) any Obligation arising from the endorsement by such Person
of an instrument (e) any Obligation of such Person as a surety; and (f) any
other contractual requirement enforceable against such Person that has the same
substantive effect as any of the foregoing.  The term Indirect Obligation does
not, however, include the endorsement by a Person of instruments for deposit or
collection in the ordinary course of business or the liability of a general
partner of a partnership for Obligations of such partnership.  The amount of any
Indirect Obligation of a Person shall be deemed to be the stated or determinable
amount of the Obligation in respect of which such Indirect Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof as determined by such Person in good faith.
 
Initial Financial Statements -- the financial statements (not including the
projections) of Borrower referred to in Section 10.1.2.
 
Insurance Proceeds -- insurance and/or condemnation proceeds payable as a
consequence of damage to or destruction of any of the Collateral.
 
Intellectual Property -- as to any Person, any domestic or foreign patents or
patent applications of such Person, any inventions made or owned by such Person
upon which either domestic or foreign patent applications have not yet been
filed, any domestic or foreign trade names or trademarks of such Person, any
domestic or foreign trademark registrations or applications filed by such
Person, any domestic or foreign service marks of such Person, any domestic or
foreign service mark registrations and applications by such Person, any domestic
or foreign copyrights of such Person, and any domestic or foreign copyright
registrations or applications by such Person.
 
Intellectual Property Assignment -- each assignment of Intellectual Property
that Borrower or any other Person executes and delivers to Administrative Agent
for the benefit of Lenders, either on or after the Execution Date.
 
Intercreditor Agreement -- individually and collectively, any Intercreditor
Agreement by and between the Administrative Agent on behalf of the Lenders, and
each holder of the Other Creditor Indebtedness, each in form and substance
satisfactory to Administrative Agent.
 
Interest Expense -- is defined in Section 15.1.
 
Interest/Currency Hedge Obligation -- any obligations of Borrower to
Administrative Agent, any Lender or any of their respective Affiliates or
Subsidiaries under an agreement or agreements between Borrower and
Administrative Agent, any Lender or any of their respective Affiliates or
Subsidiaries under which the exposure of Borrower to fluctuations in interest
rates or currencies is effectively limited, including, without limitation,
whether in the form of one or more interest rate cap, collar, corridor
agreements, interest rate swaps, currency swaps, or the like, or options
therefor.
 
Interim Floorplan Loan Advance -- an Advance by Administrative Agent under the
Interim Floorplan Loan Facility.
 
Interim Floorplan Loan -- Administrative Agent’s aggregate Interim Floorplan
Loan Advances.
 
Interim Floorplan Loan Facility -- the discretionary line of credit of
Administrative Agent as stated in Section 3.2.2 to fund Interim Floorplan Loan
Advances.
 
8

--------------------------------------------------------------------------------


 
Inventory -- goods owned, leased or held by a Person for sale, lease, sublease
or resale or furnished or to be furnished under contracts for services, and raw
materials, goods/work in process, materials, component parts and supplies used
or consumed, or held for use or consumption in such Person’s business.
 
Investment -- (a) a loan or advance of money or property to a Person,
(b) Capital Securities in a Person, (c) a debt instrument issued by a Person,
whether or not convertible to stock or other equity interest in such Person, or
(d) any other interest in or rights with respect to a Person which include, in
whole or in part, a right to share, with or without conditions or restrictions,
some or all of the revenues or net income of such Person.
 
IRS -- the Internal Revenue Service.
 
Law -- any statute, rule, regulation, order, judgment, award or decree of any
Governmental Authority.
 
Lender -- any one of the Persons who are signatories to this Agreement and
obligated as lenders or any Person who takes an assignment from any of such
signatories of all or a portion of its rights and obligations as a lender under
this Agreement pursuant to Section 18.4.1 and an Assignment and Acceptance as
provided therein.
 
Lenders’ Exposure -- the sum of the Aggregate Revolving Loan Commitment, the
Swingline Loan, the Letter of Credit Exposure, the Interim Floorplan Loan, the
Aggregate Floorplan Loan Facility and the amount of all unfunded Approvals.
 
Letter of Credit -- any standby or commercial (documentary) letter of credit
issued by Letter of Credit Issuer pursuant to the Letter of Credit Facility.
 
Letter of Credit Facility -- the discretionary agreement of the Letter of Credit
Issuer to issue Letters of Credit as provided in Section 3.4.
 
Letter of Credit Exposure -- the undrawn amount of all outstanding letters of
credit issued under the Letter of Credit Facility plus all amounts drawn on such
letters of credit and not yet reimbursed by Borrower.
 
Letter Of Credit Fee -- the fee payable to Administrative Agent and Lenders as
required in Section 5.3.
 
Letter of Credit Issuer – Administrative Agent or any Person who Administrative
Agent arranges to issue Letters of Credit pursuant to Section 3.4.
 
LIBOR Advance -- an Advance that will become a LIBOR Loan.
 
LIBOR Increment -- is defined in Section 4.7.
 
LIBOR Loan -- any portion of a Loan on which interest accrues at the Adjusted
LIBOR Rate.
 
LIBOR Rate -- is defined in Section 4.6.
 
Loan -- a Revolving Loan, the Swingline Loan, the Interim Floorplan Loan or a
Floorplan Loan.
 
Loan Documents -- this Agreement, the Notes, the Guaranties, the Security
Documents, any reimbursement agreement between Borrower and Letter of Credit
Issuer, any fee letter between the Borrowers and CDF, and all other agreements,
certificates, documents, instruments and other writings executed in connection
herewith or therewith from time to time.
 
9

--------------------------------------------------------------------------------


 
Loan Obligations -- all of Borrower’s Indebtedness owing to Letter of Credit
Issuer, Administrative Agent (including, without limitation, the Obligations to
Administrative Agent) or Lenders under this Agreement and the other Loan
Documents, and all other agreements, certificates, documents, instruments and
other writings executed in connection therewith, whether as principal, interest,
fees (including, without limitation, the Termination Fee), or otherwise,
including without limitation, the amount of all unfunded Approvals, any amounts
set forth in Section 4.12, all obligations of Administrative Agent or the
Lenders under any Third Person Reimbursement Agreements, any reimbursement
agreement between Borrower and the Letter of Credit Issuer (or its Affiliates in
connection with the issuance of any type of Letter of Credit), and all
reimbursement obligations of Borrower to Letter of Credit Issuer, Administrative
Agent or Lenders with respect to the Letter of Credit Exposure and any fees
related thereto (including, without limitation, the Letter of Credit Fee), and
all other Obligations and liabilities of Borrower to Administrative Agent or
Lenders under this Agreement and the other Loan Documents and all
Interest/Currency Hedge Obligations (in each case including all extensions,
renewals, modifications, rearrangements, restructures, replacements and
refinancings of the foregoing, whether or not the same involve modifications to
interest rates or other payment terms), whether now existing or hereafter
created, absolute or contingent, direct or indirect, joint or several, secured
or unsecured, due or not due, contractual or tortious, liquidated or
unliquidated, arising by operation of law or otherwise, including but not
limited to the obligation of Borrower to repay future advances by Administrative
Agent or Lenders hereunder, whether or not made pursuant to commitment and
whether or not presently contemplated by Borrower, Administrative Agent or
Lenders in the Loan Documents.
 
Local Time -- means the local time in Atlanta, Georgia.
 
Lockboxes -- the lockboxes maintained as required in Section 6.1.2.1.
 
Major Shareholders -- means Pequot Private Equity Fund III, L.P., Pequot
Offshore Private Equity Partners III, L.P., Constellation Venture Capital II,
L.P., and Constellation Venture Capital Offshore II, L.P.
 
Material Adverse Effect -- as to the Borrower, any Guarantor or any other
Covered Person, taken as a whole, and with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration, investigation or proceeding), a material adverse effect on the
business, operations, revenues, financial condition, property, or business
prospects of Borrower and each other Covered Person taken as a whole, or the
ability of Borrower, any Guarantor or such Covered Person to timely pay or
perform Borrower’s, any Guarantor’s and each other Covered Person’s Obligations
generally taken as a whole, or in the case of Borrower, and each Covered Person
specifically, the ability of Borrower to pay or perform any of Borrower’s
Obligations to Administrative Agent or to any Lender, or in the case of a
Guarantor, the ability of such Guarantor to pay or perform any of its
Obligations guarantied under the terms of its Guaranty.
 
Material Agreement -- as to Borrower, any Guarantor or any other Covered Person,
any Contract to which Borrower, any Guarantor or any Covered Person is a party
or by which any such Borrower, any Guarantor or any other Covered Person is
bound which, if violated or breached, has or is reasonably likely to have a
Material Adverse Effect, including, without limitation, all Other Creditor
Indebtedness Documents, all Subordinated Indebtedness Documents, all documents
referenced in any Intercreditor Agreement, including, without limitation, the
Other Creditor Indebtedness Documents.
 
10

--------------------------------------------------------------------------------


 
Material Law -- any separately enforceable provision of a Law whose violation by
a Borrower, any Guarantor, or any other Covered Person has or is reasonably
likely to have a Material Adverse Effect on such Person or any Covered Person or
any Guarantor, taken as a whole.
 
Material License -- (i) as to any Covered Person, any license, permit or consent
from a Governmental Authority or other Person and any registration and filing
with a Governmental Authority or other Person which if not obtained, held or
made by such Covered Person has or is reasonably likely to have a Material
Adverse Effect, and (ii) as to any Person who is a party to this Agreement or
any of the other Loan Documents, any license, permit or consent from a
Governmental Authority or other Person and any registration or filing with a
Governmental Authority or other Person that is necessary for the execution or
performance by such party, or the validity or enforceability against such party,
of this Agreement or such other Loan Document.
 
Material Obligation -- as to Borrower, any Guarantor or any Covered Person, an
Obligation of such Person which if not fully and timely paid or performed has or
is reasonably likely to have a Material Adverse Effect.
 
Material Proceeding -- any litigation, investigation or other proceeding by or
before any Governmental Authority (i) which involves any of the Loan Documents
or any of the transactions contemplated thereby, or involves a Covered Person or
a Guarantor as a party or any property of Covered Person or a Guarantor, and has
or is reasonably likely to have a Material Adverse Effect if adversely
determined, (ii) in which there has been issued an injunction, writ, temporary
restraining order or any other order of any nature which purports to restrain or
enjoin the making of any Advance, the consummation of any other transaction
contemplated by the Loan Documents, or the enforceability of any provision of
any of the Loan Documents, (iii) which involves the actual or alleged breach or
violation by a Covered Person of, or default by a Covered Person under, any
Material Agreement, or (iv) which involves the actual or alleged violation by a
Covered Person or any Guarantor of any Material Law.
 
Maturity -- as to any Indebtedness, the time when it becomes payable in full,
whether at a regularly scheduled time, because of acceleration or otherwise.
 
Maximum Available Amount -- is defined in Section 3.1.2.
 
Multi-employer Plan -- a Pension Benefit Plan which is a multi-employer plan as
defined in Section 4001(a)(3) of ERISA.
 
Mortgagee Consent Agreement -- means each agreement described in Section 8.2 in
form and substance satisfactory Administrative Agent and the Required Lenders.
 
Net Income -- is defined in Section 15.1.
 
Note -- any Revolving Note, or the Swingline Note.
 
Obligation -- as to any Person, any Indebtedness of such Person, any guaranty by
such Person of any Indebtedness of another Person, and any contractual
requirement enforceable against such Person that does not constitute
Indebtedness of such Person or a guaranty by such Person but which would involve
the expenditure of money by such Person if complied with or enforced.
 
Obligations to Administrative Agent -- exclusive of all the Loan Obligations,
all of Borrower’s Indebtedness owing to Administrative Agent (whether as
principal, interest, fees or otherwise), all obligations of Borrower under
agreements between Borrower and Administrative Agent under which the exposure of
Borrower to fluctuations in interest rates is effectively limited, whether in
the form of interest
 
11

--------------------------------------------------------------------------------


 
rate cap agreements, interest rate swaps, or the like, or options therefor, all
Indirect Obligations of Borrower owing to Administrative Agent, all
reimbursement obligations of Borrower to Administrative Agent with respect to
letters of credit, and all other obligations and liabilities of Borrower to
Administrative Agent (including all extensions, renewals, modifications,
rearrangements, restructures, replacements and refinancings of the foregoing,
whether or not the same involve modifications to interest rates or other payment
terms), whether now existing or hereafter created, absolute or contingent,
direct or indirect, joint or several, secured or unsecured, due or not due,
contractual or tortious, liquidated or unliquidated, arising by operation of law
or otherwise, or acquired by Administrative Agent outright, conditionally or as
collateral security from another, including the obligation of Borrower to repay
future advances by Administrative Agent, whether or not made pursuant to
commitment and whether or not presently contemplated by Borrower and
Administrative Agent.
 
Operating Lease -- any lease that is not a Capital Lease.
 
Other Creditor Indebtedness -- individually and collectively, except for the
Indebtedness owing to the Administrative Agent and the Lenders, the Indebtedness
of Borrower which is secured by Inventory and proceeds thereof (excluding
Accounts) of a Covered Person.
 
Other Creditor Indebtedness Documents -- each document, instrument and agreement
evidencing all or any portion of the Other Creditor Indebtedness.
 
PBGC -- the Pension Benefit Guaranty Corporation.
 
Pension Benefit Plan -- any pension plan within the meaning of Section 3(2) of
ERISA, including a Multiemployer Plan that is covered by Title IV of ERISA or
Section 412 of the Code.
 
Permitted Acquisition -- is defined in Section 14.7
 
Permitted Encumbrance -- any easement, license or similar encumbrance on any
Covered Person’s real property, excluding any mortgage, assignment of rents or
lease, deed of trust, or financing statement.
 
Permitted Indebtedness -- Indebtedness that Borrower is permitted under
Section 14.2 to incur, assume, or allow to exist.
 
Permitted Indirect Obligations -- Indirect Obligations that Borrower is
permitted under Section 14.5 to create, incur, assume, or allow to exist.
 
Permitted Investments -- Investments that Borrower is permitted under
Section 14.1 to make in other Persons.
 
Permitted Security Interests -- Security Interests that Borrower is permitted
under Section 14.6 to create, incur, assume, or allow to exist.
 
Person -- any individual, partnership, corporation, trust, unincorporated
association, joint venture, limited liability company, Governmental Authority,
or other organization in any form that has the legal capacity to sue or be
sued.  If the context so implies or requires, the term Person includes Borrower.
 
Personal Property Collateral -- all of the Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Health Care Insurance Receivables, Farm Products, Goods,
Instruments, Intellectual Property, Inventory, Investment Property, leases,
Letter-of-Credit Rights, money, Supporting Obligations, and other personal
property of Borrower, any other Covered Person and every Subsidiary of Borrower
or any other Covered Person, all books and
 
12

--------------------------------------------------------------------------------


 
records pertaining to any of the foregoing, all proceeds, insurance proceeds,
and products of any of the foregoing, and all collateral security and guaranties
given by any Person with respect to any of the foregoing, whether now owned or
hereafter acquired and wherever located, of Borrower, any other Covered Person,
or any other Person, in which Administrative Agent at any time holds or purports
to hold a Security Interest for the benefit of Lenders to secure payment and
performance of any of the Loan Obligations.
 
Preferred Capital Stock -- means any preferred capital stock or any convertible
preferred capital stock, which is subordinated to the Loan Obligations on terms
satisfactory to the Administrative Agent and issued on terms satisfactory to
Administrative Agent.
 
Prime Rate -- shall mean the higher of (a) the Federal Funds Rate (as such rate
may fluctuate from time to time as provided for herein) for such day plus .50%,
and (b) a fluctuating interest rate per annum equal to the highest of the prime,
base or reference rates of interest announced publicly from time to time
(whether or not charged in each instance) by JP Morgan Chase Bank, N.A. (or any
successor thereof or any other financial institution selected by Administrative
Agent in its sole discretion ) as such bank’s prime, base, or reference rate,
which rate may not be the lowest rate of interest charged by such institution,
Administrative Agent, or any Lender to its respective customers or a favored
rate and may not correspond with future increases or decreases in interest rates
charged by other lenders or market interest rates in general.
 
Pro Forma Financial Statements -- the projections of Borrower referred to in
Section 10.1.2.
 
Regulation T, Regulation U, and Regulation X  -- respectively, Regulation T
issued by the FRB, Regulation U issued by the FRB, and Regulation X issued by
the FRB.
 
Register -- is defined in Section 18.4.2.3.
 
Reportable Event -- a reportable event as defined in Title IV of ERISA or the
regulations thereunder excluding events with respect to which notice has been
waived by the PBGC in writing.
 
Representations and Warranties -- The representations and warranties made by
Borrower with respect to itself and other Covered Persons in Section 11, and the
representations and warranties made in any certificate, report, opinion or other
document delivered by Borrower pursuant to the Loan Documents, as such
representations and warranties are modified from time to time as provided in
Section 12.
 
Required Lenders -- defined in Section 2.5.
 
Responsible Officer -- as to any Person that is not an individual, partnership
or trust, the Chairman of the Board of Directors, the President, the chief
executive officer, the chief operating officer, the chief financial officer, the
Treasurer, any Assistant to the Treasurer, or any Vice President in charge of a
principal business unit; as to any partnership, any individual who is a general
partner thereof or any individual who has general management or administrative
authority over all or any principal unit of the partnership’s business; and as
to any trust, any individual who is a trustee.
 
Revolving Loan -- any Lender’s pro-rata share of the Aggregate Revolving Loan.
 
Revolving Loan Advance -- an Advance by Administrative Agent that is to be
funded by Lenders under the Aggregate Revolving Loan Commitment.
 
13

--------------------------------------------------------------------------------


 
Revolving Loan Commitment -- the commitment of each Lender as stated in
Section 3.1.1. to fund Revolving Loan Advances.
 
Revolving Loan Maturity Date -- the date when Borrower must repay the amount of
Aggregate Revolving Loan and the Swingline Loan then outstanding as provided in
Section 6.1.2.3.
 
Revolving Note -- any note delivered to a Lender as required by Section 3.1.3 to
evidence Borrower’s obligation to repay such Lender’s Revolving Loan.
 
Schedule of Accounts -- a listing of each Account, including the aging of each
Account of Borrower, in such reasonable detail as Administrative Agent may
require.
 
Schedule of Accounts Payable -- a listing of each account payable, including the
aging of each account payable of Borrower, in such reasonable detail as
Administrative Agent may require.
 
Schedule of Inventory -- a listing of each item of existing Inventory, new
Inventory purchases and items of Inventory sold or assigned within the past
ninety (90) days from the date of the last such schedule, containing the
following: location, manufacturer, age, quantity, initial date of purchase or
lease by Borrower, actual cost, total accrued depreciation, and net book value
of then-existing Inventory in such reasonable detail as Administrative Agent may
require.
 
Security Agreement -- any security agreement required or contemplated under
Section 8.3 to be executed and delivered to Administrative Agent for the benefit
of Lenders or otherwise delivered to Administrative Agent for the benefit of the
Lenders from time to time.
 
Security Documents -- all of the documents required or contemplated to be
executed and delivered to Administrative Agent for the benefit of Lenders under
Section 8, all other documents granting a Security Interest in any asset of
Borrower or any other Person to secure the payment or performance of any of the
Loan Obligations from time to time, including any such documents listed on
Exhibit 10.1.1, all Collateral Assignments, and any similar documents at any
time executed and delivered to Administrative Agent for the benefit of Lenders
from time to time, by Borrower or any other Person to secure payment or
performance of any of the Loan Obligations.
 
Security Interest -- as to any item of tangible or intangible property, any
interest therein or right with respect thereto or assignment thereof that
secures an Obligation or Indirect Obligation, whether such interest or right is
created under a Contract, or by operation of law or statute (such as but not
limited to a statutory lien for work or materials), or as a result of a
judgment, or which arises under any form of preferential or title retention
agreement or arrangement (including a conditional sale agreement or a lease)
that has substantially the same economic effect as any of the foregoing.
 
Settlement Date -- is defined in Section 6.1.2.1.
 
Solvent -- as to any Person, such Person not being “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (the “UFTA”) or Section 3 of the Illinois Uniform
Fraudulent Transfer Act set forth in Section 160/3 of the Illinois Compiled
Statutes (1996) (the “Illinois UFTA”), (ii) such Person not having unreasonably
small capital, within the meaning of Section 548 of the Bankruptcy Code, Section
4 of the UFTA, or Section 5 of the Illinois UFTA, and (iii) such Person not
being unable to pay such Person’s debts as they become due within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
Illinois UFTA, or any other applicable Law.
 
State – any state of the United States.
 
14

--------------------------------------------------------------------------------


 
Stock Pledge Agreement -- any stock pledge agreement required or contemplated
under Section 8.3 to be executed and delivered to Administrative Agent for the
benefit of Lenders.
 
Subordinated Indebtedness -- means the Indebtedness subordinated to the Loan
Obligations incurred on terms and conditions satisfactory to Administrative
Agent.
 
Subordinated Indebtedness Documents -- each document, instrument and agreement
evidencing all or any portion of the Subordinated Indebtedness.
 
Subordinated Lenders -- means each Person to whom the Subordinated Indebtedness
is owed.
 
Subordination Agreement -- the Subordination Agreement by and between
Administrative Agent, on behalf of the Lenders, and the Subordinated Lenders, in
form and substance satisfactory to Administrative Agent.
 
Subsidiary -- as to any Person, another Person with respect to which more than
20% of the outstanding Capital Securities of each class having ordinary voting
power (other than Capital Securities having such power only by reason of the
happening of a contingency) is at the time owned by such Person or by one or
more Subsidiaries of such Person.
 
Swingline Advance -- an advance by Administrative Agent to Borrower under the
Swingline Commitment.
 
Swingline Commitment -- the commitment of Administrative Agent as stated in
Section 3.3.1 to make Swingline Advances.
 
Swingline Loan -- the from time to time outstanding principal balance of all
Swingline Advances.
 
Tax -- as to any Person, any tax, duty, impost, deduction, charges,
withholdings, assessment, fee, or other charge levied by a Governmental
Authority (and all liabilities associated therewith) on the income or property
of such Person, including any interest or penalties thereon, and which is
payable by such Person.
 
Termination Fee -- is defined in Section 18.15.
 
Third Person Reimbursement Agreements-  is defined in Section 18.6.5.
 
this Agreement -- this document (including every document that is stated herein
to be an appendix, exhibit or schedule hereto, whether or not physically
attached to this document).
 
Total Aggregate Facility Limit -- is defined in Section 3.6.
 
Total Available Assets -- is defined in Section 15.1.
 
Total Funded Indebtedness -- is defined in Section 15.1.
 
Total Indebtedness -- with respect to any Person, the aggregate Indebtedness of
such Person.
 
Total Senior Indebtedness -- is defined in Section 15.1.
 
Transaction Statement -- is defined in Section 4.3.2.
 
UCC -- the Uniform Commercial Code as in effect from time to time in the State
of Illinois or such other similar statute as in effect from time to time in
Illinois or any other appropriate jurisdiction.
 
15

--------------------------------------------------------------------------------


 
United States -- when used in a geographical sense, all the states of the United
States of America and the District of Columbia; and when used in a legal
jurisdictional sense, the government of the country that is the United States of
America.
 
Unused Revolving Fee -- is defined in Section 5.2.
 
Vendor -- is defined in Section 3.2.4.
 
Vendor Agreement -- is defined in Section 3.2.8.
 
Welfare Benefit Plan -- any plan described by Section 3(1) of ERISA.
 
Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying shares for foreign
Subsidiaries) are at the time directly or indirectly owned by such Person and/or
another Wholly-Owned Subsidiary of such Person.
 
16

--------------------------------------------------------------------------------


 
EXHIBIT 3
 
LENDERS’ COMMITMENTS AND PRO-RATA SHARES
 
Subject to the Total Aggregate Facility Limit


LENDER
TOTALS
REVOLVING LOAN COMMIT-MENT
FLOORPLAN LOAN FACILITY
PRO-RATA
SHARES
GE Commercial Distribution Finance Corporation
$34,000,000.00
$20,000,000.00
$14,000,000.00
100.000000%
AGGREGATES
$34,000,000.00
$20,000,000.00
$14,000,000.00
100.000000%

 

--------------------------------------------------------------------------------


 
EXHIBIT 7.10
 
FORM OF REQUEST FOR REVOLVING LOAN ADVANCE
 
GE Commercial Distribution Finance Corporation, as Administrative Agent
3330 Cumberland Blvd
Suite 330
Atlanta, GA 30339
Attn.: Ms. Theresia Roth, Documentation Manager
 
 
Re:
Credit Facilities Agreement effective August 21, 2007, among MTM Technologies,
Inc., MTM Technologies (US), Inc., MTM Technologies (Massachusetts), LLC, and
Info Systems, Inc. (collectively and separately referred to as, “Borrower”), and
GE Commercial Distribution Finance Corporation, for itself as a Lender and as
Administrative Agent, and the other Lenders party thereto, as it may be amended,
modified, restated or replaced from time to time (the “Credit Agreement”)

 
Ladies and Gentlemen:
 
The undersigned is a Borrowing Officer of MTM Technologies, Inc. and, as such is
authorized to make and deliver this Advance Request on behalf of Borrower
pursuant to Section  2.10 and Section 7.10 of the Credit Agreement.  All
capitalized words used herein that are defined in the Credit Agreement have the
meanings defined in the Credit Agreement.
 
Borrower hereby requests that Administrative Agent make a Revolving Loan Advance
of $_______ to Borrower under the terms of the Credit Agreement on
_______________.  Of the requested Revolving Loan Advance, all is to be a LIBOR
Advance.
 
The undersigned hereby certifies that:
 
 
   (i)
There is no Existing Default.

 
 
   (ii)
The Representations and Warranties including those of each Guarantor in its
Guaranty are true and will be true as of the time of the requested Revolving
Loan Advance with such exceptions as have been disclosed to Lenders in writing
by Borrower or any Guarantor and which are satisfactory to the Required Lenders.

 
 
   (iii)
The amount of the requested Revolving Loan Advance will not, when added to the
current amount of the Aggregate Revolving Loan, exceed the Maximum Available
Amount, nor will the Lenders’ Exposure exceed the Total Aggregate Facility
Limit.

 
 
   (iv)
All conditions precedent under Sections 10.1 and 10.2 of the Credit Agreement
have been satisfied.

 

--------------------------------------------------------------------------------


 
Executed this ____ day of _______________, _____.



 
MTM Technologies, Inc. on behalf of itself and the other Borrowers
       
By its
       
Typed Name:
 

 
2

--------------------------------------------------------------------------------


 
EXHIBIT 13.13
 
FORM OF COMPLIANCE CERTIFICATE
 
TO:           GE Commercial Distribution Finance Corporation, as Administrative
Agent
 
This Compliance Certificate is furnished pursuant to that certain Credit
Facilities Agreement effective August 21, 2007 (as the same may be amended,
modified, restated or replaced from time to time, the “Credit Agreement”), among
MTM Technologies, Inc., MTM Technologies (US), Inc., MTM Technologies
(Massachusetts), LLC, and Info Systems, Inc. (collectively and separately
referred to as, “Borrower”), GE Commercial Distribution Finance Corporation
(“CDF”), as Administrative Agent, and CDF and the Lenders as defined in the
Credit Agreement.  Unless otherwise defined herein, capitalized terms used in
this Compliance Certificate have the meanings defined in the Credit Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
 
1.
I am the _______________ of MTM Technologies, Inc.

 
 
2.
I have reviewed the terms of the Credit Agreement and the Loan Documents and I
have made, or have caused to be made under my supervision, a review of the
transactions and conditions of each Borrower and each other Covered Person
during the accounting period covered by the attached Financial Statements.

 
 
3.
The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default as of the date of this Compliance Certificate; and
to my knowledge all of the Representations and Warranties (including those of
each Guarantor in its Guaranty) are true (with such exceptions as have been
disclosed to Lenders in writing by Borrower or any Guarantor and which are
satisfactory to the Required Lenders).

 
 
4.
[Use for annual financial statements: Schedule I attached hereto contains the
Financial Statements for Borrower for the fiscal year ended ____________, which
are complete and correct in all material respects and have been prepared in
accordance with GAAP applied consistently throughout the period and with prior
periods (except as disclosed therein).]

 
 
[Use for quarterly financial statements: Schedule I attached hereto contains the
Financial Statements for Borrower for the fiscal quarter ended _______ which are
complete and correct in all material respects (subject to normal year-end audit
adjustments) and have been prepared in accordance with GAAP applied consistently
throughout the period and with prior periods (except as disclosed therein).]

 
 
5.
Each Borrower and every other Covered Person is in compliance with all of the
covenants in the Credit Agreement, including the financial covenants in
Section 15, and Schedule II attached hereto contains calculations based on
Borrower’s consolidated financial statements and other financial records that
show Borrower’s compliance with such financial covenants.  The calculations and
the data upon which they are based are believed by me to be complete and
correct.

 
This Compliance Certificate, together with the Schedules hereto, is executed and
delivered this ______day of __________.  The undersigned is a duly authorized
Borrowing Officer of each Borrower.
 

--------------------------------------------------------------------------------


 
MTM Technologies, Inc.
on behalf of itself and the other Borrowers
 



 
Print Name:
 
Title:
 

 
Schedules I and II are Attached
 
2

--------------------------------------------------------------------------------


 
SCHEDULE I TO COMPLIANCE CERTIFICATE
 
See current Financial Statements attached.
 

--------------------------------------------------------------------------------


 
SCHEDULE II TO COMPLIANCE CERTIFICATE
 
Note: the text of Section 15 of the Loan Agreement controls over any difference
between this certificate and Section 15 of the Loan Agreement.  Reference should
be made to the Loan Agreement for more specific instructions regarding the
calculation periods and how the components of the financial covenants should be
calculated.
 
All calculations done in accordance with GAAP on a consolidated basis, in
accordance with the provisions of the Credit Facilities Agreement and are based
on the period ended __________________.
 
 
I.
Minimum Liquidation Recovery calculated monthly
         
A.
Net Recovery
     
(i) (A) 100% of the face amount of all Accounts of Borrower minus the bad debt
reserve as set forth in the Financial Statements for the most recently ended
fiscal month multiplied by (B) 100% minus (C) Dilution multiplied by 2 plus (D)
5% of the amount in  clause (i)(C)
$_________
   
(ii) the Inventory Floorplan Value as calculated by Administrative Agent as of
the last day of the most recently completed fiscal month
$_________
   
(iii) 50% multiplied by total aggregate wholesale invoice price of all of
Borrower’s Inventory that is not financed under the Floorplan Loan Facility and
the Interim Floorplan Loan Facility
$_________
   
(iv) an amount equal to--
$1,000,000
   
(v) Net Recovery: Item (i) plus Item (ii) plus Item (iii) minus Item (iv)
$_________
         
B.
the lesser of (i) the amount of the Aggregate Revolving Loan Commitment as of
the last day of the most recently completed fiscal month and (ii) the Borrowing
Base as shown in the Borrowing Base Certificate provided to Administrative Agent
closest to (but not after) the end of the most recently completed fiscal month
$_________
         
C.
Item A(v) divided Item (B)
 _________
         
D.
Minimum Ratio Permitted by Section 15.2
1.20 to 1.00
       
II
 Minimum EBITDA  calculated quarterly            
A.
EBITDA (for each fiscal quarter)
(see definition of EBITDA in Section 15.1)
$_________
   
(i)
Net Income
$_________
   
(ii)
Interest Expense
$_________
   
(iii)
income tax expense
$_________
   
(iv)
depreciation expense
$_________
   
(v)
amortization expense
$_________

 

--------------------------------------------------------------------------------


 

   
(vi)
nonrecurring losses under GAAP in such period
$_________
   
(vii)
all extraordinary losses not otherwise related to the continuing operations of
the Borrower in such period
$_________
   
(viii)
actual cash and non-cash nonrecurring severance and actual cash and non-cash
nonrecurring restructuring charges for such period up to $250,000 in the
aggregate in a fiscal quarter and up to $750,000 in the aggregate during the
term of this Agreement
$_________
   
(ix)
Non-cash charges relating to any share-based compensation awards, to the extent
such non-cash charges were expensed during such period in accordance with SFAS
123R or are required to be shown as an expense in any financial statements for
periods prior to the effective date of SFAS 123R
$_________
   
(x)
extraordinary gains under GAAP in such period
$_________
   
(xi)
all extraordinary gains not otherwise related to the continuing operations of
the Borrower in such period
$_________
   
(xii)
Sum of items (i) through (ix) less items (x) and (xi) is EBITDA
$_________
         
B.
Minimum EBITDA Required by Section 15.3
           
C.
EBITDA for preceding 4 fiscal quarters
         
III.
Excess Cash/Marketable Securities  plus Availability Section 15.5 certified
monthly
   
A.
the amount of cash or marketable securities permitted by Section 14.1.4 hereof
$_________
         
B.
the Borrowing Base on such date
$_________
         
C.
the Swingline Loan,
           
D.
the Floorplan Shortfall,
           
E.
the Letter of Credit Exposure (except to the extent that a Revolving Loan
Advance will be used immediately to reimburse Letter of Credit Issuer for
unreimbursed draws on a Letter of Credit)
$_________
         
F.
without duplication, the outstanding Aggregate Revolving Loans
$_________
         
G.
the amount of the Other Creditor Indebtedness (unless an Intercreditor Agreement
in form and substance satisfactory to Administrative Agent has been executed
between Administrative Agent and the holder of such Other Creditor Indebtedness)
$_________
         
H.
the amount of Bid Bonds
$_________
         
I.
the sum of Items C, D, E, F, G and H
$_________
         
J.
Item B minus Item I
$_________

 

--------------------------------------------------------------------------------


 

         
K.
the sum of Item A and Item J
$_________
         
L.
Minimum Required by Section 15.5
$1,500,000
       

 

--------------------------------------------------------------------------------


 
IV.
Maximum Total Funded Indebtedness to EBITDA  calculated fiscal year end only
         
A.
Total Funded Indebtedness (see definition in Section 15.1)
$_________
         
B.
Total Funded Indebtedness (see definition in Section 15.1)
$_________
         
C.
Ratio of VA to VB
$_________
         
D.
Maximum ratio permitted by Section 15.4
4.00 to 1.00

 

--------------------------------------------------------------------------------


 
EXHIBIT 18.4.1
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
DATED _________________, _____
 
Reference is made to the Credit Facilities Agreement dated as of August 21, 2007
(as amended, modified, restated and/or replaced from time to time, the “Credit
Agreement”) among MTM Technologies, Inc., MTM Technologies (US), Inc., MTM
Technologies (Massachusetts), LLC, and Info Systems, Inc. (collectively and
separately referred to as, “Borrower”) and GE Commercial Distribution Finance
Corporation (“CDF”), as Administrative Agent, and CDF and the Lenders as defined
in the Credit Agreement.  Terms defined in the Credit Agreement are used herein
with the same meaning.
 
The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:
 
1.           The Assignor hereby sells and assigns to the Assignee, without
recourse and without representation or warranty except as expressly set forth
herein, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents as of the date hereof equal to the
percentage interest specified on Schedule 1 of all outstanding rights and
obligations under the Credit Agreement and the other Loan Documents.  After
giving effect to such sale and assignment, the Assignee’s Commitment and the
amount of the Loans owing to the Assignee will be as set forth on
Schedule 1.  Such purchase and assumption shall include that portion of
Assignor’s obligations to fund unfunded Approvals equal to the percentage of the
Floorplan Loans being assigned by Assignor to Assignee.


2.           The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Covered Person or
any Guarantor, or the performance or observance by any Covered Person or any
Guarantor of any of its obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto; and (iv) attaches the Notes
held by the Assignor and requests that the Administrative Agent exchange such
Notes for new Notes payable to the order of the Assignee in an amount equal to
the Commitment assumed by the Assignee pursuant hereto and to the Assignor in an
amount equal to the Commitment retained by the Assignor, if any, as specified on
Schedule 1.
 
3.           The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 13.13 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit
 

--------------------------------------------------------------------------------


 
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service or other forms required under the Credit
Agreement.
 
4.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.  The effective date for this Assignment and Acceptance
(the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on Schedule 1.
 
5.           Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
6.           Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement and the Notes in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees with respect thereto) to the Assignee.  The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement and the Notes for periods prior to the Effective Date
directly between themselves.
 
7.           Assignor represents and warrants that is has paid an assignment and
a processing fee of $3,500 to Administrative Agent.
 
8.           This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of Illinois.
 
9.           This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 
2

--------------------------------------------------------------------------------


 
SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE
 
Assignor’s Pro Rata Share after giving effect hereto:
______%
   
Assignee’s Pro Rata Share after giving effect hereto:
______%
   
Assignor’s Commitment after giving effect hereto:
$______
   
Assignee’s Commitment after giving effect hereto :
$______
   
Aggregate outstanding principal amount of Loans assigned:
$______
   
Principal amount of Revolving Note payable to Assignee:
$______
   
Principal amount of Floorplan Loans payable to Assignee:
$______
   
Amount of unfunded Approvals payable by Assignee:
$______
   
Principal amount of Revolving Note payable to Assignor:
$______
   
Principal amount of Floorplan Loans payable to Assignor:
$______
   
Amount of unfunded Approvals payable by Assignor:
$______
   
Effective Date (if other than date of acceptance by Administrative Agent):
*___________, ____

 
 
 

 
[NAME OF ASSIGNOR], as Assignor
             
By:
     
Title:
     
Dated:
__________, 20___
             
[NAME OF ASSIGNEE], as Assignee
             
By:
     
Title:
           
Domestic Lending Office:
LIBOR Lending Office:

 

--------------------------------------------------------------------------------


*This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.
 
Accepted and Approved
this _____ day of ____________, ____
 
 
 
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,
as Administrative Agent
 


By:
   
Title:
 

 
 
 
ONLY IF THERE IS NO EXISTING DEFAULT, THEN ALSO THE FOLLOWING SIGNATURE
 
MTM TECHNOLOGIES, INC.
on behalf of itself and the other Borrowers
 
 
By:
   
Title:
 

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 

   
Page 
1.
Effective Date.
1
2.
Definitions; Rules of Construction; Borrowing Agent; Patriot Act.
1
 
2.1.
Listed Definitions.
1
 
2.2.
Other Definitions.
1
 
2.3.
References to Borrower.
1
 
2.4.
References to Covered Person.
1
 
2.5.
References to Required Lenders.
1
 
2.6.
Accounting Terms.
1
 
2.7.
Meaning of Satisfactory.
1
 
2.8.
Computation of Time Periods.
2
 
2.9.
Syndication Agent.
2
 
2.10.
Certificates of Borrower and Borrowing Officer, Advance Requests; Borrowing
Agent.
2
 
2.11.
General.
2
 
2.12.
Patriot Act Notification.
3
 
2.13.
Other Deposits and Extensions of Credit.
3
3.
Lenders’ Commitments and Facilities.
3
 
3.1.
Revolving Loan Commitments.
3
   
3.1.1.
Aggregate Amount.
3
   
3.1.2.
Limitation on Revolving Loan Advances.
4
   
3.1.3.
Revolving Notes.
4
   
3.1.4.
Borrowing Base.
5
   
3.1.5.
Eligible Accounts.
5
 
3.2.
Floorplan Loan Facility.
7
   
3.2.1.
Floorplan Loan Facility Generally.
7
   
3.2.2.
Interim Floorplan Loan Advances.
7
   
3.2.3.
Limitations on Interim Floorplan Loan Advances.
     
3.2.4.
Operation of Floorplan Loan Facility and Interim Floorplan Loan Facility.
8
   
3.2.5.
Floorplan Loan Approvals.
8
   
3.2.6.
Inventory not Available for Floorplan Loans and Interim Floorplan Loans.
8
   
3.2.7.
Termination of Floorplan Loan Facility and Interim Floorplan Loan Facility.
9
   
3.2.8.
Repurchase Agreements.
10
 
3.3.
Swingline Commitment.
10
   
3.3.1.
Swingline Advances.
10
   
3.3.2.
Limitations on Swingline Advances.
10
   
3.3.3.
Swingline Note.
11
 
3.4.
Letter of Credit Facility.
11
 
3.5.
Termination.
12
 
3.6.
Total Aggregate Facility Limit.
13
4.
Interest; Yield Protection.
13
 
4.1.
Interest on the Swingline Loan.
13
 
4.2.
Interest on Draws on Letters of Credit.
13
 
4.3.
Interest on the Floorplan Loan and Interim Floorplan Loan --Administrative Agent
and CDF as a Lender Only.
13

 
i

--------------------------------------------------------------------------------


 

 
4.4.
Interest on Aggregate Loans--Other than Floorplan Loans.
15
 
4.5.
Interest on Floorplan Loans; Administrative Agent Deficiency Amount.
15
 
4.6.
Adjusted LIBOR Rate.
16
 
4.7.
LIBOR Increments.
16
 
4.8.
Time of Accrual.
16
 
4.9.
Computation.
16
 
4.10.
Rate After Maturity and Rate After An Event of Default.
16
 
4.11.
Taxes.
17
 
4.12.
Compensation for Increased Costs and Reduced Returns; Capital Adequacy.
18
 
4.13.
Usury.
19
5.
Fees.
19
 
5.1.
Annual Facility Fee.
19
 
5.2.
Unused Revolving Fee.
19
 
5.3.
Letter of Credit Fees.
19
 
5.4.
Letter of Credit Fronting Fee.
20
 
5.5.
Other Letter of Credit Fees.
20
 
5.6.
Calculation of Fees.
20
6.
Payments.
20
 
6.1.
Scheduled Payments on Loans; Applications to Loans.
20
   
6.1.1.
Interest.
20
     
6.1.1.1.
20
   
6.1.2.
Principal.
21
   
6.1.2.3.
Maturity.
22
 
6.2.
Special Requirement for Payments on Floorplan Loans and Interim Floorplan Loans.
23
 
6.3.
Prepayments.
23
   
6.3.1.
Voluntary Prepayments.
23
   
6.3.2.
Mandatory Prepayments.
24
   
6.3.3.
Other Mandatory Prepayments.
24
     
6.3.3.1.       Proceeds from Sales of Assets.
 
24
     
6.3.3.2.       Proceeds from Sale of Securities or Indebtedness.
24
     
6.3.3.3.       Insurance Proceeds.
 
25
 
6.4.
Reimbursement Obligations of Borrower.
25
 
6.5.
Manner of Payments and Timing of Application of Payments.
25
   
6.5.1.
Payment Requirement.
25
   
6.5.2.
Application of Payments and Proceeds.
25
   
6.5.3.
Interest Calculation.
26
 
6.6.
Returned Instruments.
26
 
6.7.
Compelled Return of Payments or Proceeds.
26
 
6.8.
Due Dates Not on Business Days.
27
7.
Procedure for Obtaining Advances.
27
 
7.1.
Initial Advances.
27
 
7.2.
Subsequent Revolving Loan Advances.
27
 
7.3.
Subsequent Floorplan Loan Advances.
27
   
7.3.1.
Repayment of the Swingline Loan and the Interim Floorplan Loan.
27
   
7.3.2.
Administrative Agent’s Right to Make Other Certain Advances.
28
     
7.3.2.1.
Payment of Loan Obligations.
28
     
7.3.2.2.
Payments to Other Creditors.
28
 
7.4.
Fundings.
29
   
7.4.1.
Advances.
29
     
7.4.2.
Draws on Letters of Credit.
29

 
ii

--------------------------------------------------------------------------------


 

     
7.4.3.
All Fundings Ratable.
29
 
7.5.
Administrative Agent’s Availability Assumption.
29
 
7.6.
Letters of Credit.
31
 
7.7.
Disbursement.
31
 
7.8.
Restrictions on Advances.
31
 
7.9.
Each Advance Request and Request for Letter of Credit a Certification.
31
 
7.10.
Requirements for Every Advance Request.
31
 
7.11.
Requirements for Every Letter of Credit Request.
32
 
7.12.
Exoneration of Administrative Agent and Lenders.
32
8.
Security.
32
 
8.1.
Landlord Consents.
32
 
8.2.
Mortgagee Consent Agreements.
32
 
8.3.
Security Agreements.
33
 
8.4.
Stock Pledge Agreements.
33
 
8.5.
Collateral Assignments.
33
   
8.5.1.
Intellectual Property Assignments.
33
   
8.5.2.
Control Agreements.
33
9.
Power of Attorney.
33
10.
Conditions of Lending.
34
 
10.1.
Conditions to Initial Advance.
34
   
10.1.1.
Listed Documents and Other Items.
34
   
10.1.2.
Financial Condition.
34
     
10.1.3.
Intercreditor Agreements.
34
     
10.1.4.
Subordination Agreements.
35
     
10.1.5.
Default.
35
     
10.1.6.
Perfection of Security Interests.
35
     
10.1.7.
Representations and Warranties.
35
     
10.1.8.
Material Adverse Change.
35
     
10.1.9.
Pending Material Proceedings.
35
     
10.1.10.
Payment of Fees.
35
     
10.1.11.
Other Items.
35
 
10.2.
Conditions to Subsequent Advances.
35
   
10.2.1.
General Conditions.
35
   
10.2.2.
Representations and Warranties.
35
   
10.2.3.
Approvals.
35
   
10.2.4.
Default.
36
 
10.3.
Conditions to Issuance of Letters of Credit.
36
   
10.3.1.
Letter of Credit Application/Reimbursement Agreement.
36
   
10.3.2.
No Prohibitions.
36
   
10.3.3.
Representations and Warranties.
36
   
10.3.4.
No Material Proceedings.
36
   
10.3.5.
No Default.
36
   
10.3.6.
Other Conditions.
36
11.
Representations and Warranties.
36
 
11.1.
Organization and Existence.
37
 
11.2.
Authorization.
37
 
11.3.
Due Execution.
37
 
11.4.
Enforceability of Obligations.
37
 
11.5.
Burdensome Obligations.
37
 
11.6.
Legal Restraints.
37
 
11.7.
Labor Contracts and Disputes.
37

 
iii

--------------------------------------------------------------------------------


 

 
11.8.
No Material Proceedings.
38
 
11.9.
Material Licenses.
38
 
11.10.
Compliance with Material Laws.
38
   
11.10.1.
General Compliance with Environmental Laws.
38
   
11.10.2.
Proceedings.
38
   
11.10.3.
Investigations Regarding Hazardous Materials.
38
   
11.10.4.
Notices and Reports Regarding Hazardous Materials.
38
   
11.10.5.
Hazardous Materials on Real Property.
38
   
11.10.6.
Environmental Property Transfer Acts.
38
 
11.11.
Other Names.
39
 
11.12.
Prior Transactions.
39
 
11.13.
Capitalization.
39
 
11.14.
Solvency.
39
 
11.15.
Projections.
39
 
11.16.
Financial Statements.
39
 
11.17.
No Change in Condition.
39
 
11.18.
No Defaults.
39
 
11.19.
Investments.
39
 
11.20.
Indebtedness.
39
 
11.21.
Indirect Obligations.
40
 
11.22.
Encumbrances.
40
 
11.23.
Capital Leases.
40
 
11.24.
Other Creditor Indebtedness; Intercreditor Documents; Subordinated Indebtedness.
40
 
11.25.
Tax Liabilities; Governmental Charges.
40
 
11.26.
Pension Benefit Plans.
40
 
11.27.
Welfare Benefit Plans.
40
 
11.28.
Retiree Benefits.
40
 
11.29.
Distributions/Redemptions.
41
 
11.30.
Real Property.
41
 
11.31.
State of Collateral and other Property.
41
   
11.31.1.
Accounts.
41
   
11.31.2.
Inventory.
42
   
11.31.3.
Equipment.
42
   
11.31.4.
Intellectual Property.
42
   
11.31.5.
Documents, Instruments and Chattel Paper.
42
 
11.32.
Chief Place of Business; Locations of Collateral.
43
 
11.33.
Warranties and Representations-Inventory.
43
 
11.34.
No Negative Pledges.
43
 
11.35.
Security Documents.
43
   
11.35.1.
Security Agreements.
43
   
11.35.2.
Collateral Assignments.
44
     
11.35.2.1.
Control Agreements.
44
     
11.35.2.2.
Intellectual Property Assignments.
44
     
11.35.2.3.
Stock Pledge Agreement.
44
 
11.36.
S Corporation.
44
 
11.37.
Subsidiaries and Affiliates.
44
 
11.38.
Bank Accounts and Lockboxes.
44
 
11.39.
Margin Stock.
44
 
11.40.
Securities Matters.
45
 
11.41.
Investment Company Act, Etc.
45

 
iv

--------------------------------------------------------------------------------


 

 
11.42.
No Material Misstatements or Omissions.
45
 
11.43.
Filings.
45
 
11.44.
Broker’s Fees.
45
 
11.45.
Eligibility of Collateral.
45
 
11.46.
Loans to Shareholders.
45
 
11.47.
No Improper Payment or Influence.
45
 
11.48.
Foreign Enemies and Regulations.
46
12.
Modification and Survival of Representations.
46
13.
Affirmative Covenants.
46
 
13.1.
Use of Proceeds.
46
 
13.2.
Corporate Existence.
47
 
13.3.
Maintenance of Property and Leases.
47
 
13.4.
Inventory.
47
 
13.5.
Insurance.
47
 
13.6.
Payment of Taxes and Other Obligations.
48
 
13.7.
Compliance With Laws.
48
   
13.7.1.
Environmental Laws.
48
   
13.7.2.
Pension Benefit Plans.
48
 
13.8.
Discovery and Clean-Up of Hazardous Material.
48
   
13.8.1.
In General.
48
 
13.9.
Termination of Pension Benefit Plan.
49
 
13.10.
Notice to Administrative Agent and Lenders of Material Events.
49
 
13.11.
Maintenance of Security Interests of Security Documents.
51
   
13.11.1.
Preservation and Perfection of Security Interests.
51
   
13.11.2.
Collateral Held by Warehouseman, Bailee, etc.
52
   
13.11.3.
Compliance With Terms of Security Documents.
52
 
13.12.
Accounting System.
52
   
13.12.1.
Account Records.
52
   
13.12.2.
Inventory Records.
53
   
13.12.3.
Tracing of Proceeds.
53
 
13.13.
Financial Statements.
53
   
13.13.1.
Annual Financial Statements.
53
   
13.13.2.
Monthly Financial Statements.
53
 
13.14.
Other Financial Information.
54
   
13.14.1.
Borrowing Base Certificate.
54
   
13.14.2.
Sales Report.
54
   
13.14.3.
Cash Journal Report.
54
   
13.14.4.
Schedule of Inventory.
54
   
13.14.5.
Schedule of Accounts, Schedule of Accounts Payable.
54
   
13.14.6.
Report of Indebtedness.
54
   
13.14.7.
Report of Deferred Revenue.
54
   
13.14.8.
Other Reports or Information Concerning Accounts or Inventory.
54
   
13.14.9.
Stockholder and SEC Reports.
55
   
13.14.10.
Pension Benefit Plan Reports.
55
   
13.14.11.
Tax Returns.
55
   
13.14.12.
Locations of Inventory Report.
55
 
13.15.
Review of Accounts.
55
 
13.16.
Inventory.
55
 
13.17.
Annual Projections; Operating Plan.
55
 
13.18.
Other Information.
55
 
13.19.
Examinations and Site Visits by Administrative Agent.
55

 
v

--------------------------------------------------------------------------------


 

 
13.20.
Verification of Accounts and Notices to Account Debtors.
56
 
13.21.
Appraisals of Collateral.
56
 
13.22.
Access to Officers and Auditors.
56
 
13.23.
Movement of Inventory.
56
 
13.24.
Titled Assets.
56
 
13.25.
Claims Act.
57
 
13.26.
Further Assurances.
57
14.
Negative Covenants.
57
 
14.1.
Investments.
57
 
14.2.
Indebtedness.
58
 
14.3.
Payments on Other Creditor Indebtedness; Subordinated Indebtedness.
59
 
14.4.
Prepayments.
59
 
14.5.
Indirect Obligations.
59
 
14.6.
Security Interests.
59
 
14.7.
Acquisitions.
60
 
14.8.
Leases; Bailments; Consignments; Warehousing.
60
 
14.9.
Disposal of Property.
61
 
14.10.
Distributions/Redemptions.
61
 
14.11.
Change of Control.
61
 
14.12.
Capital Structure; Capital Securities.
61
 
14.13.
Change of State of Formation; Change of Name.
61
 
14.14.
Change of Business.
62
 
14.15.
Transactions With Affiliates.
62
 
14.16.
Conflicting Agreements.
62
 
14.17.
Investment Banking and Finder’s Fees.
62
 
14.18.
Sale and Leaseback Transactions.
62
 
14.19.
New Subsidiaries.
62
 
14.20.
Fiscal Year.
62
 
14.21.
Leases.
62
 
14.22.
S Corporation Status.
63
 
14.23.
Depreciation Methodology.
63
 
14.24.
Tax Consolidation.
63
 
14.25.
Transactions Having a Material Adverse Effect on Covered Person.
63
 
14.26.
Storage.
63
 
14.27.
Like-Kind Exchange.
63
15.
Financial Covenants.
63
 
15.1.
Special Definitions.
63
 
15.2.
Minimum Liquidation Multiple.
64
 
15.3.
Minimum EBITDA.
64
 
15.4.
Maximum Total Funded Indebtedness to EBITDA.
65
 
15.5.
Excess Cash/Marketable Securities plus Availability.
65
16.
Default.
65
 
16.1.
Events of Default.
65
   
16.1.1.
Failure to Pay Principal or Interest.
65
   
16.1.2.
Failure to Pay Certain Other Amounts Owed to Lenders.
66
   
16.1.3.
Failure to Pay Examination and Appraisal Costs.
66
   
16.1.4.
Failure to Pay Amounts Owed to Other Persons.
66
   
16.1.5.
Representations or Warranties.
66
   
16.1.6.
Certain Covenants with Cure Periods.
66
   
16.1.7.
Certain Covenants Without Cure Periods.
66
   
16.1.8.
Other Covenants.
66

 
vi

--------------------------------------------------------------------------------


 

   
16.1.9.
Acceleration of Other Indebtedness.
66
   
16.1.10.
Default Under Other Agreements.
66
   
16.1.11.
Other Creditor Indebtedness.; Subordinated Indebtedness.
67
   
16.1.12.
Bankruptcy; Insolvency; Etc.
67
   
16.1.13.
Judgments; Attachment; Settlement; Etc.
67
   
16.1.14.
Pension Benefit Plan Termination, Etc.
68
   
16.1.15.
Liquidation or Dissolution.
68
   
16.1.16.
Seizure of Assets.
68
   
16.1.17.
Racketeering Proceeding.
68
   
16.1.18.
Loan Documents; Security Interests.
68
   
16.1.19.
Loss to Collateral.
69
   
16.1.20.
Guaranty; Guarantor.
69
   
16.1.21.
Change of Control.
69
   
16.1.22.
Material Adverse Change.
69
   
16.1.23.
Negative Pledge.
69
 
16.2.
Cross-Default.
69
 
16.3.
Rights and Remedies.
69
   
16.3.1.
Termination of Commitments.
69
   
16.3.2.
Acceleration; Funding.
69
   
16.3.3.
Right of Set-off.
70
   
16.3.4.
Notice to Account Debtors.
70
   
16.3.5.
Entry Upon Premises and Access to Information.
70
   
16.3.6.
Completion of Uncompleted Inventory Items.
71
   
16.3.7.
Borrower’s Obligations.
71
   
16.3.8.
Secured Party Rights.
71
   
16.3.9.
Joint and Several.
72
   
16.3.10.
Miscellaneous.
73
 
16.4.
Application of Funds.
73
 
16.5.
Limitation of Liability; Waiver.
73
 
16.6.
Notice.
74
17.
Administrative Agent and Lenders.
74
 
17.1.
Appointment, Powers, and Immunities.
74
 
17.2.
Reliance by Administrative Agent.
74
 
17.3.
Employment of Administrative Agents and Counsel.
75
 
17.4.
Defaults.
75
 
17.5.
Rights as Lender.
75
 
17.6.
Indemnification.
76
 
17.7.
Notification of Lenders.
76
 
17.8.
Non-Reliance on Agent and Other Lenders.
77
 
17.9.
Resignation.
77
 
17.10.
Collections and Distributions to Lenders by Administrative Agent.
77
 
17.11.
Provision Regarding Payments.
78
18.
General.
78
 
18.1.
Lenders’ Right to Cure.
78
 
18.2.
Rights Not Exclusive.
78
 
18.3.
Survival of Agreements.
78
 
18.4.
Assignments.
78
   
18.4.1.
Permitted Assignments.
78
   
18.4.2.
Register; Consequences and Effect of Assignments.
79
   
18.4.3.
Administrative Agent to Retain Copies of Assignments and Acceptances.
80

 
vii

--------------------------------------------------------------------------------


 

   
18.4.4.
Notice to Borrower of Assignment.
80
   
18.4.5.
Assignment to Federal Reserve Bank.
81
   
18.4.6.
Information.
81
   
18.4.7.
Sale of Participations.
81
 
18.5.
Payment of Expenses.
81
 
18.6.
General Indemnity.
82
 
18.7.
Letters of Credit.
84
 
18.8.
Changes in Accounting Principles.
84
 
18.9.
Loan Records.
84
 
18.10.
Other Security and Guaranties.
85
 
18.11.
Loan Obligations Payable in Dollars.
85
 
18.12.
Reimbursement Obligations of Borrower.
85
 
18.13.
Disclosure.
86
 
18.14.
Tax Treatment Waiver.
87
 
18.15.
Termination.
87
   
18.15.1.
Termination Fee.
87
   
18.15.2.
Liquidated Damages.
88
   
18.15.3.
Irrevocable; Termination of Entire Agreement.
88
   
18.15.4.
Effect on Obligations.
88
19.
Binding Arbitration.
88
 
19.1.
Arbitrable Claims.
88
 
19.2.
Administrative Body.
88
 
19.3.
Hearings.
89
 
19.4.
Discovery.
89
 
19.5.
Exemplary or Punitive Damages.
89
 
19.6.
Confidentiality of Awards.
89
 
19.7.
Prejudgment and Provisional Remedies.
89
 
19.8.
Attorneys’ Fees.
89
 
19.9.
Limitations.
90
 
19.10.
Survival After Termination.
90
 
19.11.
Invalidity/Unenforceability of Binding Arbitration; Jury Trial Waiver; Service
of Process; Forum.
90
   
19.11.1.
Jury Trial Waiver.
90
   
19.11.2.
Choice of Forum.
91
   
19.11.3.
Service of Process.
91
20.
Miscellaneous.
91
 
20.1.
Notices.
91
 
20.2.
Amendments and Modifications; Waivers and Consents; All Lenders.
91
 
20.3.
Course of Dealing.
93
 
20.4.
Rights Cumulative.
93
 
20.5.
Successors and Assigns.
93
 
20.6.
Severability.
93
 
20.7.
Counterparts.
93
 
20.8.
Governing Law; No Third Party Rights.
93
 
20.9.
Counterpart Facsimile Execution.
93
 
20.10.
No Other Agreements.
94
 
20.11.
Negotiated Transaction.
94
 
20.12.
Waiver of Punitive and Exemplary Damages.
94
 
20.13.
Incorporation By Reference.
94
 
20.14.
Statutory Notice-Insurance.
94
 
20.15.
Statutory Notice--Oral Commitments.
95

 
viii

--------------------------------------------------------------------------------

